NO. 01-15-00267-CV

                                                               FILED IN
                                                        1st COURT OF APPEALS
                IN THE COURT OF APPEALS                     HOUSTON, TEXAS
          FOR THE 1ST JUDICIAL DISTRICT OF           TEXAS
                                                        3/25/2015 12:01:47 PM
                        AT HOUSTON                      CHRISTOPHER A. PRINE
                                                                 Clerk


IN RE SOLID SOFTWARE SOLUTIONS, INC., d/b/a EDIBLE SOFTWARE


          Original Proceeding from the 215th Judicial District
                       Of Harris County, Texas
                  Trial Court Cause No. 2013-74668


  RELATOR SOLID SOFTWARE SOLUTIONS INC. d/b/a EDIBLE
   SOFTWARE’ S APPENDIX E-F TO PETITION FOR WRIT OF
                     MANDAMUS


                                                       Gregg M. Rosenberg
                                              Texas State Bar No. 17268750
                                                           Tracey D. Lewis
                                              Texas State Bar No. 24090230
                                               ROSENBERG SPROVACH
                                                     3518 Travis, Suite 200
                                                     Houston, Texas 77002
                                                 Telephone (713) 960-8300
                                                  Facsimile (713) 621-6670
                                                 gregg@rosenberglaw.com

                                                       Attorneys for Relators
TABE
                                                                                                    2/26/2015 4:50:26 PM
                                                                                Chris Daniel - District Clerk Harris County
                                                                                                    Envelope No. 4304972
                                                                                                       By: GAYLE FULLER
                                                                                              Filed: 2/26/2015 4:50:26 PM
                                      CAUSE NO. 2013c74668

ANDREA FARMER                                         §        IN TBE DISTRICT COURT OF
    Plaintiff,                                        §
                                                      §
v.                                                    §          BARRIS COUNTY, TEXAS
                                                      §
HENRI MORRIS and SOLID SOFTWARE                       §
SOLUTIONS, INC. d/b/a EDIBLE                          §                           ~
SOFTWARE                                              §          215TH JUDICI~~ISTRICT

                                                                            ~a
     Defendant.

                                                                           0~
 DEFENDANTS' REPLY TO PLAINTIFF'S RESPONSE T " FENDANTS' MOTION
                                                                      '~
                  TO DISMISS OR ALTERNA
          TRADITIONAL MOTION FOR SUMM        JUDGMENT

                                                              ffJ
        COMES NOW, Hel11i Mortis (''Defendant             ~~) and Solid Software Solutions, Inc.
d/b/a Edible Software {"Defendant Edible         Softw~~ collectively ("Defendants"), h1 the above-
styled and numbered cause of action,        filin~~eply to Plaintiff's Response to Defendant's
Motion to Dismiss or, alternatively,       ~~ for SI!111maty Judgment       on Plaintiff's claims of
                                           ocr
assault and invasion of privacy on t~sis of Defendants' affinnative defense oflimitations and
                                      0
failure to adhere. to the TCHRA~11inistrativt: requirements.

                            Ul!;di~   I.      INTRODUCTION

        Plaintiff's respo~ does not question any ofthe facts applicable to Defendants' bases for
                        ;!£,@"                                         .
.its Motion to.   Di~or altematively its Motion for Summary Judgment.             Instead, Plaintiffs
                   g
factual and ~sertions urge this Court lo iguore the filet that Plaintiff did not plead a claim

of sexual assault because the requisite elements are not present based on the facts of tlus case and

Plaintiff's own testimony. Plah1tiff attempts to characterize Defendants' Motion as "cynical"

and "delusional" however, Defendants have taken the clelimitations, and applied that law to the facts as they stand. Defendants have no intent or

expectation that the plea agreement si.gneq by Defendant Morris in the criminal proceedings

against him be ignored by this Court. Defendants, however respectfully request that Plaintiff not

be allowed to sidestep the law in this case, ignore its .own pleadings,. and asse1t unmeritorious

arguments to avoid the clearly applicable two year statute of limitatibns o~r assault and

invasions of privacy claims that she pled. as well as the administrative           ~uisites under the
Texas COI:mnission on RUJna:n Rights Act (TCHRA), directly                rei~ employer liability in
sex.ual harassment cases that .she wholly failed to satisfy.             Q~

            .Plaintiff's urging misses the mark and her argument~~ not enough to save her claims
                                                                     o;ff»-
fi·om dismissal under the laW. As               Def~ndants have al~ outlined the pertinent facts         in its

Motion, Defendants will spare the comt a recitation           oD:Ve facts in this reply and squarely address
                                                              0~
Plaintiffs Response. As outlined herein, Deftfs respectlillly requests that Plaintiff's claims

for assault and invasion of privacy be &issed or altematively, Defendants' Motion for
                                                   ({@
Summary Judgment be grarited.
                                                ~QJ
                                       II.     ~GUMENT AND AUTHORITIES
    A,     Plaintiff never pled        Sll__~
                                        assault in this case aud her pleading contains no facts or
           citation to any la"!'-~l'lltute that would put Defendlmton sufficient notice of such a
           claim.                ~U
           Plaintiff atten~~ . \4.
2 Tex.   R. Civ. P. 45(b).
                                                          2
petition is fiat a license to read into i:he petition     a claim that it does not contain.   TI1e petition

must give fair and adequate notice of the claims being assetied. If it cannot be reasonably

inferred that the petition contains a given claim, then the claim cannot be somehow created to for

instance, avoid a statute of limitatiOJts defense. 3 As will be further explained herein, the five

year statute of limitations for a suit for perso11al injury is applied only when 'll» injtuy is as a
                                                                                       ~'0·

result of conduct that violates sexual assault, aggravated sexual assault,       c~uous sexual abuse
of a young child or childroo, 1:rafficki11g of persons, or compelling ~~tution. 4 Plaintiff now
                                                                            ~
claims thatthis is a sexual assault action but has pled nothing t~ Defendants fair notice that

such a claim was being made. Therefore, Defoodants' t"~ the claims at "face value" is
                                                                   o~"'
exactly il1line with what the Texas Rules of Civil Proced~nmtdate.

Plaintiff pled the following:                               ?5}
                                                          o~dl

              Defendant MORRIS         intentionall)b~sed      physical contact with
              P. laintiff FARMER directly a11d~:fhrtll·gh the instrumentality of dmgs,
              while he knew or should reasol't      lmve k.nowfi that FARMER would
              find that contact offet1sive or~ ocative. 5

Assault occurs when:                    ~
                                                                             ~ontact
              A person int.er.1tionlJ!'liYQr k.n..owiugly .. causes p.hy.sicaJ
              another when t11e ~n knows or sl;ould reasonab~y believe that the
                                                                               witl1

              ot11er wtll regaft»~'tontact as offenstve or provocatt.ve. 6

The Plaintiff's petitio!l ~·ors, almost exactly, the lm1guage of assault, not sexual assault.
                         ~
         In   suppo~1et:        proposition t11at §16.0045(a)(l) should apply in the instant case,
                   ©i
Plaintiff oit~tephanie M v. Copti¢ Orthodox Patriarchate Dioce$e o.f S. U:.S., 362 S.W.3d
656, 659 (Tex. App. -Houston [14th Dist.] 2011, rev. den'd). First, in Coptic Orthodox the

issue was, "whet11er the five year statute of limitations applicable to petsonai injury claims

~ Flowersv.   Flower:;,407 S.W.3d 452,451-458 (rex. App. -Houston, 2013).
4 Tex. Civ. Prac. & Rem. Code §16.0045(a)(l)-(5).
5 Pl.'s Original Petition, .at 11 l.Q.
6 Tex. Penal Code §22.01(a)(3).


                                                      3
arising as a result of sexual assault applied only to suits against the pe1petrator of the sexual

assault, not to suits against third-parties who are alleged to have negligently supervised the

perpetrator or negligently failed to institute policies or procedures designed to prevent such

behavior.'' 7 That is not the issue here. Defendants have asserted in their motion to dismiss or

alternatively motion for summary judgment that the two-year statute of ]~lions applies
                                                                                       ~!}""--
because this is a civil assault and invasion of privacy claim not a sexual a~ claim.

       Additionally, the petition in Coptic Orthodox clearly put theo~ndants in that case on
                                                                            ~
notice that th(;l cause of action was for sexual assault, not asQ~ Specifically the plaintiff's

petition read as follows under "cause of action":                    ,~
                                                                   0~

            Upon trial of this case, the evidence will ~ that Stephanie M.,
            whose date of birth is Nowmber 24, 1986~as sexually assaulted, as
            defined by §22.011 of the Texas Penal oC~e, in Harris CoU!lty, Texas,
            byDefendant. .. 8                    ~
                                                       ~
        In the Appellate Court's opinionr:g,~g the trial court's grant of the defendant's
1liotion for summary judgment based op,..,~tute of limitations, tl1e coort did state that "talcen
                                            !f:JJV!g
together, the provisions of section     t~45 unambiguonsly show a legislative inte!l.t to provide
victims of sexual assault ...   mo;r_~9me to seek dan1ages for their injuries."9 The key phrase in
                                ~~
that conclusion is ''sexuaJU$Sj\jft." In this case, Plaintiff did not plead sexual assault and does

not assert facts to   fal10 ~r Section22.01I(a)(l)(A) of the Penal Code which Plaintiff claims is
                         ~
applicable. 10   lrtst~qlaintiff asse1is language that mhmrs the civil assault elements and/or
                   iQ
cause of acti~~



7 Stephan.ie M. v. Coptic 0!'thodax Patriarchate. Diocese of S. U.S., 362 S.W.3d 656, 657 (Tex. App. - Houston
[14th Dist.]20U, rev. den'd).
8 Stephanie M. v. Coptic Orthodox Patriarchate Diocese afS. U.S., 362 s.w. 3d 656, 657 (Tex. App.- Houston

[14t11 Dist.] 201l,rev. den'd)(Second Amended Original Petition, NO. 2008-523&2, at p.2), Ex. A.
9 StRplumie M. v. Coptic Orthodox Patriarchate Diocese of S. U.S., 362 S.W.3d 656; 659 {Tex. App. - Houston
[14th Dis!.] 2011, rev. den'd); see also Pl.'s Resp. to De£'s MllvlSJ at p.. l3.
IOp].'s Resp. to Def.'s MIMSJ, atpp. 16-17.

                                                       4
        Plaintiff indicates that Defendants "never once" cited the statute, Texas Civil Practice &

Remedies Code Section 16.003(a) in its Motio11 to Dismiss and Motion for Summary Judgment

to imply that Defendants did not cite to the statute because it does 110t apply. This is simply not

the case. Interestingly, .although Plaintiff does not apply that same assertion to her own Petition

which also does not once cite the Texas Penal Code for sexual assault, SectiliJ>=22.001{a)(l) ,
                                                                               ijv
even though she goes to great lengths to convince this comt that it somehcQould apply now in
                                                                        ~
order to .avoid the correct, two year statute of limitations for her as~nd invasion of privacy

causes of action.                                               ~~
     B. Civil .Practice and Remedies. Code §16;0~.45(..a) is i~~Iicable to the facts ofthis case
        and therefore the five-year statute ofllll11tal;ions~ot apply.

        Plaintiff now asseJts that this case is "clearly #Ilj)ted by the provisions of Civ. Prac. &

Rem. Code §16.0045(a) which provides for an     ~ble five (5) year statute of limitations.''11
First, Plaintiff admits that her petition asseti~as ofactlon f.or assault and invasion of privacy.

Now, in order to avoid the stahlte of lhni~ons of these claims, Plaintiff suddenly asserts that
                                            :t:JJ"@
"her claims fall more reasonably      o~he parameters of Civ. Prac. & Rem. Code §16.0045(a},
which provides fcr a five (5) ye~mitation period in cases involving sexual abuse.. .'' 12

         (a) A persoil  must;b~suit.
                                  for personal injury not. later than five years after the
             ~y the caus~~ction accrues if the injury arises as a result of conduct that
             vwlates; o r!fi}
                       Q
            (I) S * 22.011. Penal Code (sexual assault). 13
                ~rg
Section22.0~fthe Penal Ccde, "Sexual Assault'' states in pettineilt prut as follows:
         A person commits an offense if th.e pe1·son:

         (1) inteJJtionally or knowingly:

11 PL's Resp. toDef.'sMIMSJ, atp. 12.
12 Pl.'sResp. to Def's MJMSJ, atp. 14.
13 Civ. Prae. & Rem. Code §l6.0045(a)(l) (West 2015).


                                                        5
                (A) causes the penetration of the anus or sexual organ of anotl1er person
                    by ru1y means, without the person's consent;
                (B) causes the penetration of the mouth of Mother person by the sexual
                    organ of the actot, without the person's consent; or
                (C) causes the sexual organ of another person, without the pc!"son's
                    consent, to contact or penetrate the mouth, anus, or sexual organ of
                    anotl1er person,including the actor ... 14



that Plaintiffhas alleged occurred. Additionally, Defendm1ts are not
                                                                              *
Defendants are not attempting to ignore fue facts of fue case or diminish or~~spect the events

                                                                         bl~the        Plea Agreement

signed by DefendaJJt Morris and/or tl1e Superseding Indictment in
         ·                              .                        . o{f77
                                                                        ~~imina! case.       However,

as is necessary aJJd appropriate, Defendants must apply fue laQ it stands to the facts as they

are in this case.
                                                               ¢~
                                                             .·~

                                             state~~e Civil Practice & Remedies Code
        The five year statute of limitations as

§16.0045(a), on which Plaintiff now intends to~s only applicable if tl1e injmy to plaintiff

arises as a result of co11duct that violates Se~Q2.011 of the Texas Penal Code. Plaintiff even

admits tllis and refers to the   reqliiremen~flenetration of the sexual organ of another person by
any meaJJs, without that     person'~~ent. 15      Plaintiff attempts to gloss. over and ignore the

meaning of "sexual assault"      a~e    elements necessary for a person to be guilty of suc!J offense.

Tims Defendm1ts will adt:Feaeh in tum to show fue inapplicability to the causes of action

herein and. therefure   QI~ason why Plaintiffplead. as.sault m1d invasion of privacy not personal
                         ~
injury caused   by~ assault as she now claims.
                    g
        Sex~ult with regard to Civil Practice. and Remedies Code §16.0045(a} is governed

by the defi1lition contained within Sectimi 22,Dll of the Penal Code as clearly delineated within

its text. TI1erefore, as Plaintiff is not a child, in order for § 16.0045(a) to apply, Defendm1t would


14 Penal Code §22.01J(a)(l)(A)-(C) {West 20l5)(Note: Defendants Qid not include the text of §22.Qll(a)(2)
because it applies to a child and.is therefore inapplicable in this case).
15 Pl.'s Resp. to Def.'s M/MSJ atp. 16.


                                                   6
have had to cohlmit sexual assault under Section 22.011(a){l) of the Penal Code.

           As to the. first two ways to meet the requisite element of sexual assault, "penetration" is

required.       In her recitation of the facts, Plaintiff states that she felt certain that "she was

physically violated because she had redness i11 her vaginal area and bruises on her a1m and "hip

area" Although she did not feel she had been raped, she felt like .she had "b~touched" a11d
                                                                                        @
she was sore in her "female regions", especially on the outside."16            Specifi~, Plaintiff testified
                                                                                    ~
as follows:                                                                        0~
                                                                               ~
           Q:       ... Do you believe you have been sexually violate~

           A:       Yes.                                                  .~
                                                                          0~

           Q:       In what fashion?                                  ifij?
           A:       I was having pictures taken of me        w~tl"~
                                                              ~·
                                                                    clothes oft:

           Q:       Okay. Anything else !hat wo,~ad you to believe you had been sexually
                    violated?                 ~u~-

           A:       I felt like _J had  beenlike~~1ed, but not like- like it didn't feel like anybody
                    had sex w1th me.            tdP
           Q:       but I was l!ke kind       ~e in my female regions.
           A:       You believed      y~re sore in yDur female regions.
                                      ©>""'
           Q:       Yeah -       h~Y- like on the outsideY
           Plaintiff's   ~·~tilnony h1dicates.that no penetratibil as set forth in Texas Penal Code
                           ~
                             o
                                                   .


Section 22.011~ A) or (B) took place. Plaintiff also offers no facts to support an offense of

sexual     assau~der Section 22.011 (a)(1 )(C).         18




16 Pl.'s Resp. to Def.'s MSJ, at p, 7 (citing Farmer Dep., at99:12-22),
1'   Fanner Dep., atpp. 9~:20-100:10, Ex. B.




                                                             7
          In evaluating a similar situation where the plaintiff did in fact plead assault and sexual

assault but the facts revealed tbat the statute of limitations had e:>.'Pired on the assault claim and

the alleged actions of Defendants did not meet the elements and/defmition of sexual assault in

the Texas Penal Code, the court determined that the defendant's motion fot sui11mary judgment

on those grounds should be granted with prejudice. 19 Similarly here, Plaint~annot
                                                                         i}~y
                                                                                   simply

avoid the two-year statute of limitations for personal injW'y although                ~oes        not meet the
                                                                          ~
requisite elements for sexual assault in which the five-yem· statute of l~tions would apply.
                                                                                "~""'-.
          Plaintiff incotTectly cnncludes that, "Ms. Fanner ma~ry clear in both her FBI

statement at1d her deposition t(lstimo)IY that her vaginal regia"~:; red and sore, indicating to her
                                                              0~
at least some degree of penetration, although she did               ~elieve she had been raped."10            As

outlined in ti1e excerpted deposition testimony of j,>lsff above, she did not say that there was
                                                             tf!"
"some degree of penetration." Plaintiff now 1~ this faqtually baseless cnnclnsion tb attempt

to push her claims into §16.0045 to avoid +dants statute of limitations defenses.

           Plaintiff cites to Mayzone      ~.1/!sionary       Obliates ofMary Immaculate of Texas, to

$Upport its assertion that a five      y~tute of li111itations applies where the plaintiff btings suit
for personal injury caused          ~~nal       assault or aggravated sexual assault.21           However, in

Mayzone, plaintiff Ma~"led a lawsuit alleging that he was sexually abused by Defendant

when he was a      mi~~refore, the claims asserted therein were related to Section22.011(a)(2)
as to ti1e sext~~a®lse of a minor child. The, instant case is clearly distinguishable ;fi·om sexual

abt)Se of a   6~

-----·------
19   Ccu-r"ion v. A..rawi, No. DC1403691, 2014 WL 6682548 (Tex. Dist.- Dallas County, Nov. 10, 2014)(dting Tr. Ct.
Order, 101" JudicialDist), Ex. C.
'0Pl.'s Resp, to Def.'s M/MSJ, atp. I 6-17(citingFarmer Dep. 99:20-100:7).
21Pl.'s Resp. to Def."s M/MSJ, at p. 19 (citing Mayzone v. Missionary Oblates qfMmy Immacu]JJte of TeJ({IS, No;
04-13-002.75-CV, 2014 WL 3747249, at *3(Tex. App.- San Alltonio, July 3, 2014).

                                                         8
        As to Plaintiff's ilwasion of privacy claim, Plaintiff asserts that the "claim is a pari and

parcel of her sexual violation."22 It seems that Plaintiff is trying to assert that the invasion of

privacy claim must then have a five-year statute of limitations instead of a two-year limitations.

As set forth in Defendant's Motion, the ii1vasion of privacy statute oflimitation is clearly stated

within Texas law as being two years. The fact that nude pictures were taken oi'5P'hintiff does not
                       .                                                                    ~~
suddenly extend the two year statute of limitations on an invasion Qivncy claim, and

Plaintiff's point to. no. case law stating same. In fact, in Wood v.            ~r Magazine, Inc.,         736
                                                                                ~
F.2d 1084 (5th Cir. 1984) plaintiff and her husband brought a~ against Hustler magazine

alleging invasion of her ptivacy when it published a nude ,&to graph of her. In finding that
                                                                o:!f!jF
Toxa$ law applied to the case, the Court           determined ~-year statute of limitations             for tl1e

invasion of privacy claim. "Texas courts constn,Je               ~es of limitations strictly, 1·eqt1iring tllat
                                                                O~JI

an action be specifically excepted in            order~void application               of the general statute of

limitations.'>23 Similarly here, the       two-ye~tute of limitations mnst apply as Plaintiff's claim
is clearly pled as "invasion ofptivacyt"0@!

         Plaintiff's sudden         relianc{]l.~ex. Civ. Prac. & Rem. Code §16.0045 is simply an
attempt to defeat Defendants'         J~ations defense ahd a futile
                                     ©~                        .
                                                                    attempt to utilize the extended five-

year statute to bring ass~Yd invasion ofprivacy c1 aims under tl1e purview of sexual assault.

    C. The     Statu~#nitations should not be Tolled
         Plaintiff'~rtion of fraudulent conceahnent as an affinnative defense to a statute of
               .~~                                     ..                         .

JimitatiO\Js IS::;i;l!isplaced ru1d inapplicable to t11e instant case. Plaintiff claims tl1at fraudulent

conceahnent makes her invasion of privacy claim timely even if the Court wete to. apply the tWo-

year statute of lin1itations because Plaintiff allegedly "leat11ed of the photos ru1d what they


21 Pl.'s Re•'P· to Def. 's MIMSJ,
                               atp. 17.
:n Wood v. Hustler Magazine, Inc., 736 F.2d i084, 1089 (5th Cir. 1984).

                                                            9
showed only after the FBI seized th.em ft·om Morris and showed them tO her in May, 2012. "24

This assertion is without merit

        Fraudtdent concealment is based upon the doctrine of equitable estoppel. If proved, the

defense of fraudulent concealment estops a defendant fi·omrelying on the statute of limitations as

an affinnative defense until the plaintiff discovers or, through reasonabl~~gence, could
                                                               .                      ~
discovqr its cause of     action? 5   Therefore, under the facts of tl1e.     pr~ case,        Defendants

challenge Plaintiff's fraudulent-concealment defense, and in            es~1er         equitable-estoppel

defense.                                                               information revealing the ttuth could have been discovered within the limitations period." In the

instant case, Plaintiff had knowledge that pictures were taken of her as she testified "...I heard

the sound of a Blackberry camera ... " "Like a clicking, like the picture sound that a Blackberry

makes when it's. taking a picture."28 She also testified, ''I was having pictm·es taken of me with

my clothes off" when asked if she had teru)on to believe she had been violated ~May 2011. 29
                                                                                   ,.fi?~@J
          Knowledge of facts, conditions, or circumstruwes wl1ich would ca~reasonable person

to make inquiry leading to the. discovery of the concealed cause         of~~ in the law equivalent
to knowledge of the cause of action for lhnitation purposes.~·n where a child has been

sexually abused, ru1d claims "chronic psychological ;';&,clition" prevented him from
                                                         o{P-
understanding his injuries were as a result of the. sexua~se ru1d other actions of defendants,

Texllil courts have found that fraudulent       concealw~illnot toll the. statute of limitationsY
                                                            ~
Plaintiffs llilSertion that she "first saw the pho~ly after the FBNI [sic] seized them" does not

remove the clear fact that she knew picture~re taken of her while she wM naked in May 2011,

as she cle11dytestified. 32                 '!:JI@
                                         ~
          Despite Plaintiffs burden   ~et all the elements of fraudulent conceahnent in order for
it to apply, Plaintiff buries     ~
                                cg~
                                         clen1ent!l in its Response and fails to provide competent

summruyjudgment evi~"at each of the elenwnts are met.

     D.   Defendan~i"'~on to Dismiss based on the affirmative defense of limitations is
          timely.    ~·
                    ~rg
              ~
28  FarmerDep., at97:15-20, Ex.B; see also Def.'sM!MSJ, atp.4.
29  Def:'s M!MSJ, atp. 5 (citing Famerbep. 197:15-198:3,Ex. A; see also Farmer 2.2.12 Interview FBI, at 33:9-15,
Ex. D).
3.0 Bayou Bend 1bwers Coandl ofCocOwners v. Manhattan Consi. Co., 866 S.W.2d 740, 747 (Tex. App. 1993), writ
denied (Apr. 28, 1994).
31 Doe v. Roman Catholic Archdioceses ofGalvestOJlc Houston ex rei. Dinardo, 362 S.W.3d 803, 814(Tex. App.-
Houston [14th Dist.] 2012.
>2 Pl.'s Re-'lp. to Def. '.s M!MSJ., at p. 21.

                                                      1.1
        Plaintiffs asseJiitm that Defendants have. waived their right to file a motion to dismiss in

this case based on the affirmative defense of limitations pursuatlt to Texas Rule of Civil

Procedure Rule 91a is flatly incon·ect. Texas Rule of Civil Procedure Rule 9la states;

        Except in a case brought under the Family Code or a case govemed by
        Chapter 14 of the Texas Civil Practice and Remedies Code, a party may move
        to dismiss a cause of action on the grounds that it has no basis in law. ~ct.
        A cause of action has no basis in Jaw if the allegations, taken as ~ether
        with inferences reasonably drawn fi·om them, do not entitle the c!aY~tto fue
        relief sought. A cause of action has no basis in fact if no re~ble person
        could believe the facts pleaded. 33                           ~
                                                                    0~
The clear l!tngoage of Rule 91 st::ttes that a party may move to~iss a cause of action on the

                                                              n&
grounds that it has no basis in law or fact. Rule 91 does n~.-ndate that a patiy tl1nst take this

action pui'snant to tlus rule. Plaintiff claims tllat a   ~~a motion to dismiss is the proper
vehicle to assert an affit1native defense of limita~ 4 Then Plaintiff attempts to stretch this
                                                   F~
assertion to cover her own creative assertit\uaat this automatically means that a motion to

dismis.s at any other time is suddenly "uni:iMy." This is not the scope of Rule 9la. Instead the

rule is a vehicle to provide an      expe~ay to get fue court to review a baseless claim early on
                           co~ust grant .or deny tlte motion within 45 days and is not
in tlte litigation because fue

                         -~~· before ruling on the. motion. Altematively, Defendants
tcqnired to even conduct U~~1g
                          .                                         5
                                                                     5


also asserted such affi1!J~tive defense in its. motion for sununary judginent which is also a
                          o%,(!JF
proper vehicle for~defenses.

     E. The    ~~       is the appropriate . vehicle for Plaintiff to bring a cll!inl against
         Defe~nt Edible however she fail~ to do so and is now precluded pursuant to its
         administrative requirements.




llTex. R. Civ..P. 91 ~.
34Pl.'s Resp. to Def. 's M/MSJ, at p. 24.
"Tex. R. Civ. P. 9.1 a.

                                                    12
           In response to Plaintiff's assertion that the TCHRA only applies to "actions in the.

workplace which implicate the conditions of employment" Defetidants. first assert that the

location of the sexual actions being on business trips does not negate the applicability and

subsequent administrative requirement of the TCHRA. In Dorn Hecker v. Malibu Grand Prix

Corp., 828 F.2d 307, 308 (5th Cir. 1987), the district court found for a plainti~1ployee who

resigned because of sexual harassment that involved the following           inci~\at occuncd m1
out-of-town business flips; (l) a marketing consultant hired by Mali~d sent on a business
                                                                          .~
ttip with plaintiff employee put his hands on her hips in an ai~cket line and dropped his

pants in front of the passengers while waiting to board the aWt;ne, (2) he touched her breasts
                                                                  ¢~~

and (3) he put his stocking feet on a cocktail table          d~y in      front of her and "playfully"

choked her when she complained. The plaintiff in Pt!!JY!Iecker filed suit for sexual harassment

pmsuant to Title VII and the court            consideretJ~~uch although the actions took place away
fi•om the actual woi'kplace while oil busine~ps, analogous to the.incidents in the instant case,

In Gazda v. Pioneer Chlor Alkall Co't{f/J!! 10 F. Supp. 2d 656, 665 (5th Cir. 1997) the plaintiff-

employee was subjected to           unwm~~exual conduct While on a business trip and such actions
were evaluated hy the Court          ·~ Title VU sexual harassment.      All ofthe incidents related to
                                     ~
the case took place on         ~Jness trip away from the plaintiff's usual workplace however, this
did not negate         th~#ation of Title VJI          sexual harassment claim. 111erefore, Plaintiff's

assertion thatth~~ed sexual actions took place "outside the workplace, in fact in a remote
state" are h~~levant.36

            Seco11d, Plaintiffs assertion that tl1e TCHRA has no application here is also without

merit especially to Defendant Edible Software. Jn Wciffie House, Inc. v. Williams, the Texas

Supreme Court held that "employer liability for unwanted sexual touching by a coworker

36 Pl.'s   Resp. to Def.'s M/MSJ, at p. 31.
(simply assault under Texas law given its 'offensive or provocative' nature) is limited to a

tailored TCHRA scheme that specifically covers employer liability for sexual

harassment." 37 Plaintiff contends that this is manifestly distin&itlishable be.cause "Monis didn't

abuse Ms, Fanner to "affect a tangible aspect of the employment relationship."38

       To affect a term, condition, or privilege of employment, the harassme~ust be
       sufficiently severe or pervasive to alter the conditions of the victim'~~loyment
       and create an abusive working environment. The alleged conduc~ust be both
       objectively offensive, meaning that a reasonable person woul~ ~ it hostile and
       abusive, and subjectively offensive, meaning that the vic~rceived it to be
       so." Further, it is examined under a ''totality of the cir~nces" test, which
       considers "the frequency of the discriminatory conduct~ severity; whether it is
       physically threateni11g. or hmniliating, or a me.re of.il~
                                                               ~. utterance; and whether
       it unreasonably interferes with an employee's work        onnance. 39
                                                               {{{fj
Plaintiff misstates th.e meaning of "affect a term,        c~tion      or privilege" of employment by
                                                          ~~
stating that the conduct that forms the basis o~~tiffs claims must not be applicable to the

TCHRA because Defendant Monis did              n~Qe such actions with the intention to make an
                                                0
eJnployrnent decision or affect a con£1;;1>hm of her employment               TI1is argument is in fact
                                         tlf
nonsensical. There is no     require1~at there be           evidence that the employer "intended" to

make an employment decisi~r affect a condition of her employment.                         TI1e key is the

conditions imposed, 11ot     ~mployer's         state of mind.40 Here Defendant Morris' unwanted

sexual touching, as    ~~d by Plaintiff, is governed by the TCHRA as to employer liability
(Defendant   Edibl~~lity).       As Defendant pointed out in its Motion, l'lai11tiff testified that this
               0
unwanted   s~ouching did           affect tenns and conditions of her employment because she felt

uncomfortable around her supervisor Defendant Monis and began looking for other employment


'' Wlfffle House, Inc. u. Tiflilliams, 313 S.W.3d 796, 802-803 (Tex. 2010).
1> Pl.'s Resp.to Def.'s MIMSJ, at p. 30.
39
   Paul v. Nortlwop Grumman Ship .5Ys., 309 F. App'x 825, 827'28 {5th Cir. 2009)(internal citations omitted).
40.McCawan v. Software Spectrum, Inc., No. 08-00-00077-CV, 2002 WL 505138, at *7 (Tex. App.- El Paso April
4,2002).

                                                     14
because of the sexual harassment. 41 TI1erefore, Defendant'.s a.ssertion that Plaintiff cannot point

to a single, "tenn, condition, or privilege of the plaintiff's employment" affected by the

harassment is untrue.

         Hostile work environment sexual harassment occurs when an employer's conduct ''has

                                                                           '0;~·      #J;
the purpose or effect of umeasonably interfering with an individual's worli0:.-fonnance or

creating an intimidating, hostile, or offensive enviromnent." By Plainti~n recitation ofthe

facts, Defendant Morris' conduct had the effect ofunrea.sonably           crea~n intimidating, hostile
                     '                                                       ~""
at1d/or offensive envirotm1ent. She testified that she spoke wQ~fendant Monis about what

happened while on the business trip and told him it was inap1~riate, \vt'ong and that she needed.
                                                                      ~
to find a different job.      42
                                   Plaintiff did in fact start   lo~~ for another J'ob   due to Defendant

Morris' conduct. 43 Her actions a11d feeling that.           ~~auld not work with Defendant Manis
                                                             ~
anymore also gives rise to a constructive alt~ of the te1ms or conditions of employment

althongll not culminating in a tangible         en~ent actiou.44          Plaintiff cmmot try to avoid the

administrative pre-requisites of the        'I~~@)·   now by a.ss.etting that there was no creation ofan
                 .                          ~
intimidating, hostile or        offensiv~iromnent.           Tiris is wholly inapposite to Plaintiffs own

testi1110ny.                        ~
         A hostile       work~Yonment          sexual harassment claim was the exclusive remedy for

Plaintiff to bring       ~s{~~gaiust Defendant Edible for sncl1 conduct as asserted here, which took
place on a busin~ip drui:ng her employment by Defendant Edible. The law is clear a11d also

the   legislati~~nt is also clear related to dmnage caps that conm1o11law claims do not have.
         In determining that the sexual harassment statutes precluded state
         common-law claims, the Texas Supreme Court noted tbat the state statutes

41 Def's MIMSJ, at p. 11 (citingFamrer Dep., at 27:13-16; 133:21-134:10, Ex. A).
42 Farmer Dep,, at 106:5-7, &. li.
43 Fanner Dep., at 29:1S-25; Ex. B.
~·Twig{and Fashions, Ltd. v. Miller, 335 S.W.3d 206, 217 (fex. App.- Austin, 2010).

                                                        15
        have caps on compflnsatory and punitive damages available to a plaintiff
        that the common law claims did not have. Title VII has similar caps. The
        court noted that allowing conm1on Jaw claims to be pursued would allow
        plaintiffs to avoid those damage limitations.45

Allowing a common law claim to be pursued against Defendant Edible when the case falls

within the purview of the TCHRA would be allowing Plaintiff not only to avoid the mandatory
                                                                                         ~
administrative requirements but also to avoid damage limitations.                      ~Jf
   F. Defendants meet the.ir burden to establish the             affirmativ~ d~~Q
                                                                 of limitations and
      therefore the alternative motion for summary judgments~ be granted.

        Plaintiff     is misplaced in her assertion that         Defend~~1mot meet the summary
judgment standard in this case that the Plaintiff cannot meet         ~neuts of her causes of action.
                                                                    Q~v

That argument is inapplicable because the sm11maryjudrnt motion before the comt is based

on affii1native defenses. 46 A defendant is            entitle~9
                                                          ¢~
                                                                 sununary judgment on an affnmative

defense, such as limitations, if the defenddnclusively proves all the elements of the

affinnative defense. To conclusively prov~il of the elements of the af:finnative defense, the

movant mttst present su1ru11ary           jud~iilll.t evidence that establishes each element of the
                                           ~15f;Jf'"
affinnative defense as a matter of~~ If the defendant meets this burden, the plaintiff inliSt then

produce evidence raising a       g~e issue of material fact to avoid summary judgment on the
                                 (\)
affinnative defense. 47   P~'f asserts that it has "more than met that obligation by compellingly
demonstrating that h~ms are governed by tile Civ. Prac. & Rem. Code §16.0045(a)(1)'s five

(5) year   limita~eriod."              .However, as explained herein, Plaintiff has brought forth no

competent    ~ary judgment               evidence that she in fact pled sexual assault or that the

requirements of Section 22.ol 1 of the Penal Code were met for her Claims to fall under


355 S.W.3d 768, 777 (Tex. ApJ>. 2011).
46 Fl.'s Resp. to Def. 's MSJ, at p·; 35-36 ("Here, the Defundants have negated Mthing, much less any prima facie
elements of Ms-. Frumel''s claims. H).
41 Vu v, ExxonMobil Cmp., 98 S.W,3d 318,320 {Tex. App. 2003).




                                                        16
§16.0045(a)(l) for sexual assault. Without such evidence, Plaintiff's attempt to raise a gem:dne

issue of material fact to avoid summary judgment on Defendants,, statute of limitations defense

fails.


                                      ill.        CONCLUSION
                                                                                    ~
          For the foregoing reasons, Defendants respectfully requests        th~ Court grant its
Motion to Dismiss Dr alternatively, Motion for Sum111ary Judgment          ~der that Plaintiff take
~othh~g for her claims against Defendants. Defendants fi:uiher r4!!tl;{iJ all other relief to which it
!S   enfltled.                                                       ,~
                                                                  0~
                                                                 $
                                                            R,~ctfully Submitted,
                                                            0~

                                                      U~Is/ Gregg Af. Rosenberg
                                                  ~         Gregg M. Rosenberg
                                                  ©         Texas State Bar 1D 17268750
                                          ,?~               ROSENBERG & SPROVACH
                                      ,rt,_"''U
                                      ~""                   3518Travis, Suite200
                                    ~                       Houston, Texas 77002
                                ~\                          Tel: (713) 960-8300
                               ~~                           Fax: (713) 621-6670
                           U©J                              Attorney-in-Charge for Defendants

                          ~
OF COUNSEL:           o~
ROSENBERG &          ~VACH                                  ATTORNEYS FOR DEFENDANTS

                 {f:::©
                 ~




                                                       17
                                CERTIFICATE OF SERVICE

        1 certify that a true aud correct copy of the foregoing instrument has been forwarded via
electronic transmission aud hand delive1y on this the 26th day of February 2015 to:

JeffreyN. Todd
312 S. Friendswood Drive
Friendswood, Texas 77546

                                                                             if~
(281) 992-8633 (Tel)
(281) 648-863 3
jeff@actlaw .com
                                                                        ~
                                                                         a
                                            Is! Gre M. Rosenbe ~
                                                                     :~
                                            GREGG M. ROSE .. G




                                                18
ANDREA FARMER                                                                                                                        7/11/2013
                                                                                                                  1 (Pages 1 to 4)
                                                                         1                                                                  3
                              CAtlSE NO. 2012-65503
                                                                              1                      INDEX
         KER.I IJILL and
         MICHELLE BARNETT                 '
                                          §
                                                  IN THE DISTRICT COURT       2

         ve.
                 Plaintiffs
                                          ''                                  3   Appearances ......................................... 2
                                                                              4
                                           ''     55TH JUDICIAL DISTRICT

         HENRI MORRIS and SOLID                                               5   ANDREA FARMER
         SOFTWARE SOLUTIONS, INC.,
         d/b/a EDIBLE SOFTWARE
                                            ''                                6     Examination by Mr. Rosenberg ................... 5
                Defendants
                                             ''   HARRIS COUNTY, TEXAS
                                                                              7     Examination by Mr. Cogdell ..................... 148
                       ****************~******"* *********
                      .ORAL AND VIDEOTAPED DEPOSITION OF                      8     Re-Examination by Mr. ~berg ................ 222
  "n
                                                                             1~                              iF~!@~
                                 ANDREA FARMER
                                 JOLY 11, 2013

  H
   "n                  * ************************ *** ******
                                                                                  Certified Question ...          ................ 143
   "           ORAL AND VIDEOTAPED DEPOSITION of ANDREA FARMER,
         produced as a witness at the instance of the Defendants,            11   Signature and Chang~!... ......................... 239
   "
   17
   18
         and duly sworn, was taken in the above-styled and
         numbered cause on the 11th of July 2013, from 10:09 a.m.            12   Reporter1s Certifi~............................. 241
  19     to 3:56p.m., before Molly Carter, CSR in and for the

                                                                                                  ~'
  20     State of Texas, reported by machine shorthand, at the               13
  21     offices of !J.S. Legal Support, 802 North Carancahua,               14
         Suite 2280, Corpus Christi, Texas, pursuant to the Texas
   "23   Rules of Civil Procedure and the provisions stated on the
                                                                             15     °~EXHIBITS
  ,"     record or attached hereto.
                                                                             16   NU~ DESCRJPTION                              .            PAGE
                                                                             17   Exh~l         Photo of Andrea and Comedian ............ 85
                                                                             18   ~2            Photo of Henri and Comedian ............. 95
                                                                             19          it3    EmailfromAndreatoHenri .............. 125
                                                                             ~~hibit 4          Handwritten Notes on Back of Statement .. 1 9
                                                                             ~    Exhibit 5     5/9/11 Facebook Po9t .................... 193
                                                                    .o f:d2       Exhibit6      5/9111 FacebookPost .................... 193
                                                                     1 :(d23      Exhibit 7     5110&11/11 Facebook Posts ............... 222
                                                                   ~ 24           Exhibit 8     5/9/11 Facebook Post .................... 222
                                                                          25      Exhibit 9     5111 &12/11 Facebook Posts ............... 222

                                                                         2                                                                  4
   1               APPEARANCES                                                1   Exhibit 10      5112 & 7/27/11 Facebook Po9t9 ........... 22
   2
   3     FOR THE PLAINTIFF(S):                                                2   Exhibit 11      7/27&29111 Facebook Posts ............... 222
           MR. JEFFREY N. TODD                                                3   Exhibit 12      8/2111 Facebook Post .................... 222
           The Law Finn of Alton C. Todd
   5       312 South Friendswood Drive
                                                                              4   Exhibit 13      8/2&8111 Facebook Posts ................. 222
           Friendswood, Texas 77546                                           5   Exhibit 14      8/8/11 Facebook Po9t .................... 222
   6       Phone: (281) 992-8633                                              6
           Fax: (281) 648-8633
           jetl@actlaw.com                                                    7
                                                                              8
   9
 10                                                                           9
                                                                             10
 11
                                                                             11
 12                                                                          12
 13
                                                                             13
                                                                             14
 "
 15
 16
         FO~~;gjl~~~~~~:r HENRI MORRIS:                                      15
                       Fhm                                                   16
 17                 Street, 4th Floor                                        17
           Houston, Texas 77002
 18        Phone: (713) 426-2244                                             18
           Fax: (713) 426-2255                                               19
 19        dan@cogdell-law.com
 20                                                                          20
 21      ALSO PRESENT:                                                       21
 22        MR. TOMMY KLING, VIDEOGRAPHER
           MR. DESTRY QUIROZ, VIDEOGRAPHER
                                                                             22
 23        MR. TREVOR MORRIS                                                 23
           MS. BETH JACKSON (Present ffom 10:09 to 10:38)                    24
 24
 25                                                                          25

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI - (361) 883-1716
ANDREA FARMER                                                                                                 7/11/2013
                                                                                                2 (Pages 5 to 8)
                                                             5                                                                7
  1         THE VIDEOGRAPHER: Time is 10:09 a.m., lu1               1       A. Yes.
  2   11th, year 2013. We are recording.                            2       Q. Where did you live prior to that?
  3                 ANDREA FARMER,                                  3       A. 1117 North Austin Street in Rockport, Texas.
  4   having been first duly sworn, testified as follows:           4       Q. And Rockport is in a neighboring county.
  5               EXAMINATION                                       5    Conect?
  6   BY MR. ROSENBERG:                                             6       A. Yeah, it's like 45 minutes away.
  7      Q. _Can you please state your name, state and spell        7       Q. Okay. And how long did you live there?
  8   your name for the record?                                     8       A. It was my parents' ~!!!;nee, so it was sort of
  9      A. Andrea Farmel'.                                         9    like my permanent resid ~~ guess. But I lived tlter
                                                                                                     '1:
 10      Q. Okay. Ms. Fmmer, we're going to put you on             10    from September ~- six-         s.
 11   hold for just one second. There's a technical issue that     11       Q. Where did yo         prior to the Rockport
 12   Mr. Todd and I need to address that really doesn't           12    address?           ~
 13   concern you. So we're just going to forget about you for     13       A. 3000 s~tJont-- I can't remember my old
 14   a second and address this, get it on the record, and         14    address~~ S~ont and Washington, Houston, Texa .
 15   continue with your deposition.                               15       Q. ~you do for a living today?
 16          MR. ROSENBERG: Jeff, tell me ifl'm wrong, yo          16       A. Q~ for Konica Minolta, with a K. It's a
 17   lodged an objection prior to the deposition starting         17    bus~'Yoiutions company, so I sell hardware and
 18   contending that Ms. Jackson should not be here, and you      18    so      e to different businesses.
 19   were invoking the ruie. My position was that we notic        19           And how long have you been working for Konica
 20   that Ms. Jackson and Mr. Morris, Trevor Morris would         ~-,;:._malta?
 21   here, in accordance with the appropriate Rules of Civil      ~       A.  Since February.
 22   Procedure, and our position is you didn't object. You      ~2        Q.  Do you have a territoty?
 23   said you're invoking the rule.                                3      A.  Yes.
 24          We agreed to take it up later, with my riski          24      Q.  Where is the territ01y?
 25   the fact that Ms. Jackson might not be able tote '           25       A. Well, I have vertical, so anywhere in Corpus


                                                    rg                                                                        8
  1   trial.                                     ~                   1   and the surrounding area, and I'm verticalized into leg I
  2          MR. TODD: That is correct~~Q                            2   oil and gas, education, finance.
  3          MR. ROSENBERG: Okay. ~                                  3       Q. So you cover Corpus Christi in a multifaceted
  4          MR TODD: Counsel tOr~tiff objects to the                4   area of their, ofKonica Minolta's --
  5   attendance of Beth Jackson. I' ifDfnecessarily --it's          5       A. Right, so as far east as VIctoria and as far
  6   not an objection. I'm invoki        rule at this time.         6   west as Kingsville.
  7   It's anticipated that she's    to testify at trial.            7       Q. Okay. Have yo~ ever provided deposition
  8   As such, I'm involdn&(t;]    e. If they don't mind the         8   testimony such as what we're doing this morning?
  9   rule, then she shall~xcluded from testifying live at          9       A. No.
 10   trial.          0   llii                                     10        Q. Have you spoken with anybody in preparation of
 11         I further NN"bjecting to her attendance at any         11    this deposition?
 12  other de            , as she is anticipated to be a witness   12        A. Yes.
 13  in this m      , She's not a corporate rep. We haven't        13        Q. Who have you spoken with?
 14. objec           y attendance by Trevor MoiTis because he s    14        A. Sherri Zack, and her assistant, John-- I'm at
 15 th~ ate rep.                                                   15    a loss for John's name. I didn't know him that well.
 16            'fk
               e will also be quashing any other depositions       16        Q. It's a him?
 17 ofnonparties in this matter at this time.                      17        A. Uh-huh.
 18      Q. (By Mr. Rosenberg) Okay. Where do you reside           18        Q. Is that a yes?
 19   ma'am?                                                       19        A. Yes.
 20     A. 3418 Austin Street in Corpus Christi.                   20        Q. Okay. Sean is a man?
 21      Q. How long have you lived at that address in             21        A. John.
 22   Corpus Christi?                                              22        Q. Oh, John.
 23      A. A year and three months.                               23        A. I think his name is John.
 24      Q. Bringing us back to approximately March of             24        Q. Okay. Whoe]sedidyouspeaktoinpreparation
 25   2012?                                                        25    fbr this deposition?

                                             U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                        CORPUS CHRISTI -                  (361) 883-1716
ANDREA FARMER                                                                                                7/11/2013
                                                                                               3 (Pages 9 to 12)
                                                             9                                                              11
  1      A. That's it.                                            1 restroom, to do whatever, maybe have a cigarette,
  2      Q. Okay. You spoke to JeffTodd?                          2 whatever it is you want to do, let us know. But I think
  3      A. Not in preparation, but yes, I've spoken to           3 you heard-- or if you didn't hear, ru remind you--
  4   him.                                                        4 the video disks or tapes last for about an hour, so there
  5      Q. When did you speak with Mr. Todd?                     5 will be a natural hour break.
  6      A. Last Wednesday, the 3rd.                              6    A. Okay.
  7      Q. In person or over the phone?                          7    Q. Even though you can anticipate what my questio
  8      A. Over the phone.                                       8 may be, allow me to finish ~,.Q!.J.estion before you begi
  9      Q. When you met with Sherri Zack and this person         9 your answer. It, again, aiatk.'~ihe court reporter to get
 10   John, when was that?                                       10 a question-and-answet          ript in sequence.
 11      A. Yesterday.                                           11    A. I do have a ~on.Ji
 12      Q. Was that in person or over the phone?                12      Q. Sure.       ~
 13      A. It was a video meeting, conference.                  13      A. Some ~~~estimony that I gave in my
 14      Q. Okay. So you were here in Corpus Christi?            14   statement t~1Bi is actually about Beth, so I don'
 15      A. Uh-huh.                                              15   nndersta~w that's an appropriate --lil(e will you
 16      Q. And she was somewhere else?                          16 just n G me questions about her or about the
 17      A. In Houston.                                          17 stat~'rifthat I made about her, or-- that's what I'n
 18      Q. Okay. Because you haven't provided depositio         18 ~a hard time with her being here.
 19   testimony before and we're going along in a dialogue, I    19 ~· Yeah.
 20   want to JUSt pomt out a few things that are a little bit  ~li!!fj A. Because like some of my testimony is about he •
 21   different in a deposition than are, than would be m      ~        Q. I understand that. All I can tel1 you in
 22   nonnal conversation.                                     ~2    response to that is my role here is to defend the compan
 23      Obvtously, you're being videotaped. And o~~VIOU     r ~q3    m a case that other people have brought against it.
 24   I'm sitting here at a table with vanous attendees          24     A. Right
 25   the table, and we alllmow what each other's sa             25     Q You have provided infom1ation about allegation

                                                    ~       10                                                                 12
  1   Correct?                                  ~                 1   of conduct that relates to these claims. And I'm going
  2     A. Uh-buh.                          ~ ~                   2   to be asking you what I believe I need to ask you in
  3      Q. But the most important, the~~e get this               3   defense ofthe claims brought by those three people
  4   r:c~rd official is by the presenc~"'Vcourt reporter         4   against my two clients. Okay?
  5   s1ttmg between us.           ,.__~                          5      A. Whatthree people?
  6      A. Uh-huh.           ~J"..-c§i))                         6      Q. Well, let me ask you --let me ask you, do you
  7      Q. And she has this l~J)''t&achine with all these        7   know who the three people who brought suit against Edibl
  8   buttons.               Q                                8       Software 8nd Henri Manis are?
  9      A. Uh-huh. ~ -                                       9         A. I mean, I lrnow the people that it says on this
 10      Q. Unfortuya~'4here 1 s no button for "uh-huh"      10       paper.
 11   or "huh-uh." S~~n though I know what you mean wh n 11              Q. What paper are you referring--
 12   you say . . .'Ufi;or
                         "huh-uh" or something ofthatnatur , 12          A. Keri Hill and Michelle Barnett.
 13   I'm go~·n
              ~you if that's a "yes" or if that's a              13      Q. Bamett. And--
 14   "no." ~ ~f lmow what it is, but the way the record is      14      A. This is my subpoena.
 15   o~ if I do that.                                           15      Q. Right. I-- thank you. I see it. There's an
 16      A. Okay.                                                16   additional person who's joined named Stacy Stewart.
 17      Q. Okay? So I'm not, I'm not going to be --I'm          17      A. Right.
 18   not picking on you. I just, it's something we've got to    18      Q. Okay. So those three people--
 19   do until they figure out a way to get an extra button on   19      A. OJ{ay.
 20   those machines --                                          20      Q. --have brought lawsuits. Let me clarify.
 21      A. Uh-huh.                                              21   Those tlll'ee people have joined in one lawsuit--
 22      Q. --we're done. Okay?                                  22      A. I understand.
 23      A. Okay.                                                23      Q. -- against my two clients. Okay? I may be
 24      Q. If at any time today you want to take a break,       24   asking you questions about comments you may or may no
 25   except when a question's pending, of course, use the       25   have made to Ms. Jackson, but at this point, I'm not

                                             U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                     CORPUS CHRISTI- (361) 883-1716
ANDREA FARMER                                                                                                  7/11/2013
                                                                                             4 (Pages 13 to 16)
                                                           13                                                                15
  1   certain.                                                    1      A. Once a month for the past year, and then
  2      A. Okay.                                                 2    sometimes a couple of times a weel(, depending on what s
  3      Q. Okay. Where were you when you provided the            3    going on with the criminal trial.
  4   video conference discussion with Ms. Zack and this          4       Q. Okay. Let's go to your conversation yesterday
  5   gentleman named John yesterday?                             5    with Ms. Zack and this gentleman, Jolm.
  6      A. At the U.S. Attorney office at One Shoreline,         6         A. Uh~huh.
  7   the Bank of America building.                               7         Q. What did y'all discuss?
  8      Q. What time of day was that?                            8         A. They just, you kno*me to be honest and
  9      A. It was 2:30.                                          9    tell the truth and take my~ with my answers. And i
 10      Q. How long did it last?                                10    was more of me soli~ nting to feel more
 11      A. Two hours.                                           11    comfortable, becaus b iously I don't have any
 12      Q.   Was that the first time you've ever spoken with    12    representatlon~oom, and I wanted to get an idea
 13   Ms.Zack?                                                   13    of what was go~       happen and what a deposition is
 14      A. No.                                                  14
                                                                like.         ~
 15      Q.   On how many other occasions have you spoken        15Q. O~re you comfortable that you know what a
 16   with Ms. Zack?                                            deposi~ 'ke and what it's used for?
                                                                 16
 17      A. Four to six.                                         17A~e·,
 18      Q. Four to six occasions?                               18
                                                                # Y o u understand yom· testimony is under oath?
 19       A. (Nodding head.)                                     19   . Yes.
 20       Q. Yes?                                                     «'@
                                                            ~ Q. And that's the same oath that you will be
 21      A. Yes.                                                provided if you testify live at any other proceeding, not
 22       Q. Nods of head, there's no button for that     ~2    necessarily this one.
 23   either.                                               j
                                                          ["- 3    A. So this, and possibly including the criminal
 24       A. Right.                                   ~ 24 case.
 25       Q. Have you spoken with anybody else fron(~e . . 25       Q. Well, the oath is the ·same. I'm not here about

                                                   ~14                                                                       16
  1
  2
      Attorney's Office?                       rl
         A. John, who was there at the ~~epositiml.
                                                                  1
                                                                  2
                                                                       the criminal case.
                                                                            A. Right.
  3      Q. Right. Video deposition? ~~                           3         Q. I'm here about the facts. Some of the facts
  4      A. Or not video deposition,~ conference.                 4    overlap, and I'm here about certainly those facts. I'm
  5      Q. Okay.            ~                                    5    ce11ainly not going to mislead my, my goal in asking you
  6      A. And then anyone w~ wers the phone when                6    questions. There's-- as you lmow, there's some
  7   call.                                                       7    commonality in the facts.
  8      Q. Okay. Have    y~enwith a gentleman named              8        A. Yes.
  9   Jocher?            Wv~                                      9        Q. Correct? But I can tell you, since you did
 10      A. Maybe tJt'l!: ho was--                               10    ask, and I think it's a fair question, my understanding
 11      Q. The oth~at --that might be John?                     11    is that the oath is the same in federal-- in crimina]
 12
 13
         A.
         Q.
              Ye~~t
              0~   akes sense. I just want to make sure
                                                                 12
                                                                 13
                                                                       court and civil court.
                                                                           A. Okay.
                                                                 14
 14
      tha~                                                                 Q. No different than what you just were
 15       •     ell, I don't want to say that, because I'm not   15    administered.
 16   sure what his name was.                                    16        A. OJ23     A. I mean, once a month for the past two-- or            23        A. There were some unclear points in my original
 24   maybe less than fifty. I would say twenty.                 24    statement to the FBI, as far as dates were concerned a
 25     Q. Okay. So you're--                                     25    which city J was in, ami so it was clal'ification on times

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI -                                                  (361.) 883-1716
ANDREA FARMER                                                                                                7/11/2013
                                                                                           5 (Pages 17 to 20)
                                                         17                                                               19
  1   and dates.                                                  1      A. Yes.
  2         MR. COGDELL: Do you need some water?                  2      Q. If your cell phone is like my cell phone and
  3         THE WITNESS: No, thank you.                             3 any others, if the number is not engaged in your
  4         MR. COGDELL: Anybody?                                   4 contacts, it will come up as just a number, without
  5         MR. TODD: No thanks.                                    5 knowing who it is.
  6      Q. (By Mr. Rosenberg) For example, what times and          6    A. Uh-lmb.
  7   dates were you concerned about?                              7     Q. Correct?
  8       A. For example., one instance, I -- in my                 8    A. Yes, sir.               ~
  9   deposition, I started talking about something that had        9    Q. And is it fair to say,~'l&ere are times when
 10   happened in Washington, D.C., and it was-- I was talkin 10 you will receive a caq;lli~~ a number that's not
 11   about it as if it bad happened in Chicago. But then I       11 engaged or aligned w~y of your contacts, that you'll
 12   remembered that it had happened in Washington, D.C.         12 just let it go to voi~ and figure out who it is?
 13       Q. Now, you refeiTed to it as your deposition.          13     A. Yes. -~~~as a 713 number, and I have
 14       A. My statement.                                        14 several closl~~s who work in the Houston area. I
 15       Q. Okay. And I know what you mean, and I'm going        15 was liv~n    ~ockport at the time. And I answered it,
 16   to just clarify
                   ww                                             16 assum           at it was one of my close associates.
 17       A. I feel like we called it my deposition for so        17     ~o ou spoke to Mr. Gregory head on. You
 18   long, and I know that it wasn't, that it's hard to get      18 ~~ave to return the call?
 19   out of the habit of calling it that.                        19 ~ No.
 20       Q. Who called it your deposition?                      ~lft!jj Q. You were engaged m conversation immediately?
 21       A. I think Glenn Gregory.                             ~        A. Yes.
 22       Q. Tell us who Mr. Gregory is.                      ~2         Q. What dJd he tell you about allegations that
 23       A. Glenn Gregory is the FBI Agent that originali~Jt ~.::!23 were being made against Mr. Morris?
 24    called me on the allegations against Henri Morri~r~ 24            A. He didn't say much at all. And I remember
 25                                                U"
          Q. Okay. Up until the time that Mr. Oregmy              25 tllinking, just kind of letting my mind run, li]{c, "Oh, n y

                                                  ~ 18                                                                     20
  1   called you, is it fair to say that regardin~~                1   God, what did he do?" Knowing what--
  2   allegations and the treatment you ~~~1)r endured             2       Q. What did who do?
  3   while employed at Edible Softwar~u: had, you hadn'           3       A. Henri.
  4   reported that to anybody?       Q                            4       Q. Okay.
  5      A. No.                   -~                               5       A. Knowing what I had experienced, I assumed that
  6      Q. It's not fair to say -~s._e:']V                        6   it had to have been somewhere along those lines. I
  7      A. It is fair to say t~                                   7   didn't really know anything at that point, because like I
  8      Q. Okay.           I(~                                    8   mentioned earlier, I hadn't told anybody or even really
  9      A. No, I had ~'ei>'orted it to anybody.                  9    thought about it at all.
 10      Q. Okay. -&~~re arc, however, allegations that          10        So he just mentioned that there had been some
 11   you have rela~ Henri Morris and Edible Software'.          11    concern with Henri when he's in his relationship with hi·

                  ~tell me approximately when it was that
 12                                                              12    female employees, specifically when he's traveling, if I
 13                                                              13    had anything that I might care to add to that or to say
 14   Mr           first contacted you?                          14    about it. And I said, "Yes, I do." And so then they
 15                  early December 2011.                        15    arranged a meeting down here to meet with me. I belie fC
 16      Q. And how did he contact you?                          16    it was in February.
 17      A. He called me on my cell phone.                       17        Q. All right. So you have this conversation with
 18      Q. How did he initiate the conversation?                18    Mr. Gregory December of2011 asking you about conduct
 19      A. Can you clarify that question?                       19    aliegations against Mr. Mmris, who was your boss at
 20      Q. Ycab. I mean, it's the first time you've ever        20    Edible Software.
 21   had contact with this. with this gentleman.                21        A. Uh-huh.
 22      A. Uh-huh.                                              22        Q. Correct?
 23      Q. Correct?                                             23        A. Yes.
 24      A. Yes.                                                 24        Q. He was the President of the company?
 25      Q. He's calling you on your cell phone. Correct?        25        A. Yes.

                                           U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                      CORPUS CHRISTI -                (361)     883-1716
ANDREA FARMER                                                                                                 7/11/2013
                                                                                           6 (Pages 21 to 24)
                                                          21                                                               23
  1       Q. And did you repmt to him?                            1    A. There's probably m.ore. That's all I can tltink
  2       A. Yes.                                                 2 about, of right now.
  3       Q. So did he tell you what other people were            3    Q. Okay. What are the things that Henri said that
  4   alleging?                                                   4 you observed or heard that were inappropriate?
  5       A. No.                                                  5    A. I can't think of a specific dialogue.
  6       Q. He just, you just told him that you did have         6    Q. Okay. I know that it's been some time since
  7   some experience traveling with Mr. Manis.                   7 your disaffiliation--
  8       A. Yes. Andlthinkinitiallygoingin,Iwas                  8    A. Uh-huh.              ~
  9   more going to talk about, you know, since this was          9    Q. -- since you left Ed~'1oftware, but you've
 10   something that I was keeping to myself, that I was more    10 had time to think abo]fb~~as going to haPpen today
 11   going to talk about his relationship with his other        11 and what was going ~e place. You knew that we wee
 12   employees, and maybe some--                                12 asking questions~ a case that at least two people,
 13       I didn't know what had hap}lened. So obviously, I      13 from looking ar~tyle of your subpoena--
 14   had good and bad experiences at Edible Software. So I      14    A. Ub-h~
 15   knew that they were, depending on the nature of what w     15    Q. --~ainst Mr. Morris. Correct?
 16   going on, I would definitely have something to say         16    A. ~ect
 17   regarding that.                                            17    ~~coking back today, even though you rememb r
 18       Q. So you, you felt thatthe nature of the              18 th~nri said things inappropriate, is it fair to say
 19   conversation Mr. Gregory was having with you related to    19 r~)ou're unable to recall anything specific that you
 20   Henri's relationship with other employees.                ~~all him saying in the workplace that was
 21       A. Yes.                                               ~ inappropriate?
 22       Q. Did you observe Herui's relationship with other   ~2      A. I can recall things that he said that were
 23   employees?                                             Jt~q3 inappropriate to me.
 24      A. Yes.                                        ri."~     24      Q. Okay.
 25      Q. Which other employees did you observe H~~-            25      A. But I'm not keeping a dialogue of every

                                                 ~        22                                                                24
  1   interacting with?                        @l                  1   inappropriate thing that Henri Morris said while I was in
  2      A. I mean, I worked there for~~                           2   that office. It would be too much.
  3      Q. Okay. Let me give you a b ~estion.                     3      Q. So yom·, is it your testimony that Mr. Manis
  4   Thank you. Sometimes lawyers~ d questions.                   4   was constantly inappropriate in the workplace?
  5      A. Uh-huh.                                                5      A. Yes.
  6      Q. Did you observe any·- t untoward or                    6       Q. So it never, it never stopped? T11ere wasn't a
  7   inappropriate with the w·      i treated other employee ?    7   time that he was appropriate?
  8   Not talking about yo ,.-;·~ her employees.                   8       A. I feel that in a given day, there may have been
  9      A. Yes.   ,~                                              9   times in the day that he was appropriate, and times of
 10      Q. Okay. W.~rd you observe?                              10   the day that were inappropriate. But I would say on days
 11      A. Sayi~g~s that were inappropriate in the               11   that I did interact with him and with other employees,
 12   ~ffice, dri~excessively. What I deemed as                   12   there ·was at least one thing in the day I would say that
 13   mappmnEt"f                ·                                 13   I felt uncomfortable with,
 14
 15
         Q"'~
        ~~gging.
                                                                  14
                                                                  15
                                                                           Q. And you worked there for how long?
                                                                           A. Three months.
 16     Q. Okay. Anything else?                                   16       Q. And obviously, if! refer back to your prior
 17     A. And I thought it was inappropriate when I sa~          17   testimony, despite the fact that this happened on a daily
 18   him pour something into Beth Jackson's drink at the         18   basis, you didn't report it to anybody. Concct?
 19   Hancock Center in Chicago.                                  19       A. Who would I report it to? His son in HR?
 20      Q. Okay. What's the Hancock Center? I should             20       Q. Timt would be one.
 21   know this, but --                                           21       A. Uh-huh. Actually, I think I did report it to
 22      A. It's like one of the tallest buildings in             22   Henri and Allen and-- or sorry, Trevor and Allen and ha
 23   Chicago. It's on Michigan Avenue.                           23   conversations with them about the way that Henri spoke
 24      Q. What else did you observe that was                    24   me and how it made me uncomfortable. And not
 25   inappropriate?                                              25   necessarily-- when I say "inappropriate," it doesn't

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI -                                                (361) 883-1716
ANDREA FARMER                                                                                                     7/11/2013
                                                                                                7 (Pages 25 to 28)
                                                                   25                                                          27
  1   necessarily have to mean sexual.                                  1    Q. Well, you just said you could recall, so I want
  2      Q. I understand. Inapprop1iate has--                           2 to know what it is you recall.
  3      A. Inappropriate is just unprofessional. And you               3     A. SpecificalJy with me, or with others?
  4   lrnow, I feel that given t11e short time I was there, yes,        4     Q. Let1s start with you first.
  5   tl1ere were times that I brought it up to him, I brought          5     A. Can you repeat the question?
  6   it up to Trevor, and I brought it up to Allen tlmt there          6     Q. Yes. Can you recall any instance where you
  7   were things that made me uncomfortable about tlte way tlt t       7 observed Henri Morris act in either a sexually offensive
  8   he spoke to his employees and myself.                             8 or sexually mappropriate m~ to you, or manner to
  9       Q. Well, I'm confused, because you just, in                    9   you?               ~~
 10   response to my question, you asked me a question -- I             10     A. Can I take a b ·
 11   don't want to assign a definition to the way you were     11      Q. Not when a q s n's pend mg. Yes, you can,
 12   asking me, but almost dismissively, "Who would I report   12 but I want the que      answered.
 13   it to? His son?"                                          13      A. Yes, th       re two times-- well, I would say
                                                                                   1
 14       A. Right.                                             14 every time         traveled witl1 Henri, I observed him
 15       Q. And then, but then tell me that that's who you     15 being seJ@inappropriate with either Beth Jackso ,
 16   did rep01t it to.                                         16 one of~ents, or myself.
 17       A. So I guess there were two times tltat I bad a      17      ~Yt·ight. You did want a break, and I told
 18   conversation with Allen about Henri and his behavior.     18 ~cr?$ give it to you after the question, but before we
 19        Q. Now, stop for a second. Allen, what do you--      19 . r~~ break, is there anything you need to elaborate on
 20       A. Morris, who was the HR representative for          ~~t, before I ask you more questions?
 21   Edible Software.                                          ~       A. If you're okay with that answer, I'm okay witl
                                                              ·ed 2 it.
 22
 23
 24
           Q. Thanks. That's what I was going to ask you.
          A. So, but I guess to answer your question, this    ~~ 3 J    Q. Okay. I just want to, like I told you, I'll
      is somebody that was very infrequently in the offinc~r'~ 2 4 give you a break any time you want it, except when a
 25   The times that he did come into the office, itwas.rv'     25 question's pending. So you did answer it. I have a

                                                        ©?         26                                                           28
  1   some sort of reprimanding. And I didu_'~llike it wa                1   follow-up, but if you need a break, let's go off the
  2   a situation where I could sit down ~~e a                           2   record now.
  3   conversation with him about that.~~                                3       A. Okay.
  4       And I think that when I did ~ Trevor about it,                 4          THE VIDEOGRAPIIER: Time is 10:38 a.m. We'r
  5   it was the response of, "Well~ -s just the way he                  5   off the record.
  6   is," and "Just ignore him."                                        6       (Recess from 10:38 a.m. to 10:50 a.m.)
  7       Q. Okay. Did     you~ive        a pe"onnel manual              7          THE VIDEOGRAPHER: Time is 10:50 a.m. Weae
  8   or harassment policy~        fthat type of                         8   recording.
  9   information --     ~ '"                                            9       Q. (By Mr. Rosenberg) Ms. Fanner, during the
 10      A. No.    ~~                                                   10   break, did you have any contact, e-mail, telephone or
 11      Q. --from  e Software?                                         11   otherwise, with the FBI, U.S. Attorney's Office?
 12      A. J w~g told that it was being revised or                     12       A. Yes, with the U.S. Attorney's Office.
                                                                        13       Q. Who did you speak with?
 13   th~~ urrcnt.
 14         :   . . Our testimony is you've never--                     14       A. Sherri Zack.
 15                                                                     15       Q. What did you and Ms. Zack discuss?
 16       Q. --received it. Forgetting for a second about               16       A. My objection to Beth Jacl{son being in the room
 17   inappropriate and nanowing it down--                              17       Q. Okay. And what did she tell you?
 18       A. Uh-huh.                                                    18       A. She can't be in the room, because she's a
 19       Q. -- to either something that falls into the                 19   witness.
 20   category of sexually inappropriate or sexually offensive          20       Q. That's what she told you?
 21   at the workforce, do you recall anything that Mr. --that          21       A. (Nodding head.)
 22   Henri Morris did in that definition?                              22       Q. Okay. Well, prior to you speaking with
 23       A. Yes.                                                       23   Ms. Zack, we made a decision intemally, and we asked--
 24       Q. Tell us.                                                   24   we realized it was making you uncomfortable, and we ask d
 25       A. Can you be more specific?                                  25   Ms. Jackson to ]eave.

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI -                                                     (361) 883-1716
ANDREA FARMER                                                                                                       7/11/2013
                                                                                                   8 (Pages 29 to 32)
                                                                29                                                                  31
  1      So w• the camera's only on you, so would you verity               1   because of the emotional state that I was in about what
  2   that Ms. Jackson is no longer in the room?                           2   had happened witl1 Henri and I at that time.
  3      A. Yes, she's no longer in the room.                              3      Q. We're going to get to I promise you we're
                                                                                                         ww




  4      Q. Okay. And you feel better about that?                          4   going to get to Henri and you in a second.
  5      A. Yes.                                                           5      A. I'm fine. I'm just trying to be as clear as I
  6      Q. All right. What was it about Ms. Jackson's                     6   can, and there are, you lmow, a multitude of reasons wh
  7   presence that concerned you?                                         7   people do what they do. But at that time I just didn't
  8      A. I just feel like -· the first time that the FBI                8   feellil1      A. It was having a drink after worldng at the
  2      A. I mean, obviously I have con~~ myself,                         2   National Sweets and Snacks convention.
  3   and I felt very uncomfortable with.~ had transpire                   3     Q. Okay. So there was a convention going on in
  4   between Henri and I, in our tr~~~d I had a lot of                    4   Chicago--
  5   guilt and uncomfortablen~ss  nd~ying to just forget                  5       A. Yes.
  6   about it, but I knew I had s   esponsibility to other                6       Q. --that you all were there for?
  7   people who might ha'::~.~      the same situation.                   7       A. Yes.
  8      Q. But that respot(~ was something you                            8       Q. Business related?
  9   didn1t become awiir.
                         o'f:crrecognize until the FBI                     9       A. Yes.
 10   contacted you. ~!;)'6     .                                         10       Q. And who was there from Edible Software?
 11      A. l felt   ~u        out not being more vocal about             11       A. Henri Morris, Trevor Morris, Beth Jackson au
 12   seeing H~      ~    r something in Beth's drink. I felt lik         12   myself.
 13   I should       ~~id more about that So when the FBI                 13       Q. Those were the only four?
 14   called~        saw it as my opportunity to say more abou            14       A. Yes.
 15   it.~~"'                                                             15       Q. And it's a trade show that's open to the public
 16      ~ut until then, you didn't feel guilty enough                    16   in the industry, and people display what it is they're
 17   to report it, until then. Correct?                                  17   selling or providing?
 18      A. Correct.                                                      18       A. Right. It's open to the public, but you have
 19      Q. All right. Let's--                                            19   to have a ticket.
 20      A. Well, no      ww                                              20       Q. Okay.
 21      Q. Well, you just said it was correct.                           21       A. And you have to be invited, I believe.
 22      A. I changed my mind.                                            22       Q. And after one day of the trade show, you··-
 23      Q. Okay. So tell me why you changed your mind.                   23   you, Henri, Trevor and Beth gathered at the Hancock
 24      A. I felt extremely guilty, but tlmt's not the                   24   Center to have a drink.
 25   reason that I didn't report it. I didn't report it                  25       A. Yes.

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI -                                                       (361) 883-1716
ANDREA FARMER                                                                                                     7/11/2013
                                                                                                9 (Pages 33 to 36)
                                                                 33                                                             35
  1         Q. What part of-- I just don't know what the               1   was like, "Wc11, I'm only coming because Henri's not
  2   Hancock Center is. So what part of tlte Hancock Center           2   there." So she came and met us.
  3 were you in? Was there a restaurant in there or--                  3       Q. Were there any business-related people,
  4     A. There, at the top of the Hancock Center, there              4   clients, customers, vendors, anything like that?
  5 is a restaurant/bar area that overlooks Chicago, since             5     A. No.
  6 it's a very high building and it's all windows. So I               6      Q. Was there-- what time of day was this?
  7 wanted to go up there and see Chicago. And Trevor                  7   think you had left the game at about --
  8 bad just got back from a baseball game, and so we had              8       A. It was evening, so it*robably close to
  9 seen Henri on the street, I guess. He had been shopping,           9   10:00 p.m., I would say. r{jj~
 10 and then called Beth and had her join us as well.                 10      Q. Okay.            p~"Y
 11     Q. So you and Trevor went to a baseball game on a             11       A. Maybe early ~ybe --between 9:00 and
 12 social basis. Right?                                              12       Q. Had y'all         had dinner?
 13     A. Yeah, like --                                              13       A. We ate          game,

                                                                           }la~Q~.oc;~~~~~~:~~;.
 14     Q. It wasn't part of business?                                14
                                                                                                 to the restaurant of the
 15     A. It wasn't part of business. It was lil8         A. It was the Cubs at Wrigley Field.                      18   "i~l!i!Jlntto:21      A. It was like, I don't lmow, 4:00 o'clock, 5:00                         How do you !mow that?
 22   o'clock.                                                                A. That he was intoxicated?
 23      Q. What time did the game end?                                        Q. How do you know that he was walking around
 24         A. We left early because it was cold.                          Michigan Avenue walking and dtinking Pepsi with liquor
 25         Q. Okay. Whattimeoftheyearwasit?                          25   it?

                                                                                                                                 36
  1         A. May. But it was like 40 degrees, ClWJWo.                1      A. Because he had the Pepsi bottle, and he was
  2         Q. Got it. So you get to the resta~:~~~                    2   drunk, and we knew that be had been walking
  3   Hancock Center. I take it you have to~ elevator                  3      Q. You didn't see him walking around Michigan
  4   to get up there?                    V                            4   Avenue?
  5         A. Uh-huh.                ~                                5      A. He told us he was on Michigan Avenue. He
  6         Q. And you meet up with tl-1r people y'all are             6   looldng for a belt.
  7     ·ct
      Wll--                          gD                                7      Q. But you didn't see him drinking on Michigan
  8         A. Uh-huh.         If'   fJ                                8   Avenue?
  9         Q. --youmetuR:&'~.Yes?                                     9      A. I saw him drinldng out of a Pepsi bottle.
 10         A. Yes. Tre3o~rcvor and Henri were, we met                10      Q. When you got to the Hancock Center?
 11   up with Henri W~ street, and I guess he had been                11      A. Uh-huh.
 12   shopping.    ~cd Beth, and she was alrendy in her               12      Q. Yes?
 13              ) nd Trevor convinced her to go, with the            13      A. Uh-huh. Yes.
 14               u·i's not there."                                   14      Q. Okay. But you didn't see him while he was
 15                                                                   15   walking on Michigan A venue?
 16                                                                   16      A. No.
 17          What did Trevor tell Henri?                              17      Q. You didn't see when he filled up the Pepsi
 18      A. He was like, "No, no"-- what did Trevor ten               18   bottle with anything that wasn't a Pepsi?
 19   Henri, or what did Trevor tell Beth?                            19      A. No. So maybe-- no, olmy, that's fine.
 20      Q. I'm sony. What did Trevor tell Beth? Thank                20      Q. Did y'all order drinks?
 21   you.                                                            21      A. Yes.
 22      A. He was Jike, "No, it's just me and Andrea.                22      Q. You ordered one as well?
 23   Come have a drink with us at the Hancock Center.                23      A. Yes.
 24   not here. 11 But Henri was there, and they were kind of         24      Q. What did you order?
 25                 a trick on             about it. And she          25      A. I think I ordered a martini.

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI -                                                     (361) 883-1716
ANDREA FARMER                                                                                                  7/11/2013
                                                                                              10 (Pages 37 to 40)
                                                              37                                                             39
  1     Q. Do you remember what the other people ordered?           1   what?
  2      A. Trevor ordered a Jack and Coke, and Beth               2       A. Clear.
  3   ordered a vodka cranberry, and I don't recall what Henr       3      Q. And you saw Henri pour into, that substance
  4   ordered.                                                      4   into what was Beth's drink.
  5      Q. Okay. But at some point, you said you saw               5      A. Right.
  6   Hemi put something in Beth's drink.                           6     Q. Did you see Beth drink the drink?
  7      A. Right.                                                  7     A. Yes.
  8      Q. Tell us what you saw.                                   8     Q. How much.ofit -- fr~t point forward, how
  9      A. Well, we were all sitting there, and we had             9   much of it did she drink?    !};;
 10   been looking around. Like I said, it's a panoramic view      10      A. You know       wh~nk   --I don't think that
 11   of Chicago. And all of a sudden, Henri pointed to the        11   she finished it. I dm~ can.
 12   far window, like as if-- we're sitting at a cocktail         12      Q. All right. ~u recall that Henri finished
                                                                                         0
 13   table. I think Henri was here, Beth was-- Henri was to       13   it?                  ~'
 14   my left, Beth was to my right, and Trevor was across fro     14         A.   No.~
 15   me.                                                          15         Q.   D&~ecall that anybody finished it?
 16     Q. Okay.                                                   16
                                                                              A.~
 17     A. And so-- actually, I can't recaJI exactly.              17  ~u your best recollection is that Beth did not
 18   Maybe Henri was sitting -- I don't think Henri was        18 #'edrink.
 19   sitting next to me. Maybe he was sitting auoss from me.   19 _       I don't believe that she did.
 20   Anyways, he pointed in the direction away from us, to    ~1!? Q. What do you base that belief on? I'm not
 21   where we were all looking away from the table. He was          quanehng with it. I JuSt want to--
 22   like, "Look, look, look. Look over there. Look over     ~2       A. My memory.
 23   there, Look over there, Quickly, quickly, look, look,   j
                                                              »- 3     Q. Okay.
 24   look."                                             ~ 24          A. I'm trying to remember something that happen d
 25       So aU of us, of course, turned to see what hew())     25 two years ago.

                                                     ~        38                                                             40
  1   fussing about. But in doing that, I was ~g --and I            1         Q. Sure.
  2   guess he was kind of standing over ~ I see him li e           2      A. And feeling uncomfortable with it, and then I
  3   having something in his pocket an~ iug like out of            3   think kind of watching. I don't Jmow. Something
  4   small bottle, like from a mini b v e little bottles           4   happened to where-- I don't remember if Henri became
  5   of liquor that you get at the,~ £'airport plane, into         5   like increasingly intoxicated and acting dramatic, or
  6   Beth's drinl11      A. I don't remember me finishing my drink, so--
 12   "What ar~ -oing?" You know, "Why are yon doin                12      Q. Let's focus on what you remembel', what you've
                                                                   13   already testified about.
 13
      that?'~
 14      An        at point, he was like, "Shh, it's fine.         14       A. Uh-huh.
 15   It'~      t's fine. No, it's okay. Don't say                 15       Q. Your recollection was that on the street, or
 16   any 1 ng." And at that point, in working with Edible         16   before you entered the restaurant --
 17   Software, I just didn't feel like fighting with him.         17      A. Uh-huh.
 18      And so I watched Beth, and I think that she               18       Q. -- you recall a conversation where Trevor told
 19   acknowledged that her drink tasted stronger, like she        19   Beth inconect information as to whether or not Henri
 20   wasn't really drinldng it. And then I got up and went t      20   would be there, because your assumption, based on that,
 21   the restroom. Then shortly thereafter, we left.              21   was that Bctl1 didn't want to be there if Henri was going
 22      Q. Okay. The substance that you saw Henri put             22   to be there.
 23   into Beth's drink, was it liquid or solid?                   23       A. Correct.
 24      A. It was liquid, clear.                                  24       Q. So you at least reconciled in your mind that
 25      Q. Clear liquid. The color of the bottle was              25   there was some issue going on between Beth and Henri --

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI -                                                     (361) 883-1716
ANDREA FARMER                                                                                                    7/11/2013
                                                                                          11 (Pages 41 to 44)
                                                          41                                                                    43
  1    A. Yes.                                                 1      Q. (By Mr. Rosenberg) Why?
  2    Q. --that would warrant her not wanting to be           2      A. Under the understanding or observation of their
  3 there.                                                     3 relationship, it was very tumultuous, and very, like they
  4    A. Correct.                                             4 bicl{ered a lot and argued a lot, and she acted very
  5    Q. So if I'm understanding your testimony               5 annoyed with Henri, but still chose to be around him an
  6 correctly, Beth was duped or tricked into going to some    6 spend time witl1 him.
  7 place she didn't want to be, to be with somebody who he    7      And though it did appear as though she was being
  8 didn't, she didn't want to be with?                        8 tricked, it seemed like som~~ that was par for the
  9    A. She chose to go there, under the understandin        9 course in this relationshi ~ it was my decision at
 10 that it would just be TreYor and I.                       10 that time, not knowin            dsight doesn't matter in
 11    Q. She was tricked.                                    11 this situation. At th~ , I assumed it was vodka. I
 12    A. If that's what you choose to call it.               12 knew we were all~ng a drink. I knew he was
 13    Q. Right? Well, Trevor didn't tell her the truth.      13 encouraging B~~)get a double, and she didn't want a
 14    A. Okay.                                               14 double.          ~
 15     Q. Is that right?                                     15      And at~ime, I just made the decision I'm not
 16    A. Yes.                                                16 going~ and argue with a drunl< person that's my
 17    Q. Okay. It's reasonable for yoU to assume that        17 boss~e re all having a drink here. She could taste
 18 the reason why Beth went is because she thought Henri     18 . t~~ngness in her drinlANDREA FARMER                                                                                                           7/11/2013
                                                                                                     12 (Pages 45 to 48)
                                                              45                                                                         47
                                                                                                                                     1
  1    this wasted. And I think at t11at time my suspicion was    1           Center in Chicago, Henri put an intoxicant in Beth s
  2    that there may have been something else involved,          2           drink.
  3    especially since she was with Henri at that time.          3                  A. An intoxicant, including alcohol?
  4       And then there was another time tl1at she had come      4                  Q. That1s a really bad word. You thought that
  5    into town and was in Houston, and the whole interaction    5           Beth ~w I'm sorry -- you thought that Henri put something
  6    was kind of odd, because I know tltat Hemi 1s wife, Ruth,  6           else other than alcohol in Beth1s drink, additionally to
  7    was out of town and somewhere. And Henri came in, and e 7              alcohol.
  8    was very late, and his shirt was wrinkled, and he made     8               A. I don't think at that~! could have
  9    some excuse that he couldn't get into the dry cleaners.    9           conc_eptualized tltat hap~~"l and-- because I think
 10        And then I remember Beth looking very, very iU,       10           tltat if I had been abl~k he drugged her drink, a
 11    like grayish green, and just looking terrible. And she    11           that time I probabl~~d ltave said something. I thin<
 12    was like-- we we1·e working on tlte computer, and her          12      that at that~~timeI~-...very suspicious of Henri's
 13    hands were shaking. And that was the same way that site        13      behavior in re ~-to drinking,
                                                                                               • ~or other people's drinking?
                                                                                             1
 14    looked the day after she had been acting so wasted in          14         Q. His d
 15    Washington, D.C.                                                      15    A. H~nragement of other people drinldng
 16        So I'm-- I feel that I'm a perceptive person, and I               16 arollll~.
 17    just kind of, those two things in my mind stuck out to                17    ~~ou became very suspicious at that point in
 18    me. And I feel like at that point I started questioning                )}®
                                                                             18
 19    is there maybe something else involved, some other                    19 _-~ Yes,
 20    substance. Certainly at tltat point I didn't think tltat             if(jjj
                                                                            ~      Q. When you became vety suspicious of it, who at
 21    it was -- I thin I' that at that point I didn't have the             ~ all did you report the suspicion to?
 22    ability to make assumptions about what it was.                     ~~2      A. No one.
 23        Q. Okay. Help me timing-wise.                          -;:::.~ ~d2.3    Q. I need to ask you a little bit about your
 24        A. Okay.                                             ;?~ 24 personal life.           rm
                                                                                                 not going to get that faf into it.
 25        Q. Te11me the relationship in time between the--~_))'             7.5 Were you~- did you have a significant other at that

                                                      ~       46                                                                         48
  1    I believe it was Fancy Food~-             . ~~                   1      point?

          ~: ~~~~~~?                     ~0
   2                                                                    2            A. No.
   3                                                                    3            Q. Who was your closest friend in the wodd at
   4      A. Ult-ltult.                  ~                              4      that point?
                                                                        5          A. Christina.

          ~: ~=~              ~~
   5
   6                                                                    6          Q. The lady who's here?
   7      Q. And the Hancock T           incident in Chicago. How  7               A. Yes.
   8   much time transpired l#[w       those two events?           8               Q. Okay. How often would you speak to Christina?
   9        A. Between th~ri\i-cy Food Show and HancocJ(?          9               A. Daily.
 10         Q. Washing!,o~. --well, yeah, I think the             10               Q. So you didn't talk to Christina about it?
 11    Fancy Food w~r.                                            11               A. I told her about me seeing Henri pour something
 12         A. Aftel-~tt. So Chicago was the last week of         12           into Beth's drink at the Hancock Center.
 13    May. I r~~er because it was right around May 28tl , 13                      Q. Well, that's different than nobody.
 14    That's£I~if my, I have a friend that had a son tltat has 14                 A. I'm sorry, I misunderstood the question. I
 15    bir~Figltt around that time. And then-- so that wa 15                   thought you meant did I suspect that he poured somethh g
 16    the Cindy Show. And then Fancy Food was mid July, I        16           else aside from alcohol into her drink.
 17    believe. It was definitely after the 4th of July.          17               Q. I asked who you told, Did you tell anybody?
 18         Q. Okay. So at least six weeks--                      18               A. Right. The question, in my understanding, was,
 19         A. Yes.                                               19           did yon tell anybody that you were suspicious? Because
 20         Q. --afterwards. So six weeks later, by Beth's        20           that's what we're talking about right now.
 21    conduct at the Fancy Food Show in Washington, D.C. --      21               The question I thought I was answering is, did you
 22    1'11 refer to them as cities --                            22           teJJ anybody that you were suspicious that Henri Morris
 23         A. Uh-huh.                                            23           was pouring something else other than alcohol into Beth
  24        Q. --so those shows don't get mixed up. It's at       24           Jackson's drink at the time of the Hancock Center.
  25   that point you then believe that perhaps at the Hancock    25                 Q. Okay.

                                               U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                              CORPUS CHRISTI -                   (361) 883-1716
ANDREA FARMER                                                                                                  7/11/2013
                                                                                           13 (Pages 49 to 52)
                                                             49                                                              51
  1      A. And the answer to that question is no. I did,            1     A. Uh-huh.
  2   however, tell Christina when I got back from the Hancoc        2      Q. How is that sexually inappropriate?
  3   Center that Henri had poured a bottle of vodka into Beth       3      A. I guess it's not sexually inappropriate.
  4   Jackson's drink.                                               4      Q. Okay. It might have been inappropriate to add
  5      Q. And what did Christina tell you to do about it?          5   something to somebody's drink without their knowledge,
  6
  7
  8
  9
         A. She asked me ifl said something, and I said,
      "No.'' She was like, "I would have said something."
         And I was like, you know, "He made up"-- I did
      address Henri the next day about it.
                                                                     6
                                                                     7
                                                                     8
                                                                     9
                                                                         sexual regarding that.
                                                                            A. Right.          ;:p
                                                                         notwithstanding Hemi's explanation, but there's nothing



                                                                            Q. Okay. You were th~ ·· r about three months,
 10
 11
 12
         Q. Still in Chicago?
         A. StillinChicago. Andiwaslike,"Youknow,
      you really just can't do that. That's-- you can't pour
                                                                    11
                                                                    12 ·
                                                                            A. Uh-huh.       u)
                                                                    10 by your, by your testi199~


                                                                            Q. I think tha~tty much what we have. The
 13   something into somebody else's drink without them             13 Aunt Sally's is~~ Orleans entity. Right?
 14   knowing."                                                     14      A. Uh-h~h-huh. ] guess I was t11ere about
 15      And he said, "No, no, it's because Beth's an               15 four mo~ all of May, June, July and August. F01 J'
 16   alcoholic, and she likes to drink doubles, But you and        16 monti.Q
 17   Trevor don't drink as much as Beth and I do, so I carry       17      ~~y. Aunt Sally's is in New Orleans or that
 18   around these bottles." And he pulled like, I don't know,        18 a~on·ect?
 19   three or four of those little mini liquor bottles out of        19 ~~-: Yes.
 20   his pockets.                                                   ~i!fj; Q. And of the four trips you went on, is it-- am
 21      And he was like, "And I add extra to her drink, but         ~ I tight that that's the last one?
 22   she asks me to do it and she wants me to do it."           <> ~2.     A. Yes. Well, I can't •·ecaJJ. I was thinldng
 23      Q. Did you ever ask Beth if that was the case?        ~~ ~q 3 about this last night, and Trevor and I actllally took a
 24      A. No.                                            ;?~ 2 4 trip to Miami. But I can't recall when that trip was in
 25      Q. So Hemi.'s story is Beth is consenting to this\~__))'     25 relation to the Aunt Sally's trips. They were close

                                                  ~50                                                                        52
  1   conducl?                                   @                   1   together.
  2      A. Beth is consenting to this condu~nd she's                2      Q. Now--
  3   very embarrassed about it, so do~~Jer about it.                3      A. So there was five trips total.
  4          MR. ROSENBERG: He h~'>me dmt il was,                    4      Q. Obviously, you don't have any civil claims
  5   that we're down --          ..-....~                           5   against the company, and I'm not going to ask you about,
  6          THE WITNESS: Ok!:?'~                                    6   about things dmt happened, with Trevor there and Henri
  7          MR. ROSENBERGi('y~ the last little bit.                 7   not.
  8   Let's take a break. ~~                                         8      A. Correct.
  9          THE VIDE~HER: Time is 11:20. We're off                  9      Q. But I do need to ask, do you have any
 10   the record.  -~-J@:"'""                                       10   complainls about Trevor's conduct at ail?
 11      (Recess f~~~~ ~.m. to 11:23 a.m.)                          11      A. No.
 12          Tf ·~ GRAPHER: Time is 11:23 a.m. We a                 12      Q. Okay. That eliminated a whole bunch of
 13   recordi~1g~                                                   13   questioning. I appreciate that.
 14                ' r. Rosenberg) Ms. Farmer, with regard to       14      The Aunt Sally situation, remind me what the
 15   w       1.1 bserved with Ms. Jackson, tills whole line of     15   comptroller's name is al Aunt Sally's.
 16   ql       ing started when I asked you about sexually          16      A. You know, I -- in my statement to the FBI, I
 17   inappropriate things you've seen with Beth, or with           17   call her Cheryl the entire time. And I just truly can't
 18   people. You said il happened every lime ym1 traveled,         18   remember her name. I think I thought it was Jackie for
 19   and ym1 referenced Beth, yourself, and there was one          19   couple of days, and it might be Joan. But again, that
 20   other person. Who was the olher person?                       20   was so long ago, and it was a brief relationship, and I
 21      A. It was the comptTollcr for Aunt Sally~s. A              21   just feel that from the beginning of our relationship, I
 22   client, or a prospect.                                        22   was calling her by the wrong name. So I can't be clear.
 23      Q. For the client. All right. You shared some              23   I can tell you her position.
 24   information with me about Beth, about d1e substance beinl;]   24       Q. Which is comptroller?
 25   added to her drink.                                           25      A. Yes.

                                              U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                        CORPUS CHRISTI -                (361) 883-1716
ANDREA FARMER                                                                                                       7/11/2013
                                                                                              14 (Pages 53 to 56)
                                                              53                                                                      55
  1      Q. And Atmt Sally's is a client of Edible                   1    trying to separate myselffrom that, but it was a really
  2    Software?                                                     2    uncomfortable situation because of the le,•el that they
  3       A. They weren't a current client at the time that          3    were both at.
  4    I worked there. We were-- they were a prospect, and we        4      And at the moment that we got to the piano bar,
  5    were trying to get them to close on Edible Software.          5    Henri said, "Come here. Sit down right here."
  6      Q, Ws a praline, praline company?                           6       Sat down. He was like, "What do you want to drink?
  7      A. Praline.                                                 7    And he was lil,e, "I got to take, I got to get her a cab.
  8       Q. Cookies or candy?                                       8    I got to, she's got to go hom*'s too drunk. She's
  9       A. Praline.                                                9    falling all over the place."to;.rt;;;
 10       Q. Iknowwhattheyare. Ican'trememberif                     10       Q. ThecomptrolleJ;b~~
 11    they're cookies or candy.                                    11       A. The comptroU~o I said, "No, I'll go with
 12       A. They're candy,                                         12    y'all. We can all ~back to the hotel. I want to go
 13        Q. Okay. What was the incident that you believe          13    to sleep anywaf~'-'
 14    was sexually inappropriate between Hemi and whoever this     14       He said, "~0, no, you sit here. I'll come back,
 15    comptroller at Aunt Sally's is?                              15    I'm jus~· get her a cab. She needs to go home."
 16        A. Well, there was a point in time that we had           16       Q  1 'e were you befme that? You were at the

 17    gone to New Orleans to meet with them, and they met us u     17    hote~1 concierge level?
 18    in the concierge lounge at t11e top oft11e, it was some      18     o~e were at the hotel at the concierge level.
 19    sort of Marriott Hotel, to have a drink.                     19 ~~ ~~d then you went to dmner?
 20       Henri and the comptroller and Tom, who was theCFO        ~J({J A. Then we went to dinner.
 21    of Aunt Sally's at that time, they were drinking pretty     V         Q. Mr. B's?
 22    heavily at the concierge lounge and at dinner. And then -edf2         A. Okay,
                                                                0
 23    we decided to go to Bourbon Stl·eet.                    _~ ~d2 3      Q. I'm not, I'm not suggesting it. I'm asking
 24       And Henri and the comptroller were very much !6t(@t       24    you.
 25    on each other; Henri posing it as "She's hanging oG~         25       A. T don't rl'ntember the name of the restaurant.

                                                      &       54                                                                      56
   1   because she's drunk." "Oh, come with us.~, I have             1       Q. How many drinks did you have at the concierg
   2   three girls with me." That made m~£    l~omfortable at        2    level?
   3   thattime.                              ~                      3        A.   One. Did I have?
   4       And then as soon as we got to ~e    -I believe            4        Q.   How many did you have?
   5   it was Pat O'Brien's. It was so~~lr'eling piano bar on        5        A.   One.
   6   Bourbon Street that 1-Icn,;·~i
                                 w )'J?~ interested in going         6        Q.  How many do you believe Henri had?
   7
   8
   9
          Q. With who?
          A. By myself. -~
                              a
       to. He left with her, and I       tltere.                     7

                                                                     9
                                                                      8
                                                                             A. Three or four.
                                                                             Q. How about the comptroller?
                                                                             A. Three or four as well.
 10       Q. I'm sony.<>!~"'-- I mis-askcd. Henri left              10       Q. At any point, did you see Henri adding any
 11    with who?~~                                                  11    substance to the comptroller's drink?
 12       A. Th    toller.                                          12       A. No, other than more wine.
 13       Q WI  s originally at the dueling piano bar?              13       Q. Other than more wine?
 14                 ;-'the CFO, he didn't go.                       14       A. (Nodding head.)
 15                  for Aunt Sally's?                              15       Q. But that was open and notorious out of a
 16       A.  For  Aunt Sally's. He didn't go. He went home.        16    bottle. Right?
 17    So it was, walking from the restaurant to the bar on         17        A. Yes.
 18    Bourbon Street, the piano bar on Bourbon Street, it was      18        Q. Okay. The reason why I ask it that way, I
 19    probably like three blocks.                             19         believe from your testimony at the Hancock Center, th
  20      And when-- the comptroller, she was having a hard    20         substance added to Beth's drink was done in a
  21   time walldng aud very much like hanging on Henri. And e 21         surreptitious fashion; he didn't want anyone to see it.
  22   was reciprocating in what I felt like was an                 22       A. Uh-huh.
 23    inappropriate way.                                           23       Q: Right?
 24       And Henri was trying to include me in that kind of        24       A. Right.
  25   drunk walking, one girl on each side, And I remember m       25       Q. But here at the Marriott concierge. he poured

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI- (361) 883-1716
ANDREA FARMER                                                                                                      7/11/2013
                                                                                              15 (Pages 57 to 60)
                                                             57                                                                  59
  1   it in plain view.                                               1      A. He didn't have anything. He left as soon as we
  2      A.     Correct.                                              2    got there, to take the comptroller home.
  3      Q.     Added the wine to the glass in plain view.            3       Q. What did you observe that was sexually
  4      A.     Correct.                                              4
                                                                    inappropriate between Henri and the comptroller that
  5      Q.     And then y'all went to dinner.                        5
                                                                    night?
  6      A. Yes,                                                      6A. I think that tbe touching was sexually
  7      Q. How many drinks did you have at dinner?                 inappropriate. 1 think that the amount of time that th y
                                                                      7
  8      A. Two.                                                  8 were gone, maybe I would~..l!Jl it sexually
  9      Q. How many drinks did Henri have at dinner?             9 inappropriate, I don~t k B;~}> think it's inappropriate
 10      A. Well, we split a bottle of the wine. The             10 when-- I thought th           inappropriate that they
 11   reason I'm saying two is because I know that we split it,  11 were gone for so Ion       r hotel was not-- it was a
 12   so I think I had about two glasses, and tl1en Henri bad    12 couple of blocks-~' four at the most. I think it was
 13   the rest. So about four glasses in a bottle. And then I    13 just two street~~ actually, though.
 14   don't know if he had another cocktail. At the time it      14    And I ca~all, but not far enough to be gone
 15   dido 't seem relevant for me to count his drinks.          15 for over ~~r. And I felt, based on their body
 16      Q. Okay.                                                16 languQ"'fu each other, tltat it was possibly a
 17      A. And then Cheryl and Tom, the CFO, they had t"        17 situ~~here they maybe just went to the room
 18   bottles of wine between the two of them.                   18 t~~r, because there was like a flirtation, I guess.
 19       Q. Cheryl is the comptroller?                          19 ~~· You just speculated?
 20      A. I'm sorry, that's what I call her.                   ~1fj A. Speculated.
 21      Q. I understand that, but I want to make sure           ~     Q. No factual basis to know that anything sexually
 22   we're--                                                   &f2 went on between the two of them.
 23      A. The comptroJier, yes. That's not her nam:~· ~         ~1      A. I understand.                     -~~6)                   1    at least a bottle of wine, and more than that in wine--
  2      Q. I'm just refening to her as there,g,__~ller               2        A. Uh-huh.
  3   because we don't know what her na~                              3        Q. --and a few drinks as well. Correct?
  4
  5
         A. Correct.                      \U
         Q. Okay. So the comptroi~)Titl Tom split a
                                                                      4
                                                                      5
                                                                                 MR. TODD: Form.
                                                                              Q. (By Mr. Rosenberg) Correct?
  6   bottle between them?           11       A. I don't know that I would classify it as-- oh,

                      ~g
 12                                                             12         sorry. Continue your question.
 13                         dinner you had a meal. Right?       13            Q. Well, are you getting to my "holding up"
 14                  ad appetizers, a meal and dessert.         14         characterization?
 15                 bstantial --                                15            A. Yes.
 16      A.     It was a heavy meal.                            16            Q. Okay.
 17      Q.     --amount of food?                               17           A. Because I don't feel like he was holding her
 18      A.     Uh-huh.                                         18         up, like she couldn'twalk. She was walking--
 19      Q.     Then you go to the piano bar?                   19            Q. Right.
 20      A.     Correct.                                        20            A. --fine. She was hanging on him.
 21      Q.     And bow much did, how much did you drink ther ? 21            Q. She was hanging on him?
 22      A.     I had one beer.                                 22           A. Uh-huh, and he on her.
 23      Q. One--                                                    23       Q. Okay.
 24      A. Beer.                                                    24       A. He certainly didn't need to have his arm aroun l
 25      Q. --beer, and what did Henri have?                         25    her--

                                                U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800)                        881-0670                   CORPUS CHRISTI -                 (361)      883-1716
ANDREA FARMER                                                                                                   7/11/2013
                                                                                            16 (Pages 61 to 64)
                                                           61                                                                 63
  1     Q. That's your opinion?                                    1       Q. What did he do With you-- what did he do when
  2     A. -- for her to walk                                      2    he got there?
  3       MR. TODD: Form.                                          3       A. He was very disheveled and like sweaty, and his
  4      Q. (By Mr. Rosenberg) But he did.                         4    hair was amuck, and he told me be had to run all the wa ,
  5      A. But he did,                                            5    like that she fell three or four times, and then be put
  6      Q. And you believe that was sexually                      6    her in a cab, and then she started hitting on him, and so
  7   inappropriate?                                               7    he put her in a cab and he left. And then he ran all the
  8      A. Yes.                                                   8    way back to the piano bar, ~J!)en he ran there.
  9      Q. You don't know whether or not that's                   9       And he was being very 8~1imated and very, like
 10   consensual?                                                 10    disoriented almost a~~~&feah.
 11      A. Does it have to be consensual to be sexually          11       Q. But obviously ~of, none of what happened
 12   inappropriate?                                              12    when you weren't t~·~ou saw.
 13      Q. I'm asking you whether or not you know whether        13      A. Right. ~ rt that I questioned, and my
 14   or not it was consensual.                                   14    memory is ~~zzy on this, and it was something that
 15      A. I don't know.                                         15    Henri ac~old me when we got back into town, so I
 16      Q. Okay. Is that the only incident that you              16    do~n't.
                                                                             ~.-]I·- I'll just tell you what Henri told me.
 17   recall between Henri and Ms. Comptrolier, this              17         '~
 18   comptroller?                                                18     0        ecause I'm not really trusting my memory on
 19      A. Yes. But Henri said, when we got back, that       19 .~~ hat when we got ~ack to the hotel lobby, that she
 20   she was there at the hotel. And l just know tltat the       A
                                                                 ~s there still.
 21   story just didn't make sense, because he told me be put ~    Q. The comptroller?
 22   her in a cab, several times.                          0
                                                                l0it2
                                                                   A. Yes.
 23      Q. When you got back where?                   :~~~623               Q. Did you ever seethe comptroller there?
 24      A. To the hotel. So Henri was gone for upw               24       A. I feel like I have a memory oftbat, but it's
 25   an hour. In that time, I was sitting at a bar on ou bo      25    really fuzzy, and I don't know.

                                                   ~       62                                                                 64
  1   Street by myself. And my phone bad ~~ I was                   1      Q. When was the last recollection you have of
  2   charging it, because I didn't want to~ ack to tlte            2   seeing to or speaking with-- seeing or speaking with the
  3
  4
  5
      bartender charging it.          p
      hotel with a dead phone. And so I ~ ving the

         Well, I was just going to~ eand kind of
                                                                    3
                                                                    4
                                                                    5
                                                                        comptroller?
                                                                           A. I spoke to Iter on the phone when we got back to
                                                                        the office.
  6   people watch, but then tiler  these men who were              6      Q. That night. I'm sony.
  7   there, and they were j # o f being men in a bar and           7      A. Right. That night was when she was leaving the
  8   kind of wouldn't stop a n to me, and so I decided to          8   piano bar.
  9   leave.          ~                                             9      Q. Okay. When did you get back to the office?
 10      And I askedJI . tender-~ it was 10:00 o'clock at         ·1o      A. The next day.
 11   that point. It ~rly, and I had never been to                11       Q. What did you speak to her about when you got
 12   Bourbon ~ nd so I asked the bartender if there w            12    back to the office?
 13   anywher~ hat was neat to go that I should probably           13      A. Not the next day, Two days later.
 14   go tha~ e was a little bit more mellow and not so            14       Q. When you spoke with her from the office, what
 15   cr~       ty-ish.                                        15       did you speak about?
 16      An so he suggested, I went to this like historic      16          A. She apologized for being so drunk, and then she
 17   bar that had a mechanically rotating floor. And so I     17       told me tl1at she got to her house, She was like, "I
 18   went there, and Henri ended up coming there to meet m , 18        don't know how I got there. I don't remember. I just
 19      Q. How did Henri know you were there?                 19       woke up in my bed, and then I went outside nnd my car w
 20      A. Well, I turned on my phone, and told him, "I'm     20       there."
 21   going horne." And then it died, and then when I turned t 21          But Henri told me that he put Iter in a cab to get
 22   bac]( on, he was like calling me and calling me and      22       there. And then he told me that he saw her hanging out
 23   calling me and calling me. And so I think I finally      23       in the lobby- that we saw her in the lobby, and that
 24   texted him and was like, "I'm at this bar." And then he  24       she was still there.
 25   came there.                                              25           He was like, "Remember, remember, we saw her, She

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI- (361) 883-1716
ANDREA FARMER                                                                                                        7/11/2013
                                                                                                 17    (Pages 65 to 68)
                                                                  65                                                                67
  1   was in the lobby."                                                1       Q. Anything you can recall?
  2      And I was like, "I don't know ifl remember that" at            2       A. No.
  3   that time.                                                        3       Q. Okay. Did Brannen, Ms. Deville, did she ever
  4       Q. Okay. So you have no way-- your recollection               4    complain to you that Henri's conduct with her was
  5   isn't going to allow you to tell us whether or not she            5    inappropriate?
  6   was at the bar -- at the hotel lobby or not. You don't            6       A. No. We did not have that type of relationship.
  7   know one way or the other.                                        7       Q. Did you ever hear Ms. Deville complain to
  8      A. Based on what Henri said, she was there. Based              8    anybody else that Henri's c~ with these massages o
  9   on what I remember, I don't feel comfortable saying               9    back rubs were inapproprj~
 10   either way.                                                      10       A. No.          (f"~'@v
 11      Q. Okay.                                                      11       Q. Did you ever~enri touch any other part of
 12      A. Because I don't remember a lot about that,                 12    her body that w~sr back? For example, her breasts
 13   so--                                                             13    or buttocks or <  · g --

 14      Q. We're going to get to you. But I want to know              14       A. No.~
 15   if that's the substance of your information you have             15       Q.   --~se?
 16   regarding Henri being sexually inappropriate with anybody        16       A.   ~ t think I ever saw that.
 17   else when you traveled.                                          17       ~'11you ever notice any conduct with anybody
 18      A. Yes.                                                       18    e4$.1(@)lhe office, between Henri and anybody else in th
 19      Q. Before we get to you, did you have any                     19   r~that was sexually inappropriate?
 20   observation of Henri acting sexually inappropriate with          ~il((? A. No.
 21   anybody at the office, physically on the office premises?        ~        Q. When I say "anybody else, 01 I mean vendors or
 22      A. Physica11y at the office, I feel like he and           /;) ~2    clients that might have visited or anything of that
 23   Brannen Deville were always like hugging and g~I~vinge · ~q 3          nature.
 24   other back rubs, and I felt like that was inappropri      24              A. No.
 25      Q. Always hugging?                                            25       Q. Did you ever work contemporaneously with Keri

                                                       ~          66                                                                68
  1      A. Oftentimes.                             ~                   1    Hill?
  2      Q. Okay. Can you put a degree of ij'~cy, how                   2       A. No.
  3   often during Ore cou"e of a day that t~uld be                     3       Q.   Did you ever work contemporaneously with Stac
  4
  5
  6
         A. It wasn't every day.
         Q. Okay. How many times
                                   -dt
      together would they be giving cacl~r ack mbs?


                                           eek?
                                                                        4
                                                                        5
                                                                        6
                                                                             Stewart?
                                                                                A. No.
                                                                                Q.   Did you ever work contemporaneously with
  7      A. It was   sporadic~C)                                        7    Michelle Bamett?
  B      Q. Okay. From y~            rvation, was it                    B       A. Yes.
  9   reciprocal?           ~                                           9       Q.    In the roughly four months that you were at
 10      A. Yes,       0
                           {Jjjj                                       10    Edible Software, how many of those months were with
 11      Q. Okay.!> F~our observation, was it offensive                11    Michelle Barnett?
 12   toMs.Dev~                                                        12       A. One.
 13      A.~ es,yes.                                                   13       Q.    Okay. So you were there with her a very short
 14      Q. . mt --how would you describe the times                    14    time?
 15   wl~       as offensive to Ms. Deville?                           15       A. Right.
 16      A. -They had a very playful relationship, but at              16       Q.   You didn't lmow her very well, I take it.
 17   times I felt like that Brannen didn't think it was funny,        17       A. No.
 18   that Henri joked with her about the way that she looked          1B      Q. Did you ever talk with her about Mr. Morris,
 19   or the way that she acted, and then might try and hug he         19    Henri's conduct?
 20   to say, ''Oh, you know, I'm just jolting." And then she          20       A. No.
 21   would kind of be like, "No, get off me."                         21       Q.   Let's now go into conduct that you've
 22      Q. What would he say about the way he, she looked?            22    personally endured with Henri. I want to -- before we d
 23      A. Well, I mean, he always commented on what                  23    that, I want to get into just some background. It's my
 24   everybody wore. So it might be the shirt that she was            24    understanding that you worked at Edible from May tmti1
 25   wearing or the fact that she, you know-- I don't lmow.           25    Angnst 2001.

                                                  U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                            CORPUS CHRISTI -                (361) 883-1716
ANDREA FARMER                                                                                                  7/11/2013
                                                                                         18 (Pages 69 to 72)
                                                             69                                                                71
  1      A. Correct~-                                              1     A. I was having a bad relationship with my
  2      Q. Thais not correct. 2011.                               2   supervisor at the time.
  3       A. Right.                                                3      Q. Were you terminated?
  4       Q. Okay. It'smyunderstandingyourespondedto               4     A. Yes.
  5    Linkedin posting.                                           5    Q. What did they tell you were the reasons for


                                                                                                  *
  6       A. Correct.                                              6 your termination?
  7       Q. Were you living in Houston at the time, or did        7    A. For being late.
  8    you come to Houston for that job?                           8    Q. Tardiness?
  9       A. I was living in Houston at that time.                 9    A. ffit-huh.       (',._ [(jj~
                                                                        Q. So you were o ;;t~'W\jtk lookmg for a job when
 10       Q. Were you living alone?                               10
                                                                                         1
 11       A. No. I had a roommate.                                11 you connected with~ Software on Linkedln?
 12       Q. Who was the roommate?                                12    A. Correct ~
 13       A. Amy Horican. Amy Horican.                            13     Q. How i~~ you been out of work?
 14      Q. How do you spell her last name?                       14     A. Two-~ half months.
 15      A. H-0-R-1-C-A-N.                                        15     Q. Isit~ue that after you left Edible
 16      Q. Okay. Do you-- are you still in contact with          16   Softw~u went back to work for Mattress Finn?
 17    Ms. Horican?                                               17     ~~~
 18       A. Yes.                                                 18   .~Herein--
 19       Q. How do you know her?                             19 ~~~· In Corpus Christi.
 20       A. My, she's a friend.                                  A«!fi; Q.
                                                                       --Corpus.
 21       Q. How did you meet?                               ~      A. It's a franchise, d/b/a Mattress Firm.
 22       A. She is a childhood friend of one of my colle¥ -cd-2    Q. Got it. Tell --describe for me your interview
 23    roommates.                                      j~d23 process with Edible Software.
 24       Q. Where did you go to college?            r?~ 2 4        A. I was-- I got a phone call, and had been
 25       A. University of Texas.                 __   U'     25 applying a few different places, and it was Henri. And I

                                                    ~ 70                                                                       72
   1     Q. When did you begin living with Ms. ~an?                1   believe I was running at the time. So I wasn't really



                                    £[)
  2      A. In April of2010.              .?.1Jx~                  2   like in a place where! could take notes.
   3     Q. Do you know what Ms.    Horica~n~ra     living         3      Q. When you got thccall, you were on a run?
   4   at that time?                                               4     A. Right.
   5       A. She worlwd at Memoria       mann. She was a NU U     5     Q. Okay.
   6   nurse.                 ,...,.,(Q                            6      A. And so I wasn't in a place where l could take
   7      Q. Neonatal httensive -o~nit?                            7   notes, but Hemi and his consultant, Charles Butler, were
   8     A. Uh-huh.      r( ~                                      8   on speaker phone. So we had a brief phone interview, an
                                1
   9     Q. Do you kno~'iiels still there?                         9   Henri said, "You Jmow, I don't really know if this is the
 10      A. She livcsyl~-!iton. She worl{s at Children's          10   right position for yon, if you're qualified, but I'd like
 11    as a pediatricFrse.                                        11   for you to come in. Your resume and your cover letter
 12       Q. Tex            en's Hospital?                        12   intrigued me, and I'd like for you to come in and talk
 13       A. Ub" ~'-.)                                            13   with us. Can you come ht?"
 14       Q:_ ~as your address in Houston?                        14      And I said, "Yes.'' I believe that wns Tuesday. And
 15        ~')8 was my-- no, that's my current address.           15   I said, "Yes, I can come in tomorrow for an interview."
 16    Was ~00 Studemont, Apartment 33- I can't recall the        16       Q. So you followed that up with an office visit.
 17    address. It was -- I believe it was 300 Studemont,         17      A. Uh-huh.
 18    Houston, Texas, 77007, but I could be incorrect on the     18      Q. What was discussed thel'e?
 19    street number.                                             19       A. He told me a lot about the company and his
  20      Q. 'l1tat's okay. Why was itthatyoumoved to             20   expectations of what he wanted in the role, which was
 21    Houston?                                                   21   somebody who would be able to develop the marketing aJ
 22       A. I moved to Houston in2009 to start working for       22   sales department, and to travel to these trade shows and
 23    a company called, a retail company caHed Mattress Firm     23   be able to talk to people, and that there was a fair
 24    out of coHegc.                                             24   amount of writing that would be involved, and that was, I
 25       Q. Why did you lcaveMattl'ess Finn?                     25   mean, in a nutshell what it was,

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI -                                                 (361) 883-1716
ANDREA FARMER                                                                                                 7/11/2013
                                                                                         19 (Pages 73 to 76)
                                                          73                                                                75
  1      Q. Okay. How long did it take for you to be              1       Q. Did you, did you graduate from the University
  2   offered a position?                                         2    of Texas?
  3      A. I was offered the position that same day.              3      A. I'm one credit away from graduating, so no.
  4      Q. Did you accept?                                        4      Q. Okay. One credit away?
  5      A. I officially accepted on tbat Friday, when I           5      A. Ub-huh.
  6   took in my offer letter to sign.                             6      Q. Right now?
  7      Q. So it was Wednesday when you had the inte1view,        7      A. (Nodding head.)
  8   they offered you the position then, and then there was a     8      Q. What~- assuming y~ that credit, what do
  9   process in which you obtained an offer letter?               9   you expect your degree to8Qnferred in?
 10      A. Yes. I and I can't recall if it was tbat
                    ww                                            10      A. ABA in soci?J9~3      A. In 201~t~arted a course and didn't finish
 14   offer letter, or they didn't officially offer me the        14   it          ~
 15   position until I signed the offer letter.                   15      Q. Tft~s before you gave your statement to the
 16      Q. You wanted it in writing?                             16   FBI.~?
 17      A. Right, and I wanted to see the salary and, I      17     ~Yts:
 18   mean, that's ,lust how you get a job.                   18   <>~from the time you began at Edible until the--
 19      Q. What was the salaty?                              19 ~:(~l'e ask it this way: How much time did, were you,         v.fls
 20      A. It was 48,000 a year, with commission, 3              A
                                                                 ~hat you were working at Edible until you took your
 21   percent on each net sale of the software.              ~ first trip?
 22    · Q. How did that compare to what you were maldng ~t e_d2     A. Oh, two weel{S,
 23
 24
      the Mattress Finn?                                   J~d23     Q. Okay. How did that come about? How did the
         A. It was ntore. And I was making about th~ 2 4 trip come about?
 25   in salary, and then I but I was going to be m:~)li 25
                           ww                                        A. Well, Henri had planned on going to visit a

                                                   i!!;    74                                                               76
  1   additional commissions at Edible   Softwa~o     it was       1   couple of clients there, and two ofwhicb were  Ww




  2   substantially more.                   rr:,~\f:J              2      Q. Where?
  3      Q. What were your duties and re~~ilities when             3      A. In there's a client be wanted to visit in
                                      lU
                                                                                ww




  4   you first stmted?                                            4   Philadelphia, and then one in New Jersey, one in Newar
  5      A. To set up all of our soci tlit:dia, to maintain        5   Or I guess that's New Jersey as well. Somewhere in the
  6   and learn how to maintain tl       bsite, to Jearn how to    6   like country of New Jersey and then down in the ports of
  7   demo the software, to rna       Is to clients, like cold     7   Newark. So the first two were prospects. They weren't
  8   calls. I would cold ca~      on clients who had, they        8   Edible Software clients. And then that he wanted to
  9   had been talldng t~"fiad reached out to us saying they       9   visit a current and very old client in Ncwarlt, and then a
 10   were interestedJ~oftware. And, and I would write            10   prospect in Connecticut, and then we were supposed to
 11   different pieceus and marlwting type pieces about           11   visit another client in New York as well, but that ended
 12   Edible Sort:41_~                                            12   up canceling,
 13      ~~~ave experience doing that type of work?               13       Q. Okay.
 14                                                               14      A. So he, upon this trip coming up, he said that
 15      ~'Om where?                                              15   be thought it would be a really good learning experience
 16      A. On the sales side, I sold with Mattress Firm,         16   for me and suggested that I go.
 17   and I did sales training with them. And when I was in       17      Q. Were you excited to be going?
 18   Learning Development at Mattress Firm, I wrote conten,      18      A. Yes, absolutely.
 19   training sales content there.                               19      Q. Had you ever been to the East Coast before?
 20      And from a accounting and inventory standpoint, I,       20    A. I had been to the East Coast, like southeast,
 21   in college, had worked at the Crowne Plaza Hotel and di     21 .but not Manhattan, New York area.
 22   their inventory and accounting for food and beverage,       22    Q. So it was an opportunity for a new, a new
 23   which was the bar, restaurant and room service.             23 expetience or to visit some place you hadn't been?
 24      So I guess all of those facets combined. And I did       24    A. Yeah, but I mean, I've been a lot of places, so
 25   trade shows for Mattress Firm as well.                      25 you know, and I certainly it was a work trip, so I did
                                                                                                 ww




                                            U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                      CORPUS CHRISTI -                (361) 883-1716
ANDREA FARMER                                                                                                 7/11/2013
                                                                                          20    (Pages 77 to 80)
                                                              77                                                           79
  1   understand that it was going to be like in the ports of       1      Q. Where did you go?
  2   New York as well, so, yes.                                    2      A. We went- Henri wanted to go to the concierge
  3       Q. Which is where the clients are?                        3   lounge, but since it was Sunday, it was closed. That's
  4       A. Right.                                                 4   how I remembered it was Sunday. And he-- so we ended p
  5       Q. Especially the seafood people.                         5   going to t11e bar and ordering food from the bar, because
  6       A. Right.                                                 6   that was the only thing that was open at that time. So I
  7       Q. How did you -- what was your first stop on the         7   went down on my own, and then Henri ntet me like a coup e
  8   trip?                                                         8   of minutes later.          ~
  9       A. The hotel. What client was my first stop?              9      Q. When-- how longwr§    there before Berni
 10       Q. No. What city was first?                              10   wasthere?          ~
 11       A. PhiJadelphia.                                         11     A. Two minutes.   U
 12       Q. How did you get there?.                               12     Q. Did you visi~1 Henri during that time you
 13      A. By airplane.                                           13
                                                                   were there?     0~
 14       Q. Did you  travel with Henri or by yourself?            14 A. Yes.~
                                                                      Q. Ord~ome snacks or fbod or something like
 15
 16
 17
         A. I traveled by myself.
         Q. Okay. Where did you first meet up with Henri?
         A. At t11e Philadelphia airport.
                                                                   15
                                                                   16
                                                                   that?
                                                                   17 ~h-mh.
                                                                              2
 18      Q. He picked you up, I take it.                        18  0~      ow long were y'all there?
 19       A. Yes. He, I think, had gotten in a little           19 ~·     Maybe    an hour-and-a-half.
 20   earlier tlmn I had, so he went and got the rental car an  2D@Q. And what happened next?
 21   then picked me up outside.                                   ~A.    l went to sleep.
 22       Q. Okay. About what time of day was it that you      ~~     Q. Okay. With ~24      A. It was evening, probably like 8:00.        !.(_
                                                         ~ 24          A. Uh-huh.
 25       Q. What day of the week?                       jf     25     Q. -- are you, do you have any infonnalion or

                                                   ~          78                                                           80
  1     A. Sunday.                      ~                           1   testimony about anything sexually inappmptiate or
  2     Q. Okay. Afterhepicksyou u~Fri eairport,                    2   sexually offensive that happened between you and
  3   where did you all go?          ~~                             3   Mr. Manis then?
  4     A. We went to the hotel.      Q)                            4       A. No.
  5     Q. Were you present~ ck-inproccss?                          5       Q. What was your conversation like?
  6     A. I don't think I was r   an ding over hhtL                6       A. It was just polite conversation between two
  7     Q. All right. Heche -    ou in?                             7   people who didn't ]mow each other that well. We talked
  8       A. Yes.     ·     Q                                       8   about our flight. Hc.was talking to the bartender as
  9       Q. You got sit~ -nl your room?                            9   weJI. She was a blonde lady, I think there was some
 10       A. Uh-huh~    {[jjj                                      10   sort of sports game on. So nothing substantial.
 11       Q. Did :xo~w what room he was in?                        11       Q. Okay. Tills is a Sunday night y'a11 are getting
 12
 13       A.~
           C     ~
             PORTER: I'm sorry?
                                                                   12
                                                                   13
                                                                        in there.
                                                                            A. Uh-buh.
 14     ~            r. Rosenberg) Did you know-- my questio       14       Q. How long was the business trip to last?
 15   w        . ou know what room he was in? And then your        15       A. Okay, let me think. I guess we were to be back
 16   answer to that question was?                                 16   that Thursday evening.
 17      A. No.                                                    17       Q. Okay. Without going Uuuugh evety bit of
 18      Q. Do you know if he knew what your room was?             18   detail about d1e trip and the clients and the customers
 19      A. I assume he did. He checked us in.                     19   you've seen, I want you to tell me the first thing that
 20      Q. After you got situated in your room, I imagine         20   happened on that trip. So it's the one that ended, you
 21   you just got to your room, did what you had to do, and       21   believe, the Thursday evening?
 22   went somewhere.                                              22       A. Ult-huh. Well, we ended up getting back tl1at
 23      A. Uh-huh.                                                23   Thursday morning, because the last client canceled, sow ,
 24      Q. Correct?                                               24   took an earlier flight that Thursday,
 25      A. Yes.                                                   25       Q. I'd like you to tell me anything that happened

                                       U.S. LEGAL SUPPORT
RIO   GRANDE VALLEY             -(800) 881-0670      CORPUS CHRISTI- (361) 883-1716
ANDREA FARMER                                                                                                              7/11/2013
                                                                                                       21 (Pages 81 to 84)
                                                                     81                                                                   83
   1   during that trip that you believe to be sexually                       1    to like pat and like feel on his like pants pocl{ets where
   2   offensive or sexually inappropriate between you and                    2    his phone is, and I can't find it
   3   Mr. MatTis.                                                            3        He's like, "Hey, stop. Wltat are you doing? Stop,
   4          A. Can you be more specific?                                    4    stop, stop that."
   5          Q. I mean, do you have any recollection of                      5        And I'm like, "No, you have to give you cannot
                                                                                                                            ww


   6   Mr. Manis engaging in anything during that trip that was               6    have a picture of me like that. Why are you in here?
   7   sexually offensive or inappropriate with you?                          7    What's happening?"
   8      A. Yes. I don't have a recollection of dinner or                    8        And so then he, he walk~f the room, and I shu
   9   getting back to the hotel.                                             9    the door, and I'm just lik~~~ave no idea what's
  10      Q. On what day?                                                    10    going on. And then '~~6tf{s, and he's lil{e, "See, loo
  11      A. On-- this would have been Monday night.                         11    I don't have any pic~lofyou," and he bands me ltis
  12      Q. Okay. So your second night ofthe trip?                          12    BlackBerry.        ~
  13          A. My second night there.                                      13        Well, I star~~g to look through it, but I can't
  14          Q. And that's a different hotel than where you                 14    Jike even rea1~gure out how to work the phone. Lik
  15   were the first time?                                                  15    I think I ~ing to lool{ through tlte pictures, but
  16     A. It's a different hotel. It's a Marriott in                       16    like I~~ t think to figure out how to get to where I
  17   Newark.                                                               17    wan~to go.
  18     Q. Downtown Newark, or by Newark airp01t?                           18     <>~it was really frustrating, I remember, because
  19     A. I don't know.                                                    19 . r~""';'ve had BlackBerry forever, and I    kn~w how to 1i     e
  20     Q. YoujustknowitwasinNewark.                                        ~~kin secret folders and-- or not secret folders,
  21          A. Right.                                                      ~but--
  22          Q. Okay.                                                         2      Q. Hard to access folders?
                                                                         0
  23          A. Because the client that we were meeting the                  3        A. Hard to access folders, right, and look in tltc
  24   next day was in Newark. So we went to dinner, aJ!~                    24    files. And so that's what, in my miml, I wanted to do,
~~~~~~-out, and J don't remember anything up un~ki11 g 25                          but I just couldn't think about like wltat I was doing or

                                                                     82                                                                    84
   1   up with like a pillow and some covers ovc1· ~ace and                    1   how to do it or even like you know, I just remember
                                                                                                             w-


   2   some blankets around my anKles and~~ somebody ta e                      2   having tltis phone il1 my hand like "I've got to get this
   3   a picture. And when I moved the co~ see, Henri's                        3   picture off of here," but I couldn't even think to work
   4   standing over me, and I'm naked\0                                       4   the BlackBerry.
   5      And so I was so tired, and I j sfcouldn't even                       5      So I just handed it back to him, and I was like,
   6                                       So I think I like                   6   "You need to leave." And I shut the door and locked it,
   7                                                                           7   and then went back in bed and like laid there for a
   8   like, "Wait, I'm not"        w   "'1 {   hat's going on?"               8   second thinking li.ke, ''What in the world just happened? '
   9      And so I was lik~J JJCd up, and I was like, "What                    9   And then I fell back asleep for like four hours.
  10   arc you doing? ~r'!e!J" --did you just take a picture of              10       Q. Okay. I appreciate your recollection of the
  11   me?"              ~                                                   11    transaction, but I want to go back
  12      And he           , "What? No, no."                                 12       A. tlh-hult.
  13                 · {e, "Why are you in here? What are you                 13      Q. The last recollection you have before waking up
  14   dol~1
           ?'             (C "Get out of here, get out of here." I was        14   with the blanket around you, and as you've described for
  15   Iii{    "   :Q,   I have to get the picture."                          15   us, without any clothes on --
  16          An   1
                 was so disoriented and so confused, and the                  16      A. Uh-lmh.
  17   bed was just like really, like the covers were all                     17      Q. --what's the last recollection you had?
  18   fluffed up and there were pillows all around. And so I                 18      A. I remember being at dinner, and I, it's Jikc
  19   was just like looldng around, and I bad the covers pulled              19   really fuzzy. Like I really don't remember a lot, but I
  20   around me, and I was like, "You need to give me that                  20    remember there was some comedian there, and that Hen i
  21   camera. You can'tltave that picture."                                  21   liked him, and he was like taking pictures of him and
  22      He was like, "No, no, no. It's fine. It's fine. I                   22   talking to ltim.
  23   didn't take a picture. I didn't take a picture."                      23       But it feels like, like I remember it and I know I
  24      So then I dou't see the phone anywhere, and it's                   24    was present and I know I was talking, but I don't know
  25   kind of dark in the room. And so I'm like kind of trying              25    what 1 was talking about or if I was malting any sense or

                                                       U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                                  CORPUS CHRISTI- (361) 883-1716
ANDREA FARMER                                                                                                         7/11/2013
                                                                                                  22    (Pages 85 to 88)
                                                              85                                                                      87
  1   anything. But I know that there was a comedian there,              1       Q.    All right. We know three things. We know that
  2   and I know that I was sitting at like a table.                     2   this is   a picture of you and somebody. Right?
  3     (Exhibit 1 marked for identification.)                           3       A.     (Nodding head.)
  4     Q. (By Mr. Rosenberg) Take a look at Exhibit 1 to                4       Q.  Correct?
  5   your deposition.                                                   5       A.  Uh-huh.
  6     A. Uh-huh.                                                 6             Q.  Yes?
  7     Q. What is that?                                           7             A.  Yes.
  8       A. Me and a man.                                         8              Q. And we know that ~-$L,gicture was taken the
  9       Q. Do you know who the ma:ri. is?                        9 night. you 1re talking aboutJ~use this is what you wer
 10       A. No.                                                 1 0 weanng.                 ? ~if:@
 11       Q. Isthat--doyourecallthatasbeingthe                   11     A. Yes.                    U)
 12   comedian you're refening to?                               12     Q. Okay. W~~were you before that? Whatever
 13       A. I mean, obviously it is who it --like--             13 place this pict~Y; taken in, where were you before
 14       Q. l'mjustasking.                                      14 it?             ~"'
 15       A. Based on what I'm wearing and the fact that I       15     A. A~- well, we were a lot of places, Do
 16   remember being there and taking pictures and the eonte     16 you ~e to start from the beginning?
 17   of this conversation, yes.                                 17     ~~What I want to get at, the clothing, you
 18       Q. I'm asking you--                                    18 s~u recall what you were wearing.
 19       A. Yeah.                                               19 ~~· Uh-huh.
 20       Q. You know, I know who this person is because               A :f(jj}
                                                                        Q. To me it looks like a top.
 21   he's a public figure. But I'm asking you.                 ~       A. Right.
 22       A. I don't know who this person is.                 ~2        Q. A11 right. But you know which one it was.
 23       Q. Iunderstandthat. Isthisthemanwhowas           -:0.~~q3     A. Yes.
 24   identified to you as a comedian that night?        ~ 24           Q. Was that what you were wearing all day?
 25      A. Sothatquc>stion'sC'onfusing,becauscl'm        U            25         A. No.

                                                      ~       86                                                                      88
  1   telling you J don't remember who the co~an was.                    1        Q. So you changed into this article of clothing--
  2       Q. And I'm not asking for his nam!£>  0                        2        A. Yes.
  3       A. I don't even remember his ~~ike I vaguely                   3       Q. --before y'all went out to dinner.
  4   remember I Jmow he looked lik~ii'd like a prominen                 4       A. Yes.
  5   nose and kind of reddish ha~·r,  ~~here was another                5       Q. After the work day, you changed outfits.
  6   gentleman with him that wa          be Jii(e didn't have a I t     6       A. Yes.
  7   of hair, but J don't-- su~ say I have a good                       7       Q. Okay. When you changed outfits, you were at
  8
  9
      memory.
        Q. Uh-huh.     ~ :::>
                              U                                         9
                                                                         8   that airpmt --I'm sony-- you were at that hotel in
                                                                             Newark?
 10     A. And I c'W 'lf@Pk of details.                                10        A. In Newark, right.
 11      Q. Okay ..  !l'iiS                                            11        Q. And then you went into Manhattan.
 12      A. J c~~ think of what I had for dinner or                    12        A. Yes.
 13   theRr·estatl§lhat I was at.                                      13        Q. Did you take the train to Manhattan?
 14     Q.       e ask this, is this you?                              14        A. No. Henri drove the tan rental car.
 15       .     s.                                                     15        Q. You remember it being a tan rental car.
 16      Q.    kay. Is this what you were wearing that                 16       A. Uh-huh.
 17   night?                                                           17        Q. Now, from Newark, there are three ways to get
 18      A. Yes.                                                       18    into Manhattan. You could have taken the Lincoln Tunne ,
 19      Q. All right. I'm not trying to trick you. I'm                19    the Holland Tunnel, or the George Washington Bridge. D
 20   just trying to --                                                20    you remember?
 21      A. No, I'm just trying to figure out what you want            21       A. Took a tunnel.
 22   me to -- how you would Jike me to answer the question.           22        Q. But you don't know which one it was?
 23      Q. I just want you to answer the questions as it              23       A. Do tltcy both go underwater?
 24   happened, truthfully, to the best of your knowledge.             24        Q. Both tunnels go-- yeah. You go actually m~dcr
 25      A. That's what I'm trying to do,                              25    the Hudson River.

                                              U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                            CORPUS CHRISTI -                  (361) 883-1716
ANDREA FARMER                                                                                                     7/11/2013
                                                                                              23 (Pages 89 to 92)
                                                             89                                                                 91
  1      A. What are the two names of the tunnels?                     1A. It's a to-go coffee cup. Like that you have in
  2       Q. Lincoln and Holland. The Lincoln Tunnel gets              2
                                                                    the hotel, probably about this tall. Twelve ounces
  3   you out at 42nd Street. The Holland Tunnel gets you o t          3
                                                                    maybe, or ten ounces. And I asl{ed for vodka soda._ AI
  4   at 14th Street.                                               so he makes it for me. And it was so strong, like so
                                                                       4
  5      A. I don't know. I'm not familiar.                            5
                                                                    strong I couldn't even drink it. All I could taste was,
  6      Q. All right. You remember taking-- do you                 it tasted like I was drinking a cup of vodka.
                                                                       6
  7   remember, do you remember going over a bridge?                   7And I was telling Henri, I was like, "I cannot drink
  8      A. We went under a, we went in a tunnel.                   this. This is too strong." I ~e, "Let's mal{e two
                                                                       8
  9      Q. Okay.                                                   drinl{S out of it."
                                                                       9                        -~
 10      A. And we were on a bridge, yes.                        10     He was like, "No,_~It's fine. It's fine.
 11      Q. Do you remember going through the tunnel?            11 Here, let me get youYher bottle of soda, and you ca
 12      A. Kind of. It starts getting fuzzy when we were        12 just l
 15   anything to drink?                                         15     He's lit~o, no, no, just here."
 16      A. Yes.                                                 16     AnCollasked the lady-- there wasn't any soda
 17      Q. What?                                                17 righ~i{ I don't think And so I asked the lady that
 18      A. I met Henri in the concierge lounge. I asked         18 li~ps tlte attendant at the concierge lounge, and sh
 19   for a glass of wine. Henri was always very Jil{e           19 ~ght me a bottle, like a little glass bottle of soda,
 20   persistent that I ltave a real cocktail, and I like to     ~~d I was pouring into it.
 21   drink wine. And I don't really do very well with rea ~            So tlten we're driving, and I'm drinldng tltis drink
 22   liquor. And--
                                                               0
                                                                   fb:it2
                                                                    and ldnd of like pouring into it at the same time. And
 23      Q. When you say "realliquor, 11 you mean vodka:J{ ~q3 just remember like-- it was kind of a long drive, and it
 24   gin, bourbon?                                      !?~ 2 4 was stillligltt outside, so I guess it was still right
 25      A. Yeah, hard liquor.                         ---~-J)'  25 around rush hour.

                                                     rt!f    90                                                                 92
  1      Q. Okay.                                   @>                  1      And I remember going under the tunnels and throu t
  2      A. And so I remember the n         ghi· !~'
                                                  '    I was            2   the bridges, and we were stucl{ in traffic, and the toJJs,
  3   having a glass of wine with dinner            Philadelphia        3   and just feeling really fuzzy, and like, "Oh, my gosh,
  4   restaurant, tlte bar at the hotel.t(:flC; as like, "Oh,           4   I'm getting really tipsy off of this drink, and maybe I
  5                                  c~tail."
      you're not going to have a r i a                       5              haven't eaten a Jot today," and just kind of do like a
  6      And I was like, "I just r~    "){e to drink wine."  6              mental check on myself.
  7      And so tlten again, I 1\~ or a glass of wine. I     7                 And I tltink that that H- I always try and do that
  8   assume it was a red ~e~nd so he poured me tl1e gla s 8                when I'm drinking and I'm starting to feel light-headed
  9   of wine, and then~~ talking and eating some            9              just ldnd of, okay, recognize how I feel, slow it down,
 10   appetizers.    0  ~                                   10              and Jmow tltat I need to kind of be aware of myself.
 11      And he w~s~ 'Well, let's, you know, we can go      11                 But by the time we got into the city and parked by,
 12   either to A,~ City or we can go into Manhattan.       12              I guess we parked by Times Square, I was feeling very,
 13   What do ~~nt to do?"                                  13              like really tipsy and disoriented J guess.
 14      Ag_~~s like, "Well, I want to go to Manhattan      14                 Q. So you have recollection of getting 1hrough the
 15   th~ke I have no interest in going to Atlantic                   15    tunnel, parking at least to recognize it was Times
 16   City.                                                           16    Square, or something you thought was Times Square.
 17       And he's like, "Okay." And lte was like, "Well,             17       A. Yes.
 18   let's get another drink before we .go. But have a real          18       Q. Okay.
 19   drink, and I'll flx it for you."                                19       A. And then Henri showed me this, it was like a
 20       And, and so he fixed me this drinl~ and it was in           20    subway or a train station where there were these men
 21   like a cup just like that.                                      21    carrying tltis beam. And then it's lil{e it was like an
 22       Q. It's the court reporter1s cup, but it looks              22    optical illusion painting, where if you look from like
 23   like a HH                                                       23    two different sides, tltat it's the same, like they're
 24      A. It's a coffee cup.                                        24    each carrying the same bench or log or whatever it was.
 25      Q. -- toHgo cup, coffee cup.                                 25    I can't remember.

                                              U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                           CORPUS CHRISTI -               (361)      883-1716
ANDREA FARMER                                                                                                7/11/2013
                                                                                         24     (Pages 93 to 96)
                                                            93                                                             95
  1     And so be's showing this to me, and he's being ldnd       1 this is where it just starts losing it.
  2   oflil{e really hands on with me, and I remember it makit    2     Q. Okay.
  3   me feel uncomfortable.                                      3     A. Like I can't remember anything. I remember tl c
  4      And I remember when we were leaving the concierge        4 comedian being there. I remember us taking pictures.
  5   lounge, we were in the elevator, and I was kind of like     5 But I don't remember leaving. I don't remember eatin
  6
  7
  8
  9
 10
      standing like kind of tense. And he was like, "Oh, you
      have like your-- you look tense right here." And he
      like ldnd of pressed on my shoulder.
         And I was like, "Oh, yeah, I guess I am, from
      sleeping in a hotel bed."
                                                                  7
                                                                  8 couldn't tell me?
                                                                  9
                                                                 10
                                                                        A. No, I couldn't~ell
                                                                        (Exhibit 2 marl3             A. It's a man's shirt, so--
 24   then when we were at the subway station, be kind      24            Q. I understand. So you, your testimony is you
 25   had his bands on my shoulders and was like poin tg n  25         don't remember anything from that point forward that you

                                                   ~        94                                                             96
  1   like "Look up, look up." And that made ~feel                 1 just described ~~
  2   uncomfortablctoo.                 ~{JJ                       2    A. Uh-huh.
  3      Q. Now, the thing you're referr'       the                3    Q. -~ until you get back to d1e hotel?
  4   subway station where the murals ~                            4    A. Right.
  5      A. Where the murals;j: he train station.                  5    Q. So you don't remember driving back to the~-
  6   And then -- do we need to ta        reak?                    6    A. No.
  7      Q. I'm sorry? Not yet.      e going to get it in          7    Q. --to New Jersey or anything of that nature?
  8
  9
 10
         A. Olmy. So  i
      about two or three mi~
                                "Stopped and wanted to get a
      drink at some liJ: ~ , like some side-bar, like a side
                                                                   8
                                                                   9
                                                                  10
                                                                        A. No.
                                                                        Q. You don't remember what you ate?
                                                                        A. No.
 11   street. And]~ time was like, "I can't drink                 11    Q. Don't remember what you might have drank at
 12   anything~ already feeling like I can't walk."               12 dinner that night?
 13      And so       ot a drink, and he wanted to walk with it   13    A. No.
 14   on t h e f t I was like Henri, "I don't thin!< that         14     Q. Or anything like that?
 15   yo~ owed to do that."                                       15    A. (Shaking head,)
 16      An he was like, "Oh, no, it's fine. It's fine."          16     Q. All right. This is probably a good time to
 17      But then I think the bartender or the bouncer at the     17 take a break
 18   door ended up telling him, "No, you can't," so he kind o    18    A. Okay.
 19   like guzzled it down.                                       19        THE VIDEOGRAPHER: Time is 12:21 p.m. We'r
 20      And tlten we continued to wallANDREA FARMER                                                                                                          7/11/2013
                                                                                               25 (Pages 97 to 100)
                                                             97                                                                      99
  1   questioning at, I believe you told me everything you         1            A. Correct.
  2   remembered about the dinner in Manhattan--                   2            Q. But after Henri left, you remember sleeping for
  3      A. Uh-hub.                                                3      about four more hours?
  4      Q. --the night you believe you met someone who            4     A. Yeah. Because I feel like-- I think I looked
  5   was purported to be a comedian who you can't identify.       5 at the clock and it was around 4:00a.m. I believe the
  6      A. Right.                                                 6 question I answered was, 11 Do you lmow llOW long Henri w
  7      Q. And you don't remember anything about the trip         7 in your room? 11 No, I don't know how long he was in my
  8   back to Newark.                                              8 room. When I wol{e up, I be~"!::Y was around 4:00a.m.
  9      A. No.                                                    9 And then I remember l~im    k ~ng on the door and wakiu
 10      Q. But you do remember-- you shared with us what 10 me up at around 8:00.                   hy I came up with four
 11   you did remember when you did return, when you were t 11 more hours.                         U
 12   the hotel, and that is Henri in your room with you had n    12     Q. Did youhav~reason to believe at that
 13   clothes on.                                                 13 point that you h~ physically violated?
 14      A. Uh-huh.                                               14     A. Yes. ~~-
 15      Q. And you believed he was taking pictures.              15     Q. O~whatfashion?
 16   Correct?                                                    16     A. ~ really like red 1 and I had some bruises
 17      A. I heard like the sound of a Blaci(Berry camera        17 on ~~tl1e top of my arm and on my like hip area.
 18      Q. Like a clicking type of a sound?                      18  o~ou didn't take any pictures to prese1ve that?
 19      A. Like a clicking, lil(e the picture sound that a       19_~~· No.
 20   BlackBerry mal(es when it's taking a picture.               20    t!fjj
                                                                         Q. Okay. Do you believe you had been sexually
 21      Q. Do you recall with any degree of specificity         ~violated?
 22   how much time Hemi was in your room?                   <> ~22      A. Yes.
 23      A. No.                                                   23     Q. In what fashion?
 24       Q. Youjustlmow he was there?                            24     A. I was having pictures taken of me with my
 25      A. I mean, I saw him there.                              25 clothes off.

                                                             98                                                                      100
  1      Q. So that's how you know he was the~ecause                1         Q. Okay. Anything else that would lead you to
  2   you saw him?                         . . ~~\fj                2     believe you were sexually violated?
  3      A. Right.                        ~                         3         A. J felt like I had been like touched, but not
  4      Q. You said you had no clotl~.                             4     lil(e --like it didn't feel like anybody had sex with m
  5      A. Correct.                                                5         Q. All right.
  6                                       ere situated in a         6         A. But I was kind of Jike sore in my female
  7   fashion you were able to                                      7     regions.
  8      A. They were, lil{"pi      ss they were, there was         8         Q. You believed you were sore in your female
  9   like a lump on--     y't;e1:herc was a couple of pillows a    9     regions?
 10   the end of the Jtc~ 1 then most of the pillows were          10         A. Yeah, but not --lil(e on the outside.
 11                                                                11         Q. Okay. Where was the bruising? I'm sorry.
 12      Q. At                                                     12         A. I had bruising on my hips, and then at the to
 13   testimonytR     t Henri took pictures-- did you take any     13     of my left arm, like on the back side of it.
 14   picture~or example, to preserve what the room                14         Q. And without belaboring this, so I can move on,
 15   lo~)(e, or where you were, or anything that would            15     none of this was documented by terms of photographs r
 16   help anYbody looking back to reconstruct the scene?          16     other ways to preserve the fact that you had been,
 17      A. No.                                                    17     experienced some trauma.
 18      Q. You owned a cell phone at that time. Correct?          18         A. Well, other than the picture that Henri took.
 19      A. Right.                                                 19         Q. I'm talking about the bruising. Did the
 20      Q. Was it a phone that had a camera feature in it?        20     pictures depict bruising?
 21      A. Yes.                                                   21         A. Yes.
 22      Q. You told me you don't remember what time this          22         Q. Okay. At that point, when did you-- at that
 23   was.                                                         23     point, you never-- you never reported it to anybody at
 24      A. Uh-huh.                                                24     that point. Correct?
 25      Q. Right?                                                 25         A. No.

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI -                                                         (361) 883-1716
ANDREA FARMER                                                                                                        7/11/2013
                                                                                           26 (Pages 101 to 104)
                                                             101                                                                  103
  1     Q. How did you~- tell me how you obtained the                 1      Q. --if you're ready.
  2   pictures.                                                       2       A. Uh-hub.
  3      A. The FBI showed them to me after they had take             3       Q. You realize you weren't ready.
  4   them from Henri.                                                4       A. Ult-huh ..
  5      Q. All right. Up unti11he point of the FBI                   5       Q. Didn't say anything to him other than you were
  6   showing them to you, you had never seen them?                   6    going to get ready and then you got-- as you desctibed,
  7      A. No.                                                       7    got dressed?
  8      Q. And you were able to identify them?                       8       A. I said, "I'll be down ~_l1minutes."
  9      A. Yes.                                                      9       Q. okay. Atanypa·intth~orning,dictyouask
 10      Q. Did the FBI tell you how they obtained them?             10    him about the previous ~        v



 11      A. They had a search warrant for the technology o           11       A. I didn't ask hi       out it. I said, "I don't
 12   Henri's computer and in his office, and they found the         12    know what happeJ~ That was so inappropriate. This i
 13   on a locked flash drive.                                       13    not like who I ~(f,]~at's completely unprofessional. I
 14      Q. To your knowledge, are those the only pictures           14    don't know ~lappened between us, but I know that i
 15   he had, that he took of you?                                   15    was w~o1     @!j
 16      A. No,                                                      16      An   s putting on my makeup in the car, and I
 17      Q. Okay. What other pictures were taken of you?             17    felt~ 1      twas inappropriate, to be out drinldng the
 18      A. There were pictures taken of me in New Orlean • 18             ~:(~fore, and then wake up and your boss is in your
 19      Q. Okay. New Orleans was a couple of trips later.           19    ~~'and       then I slept late, and then I was in the car
 20   Correct?                                                       R~~1ving to a client and putting my makeup on in front of
 21      A. Yes.                                                    ~      him.
 22      Q. Because it was the last trip out of a sequence         'f:d2      Like I just felt like the whole situation was
 23   of four that you were--                                 =~ ~q 3      incredibly inappropriate and incredibly unprofessional o 1
 24      A    Five.                                     t?~          24    botl1 of our parts. And I didn't know what bad happene ,
 25      Q:   --with Henri alone.                      U'            25    but I knew that at some point I lost control, and I felt

                                                    ~102                                                                          104
  1      A. With Henri-- no, I was only with~~ twice                   1   like-- what happened? Like I just, I didn't know. I
  2   alone.                              J/;,"'Q                      2   knew it was a mistake, and I knew it was wrong, but I
  3      Q. Okay. The New York trip.      ~                            3   didn't understand bow I got from Point A to Point B;
  4      A. New Yorl{ trip.           U                                4      Q. So you don't, you're not in a position to tell
  5      Q. And the New Orlea~stri                                     5   us whether or not what happened between you and Henri
  6      A. And the New Orleans-                                       6   that night was consensual. You can't tell us, because
  7      Q. The next moming,       ake up and Henri calls              7   you don't remember. Is that fair?
  8   you?                  ~~                                         8        MR. TODD: Fonn.
  9     A. He knocks ~;i;y1Joor.                                      9             TI-lE WITNESS: No.
 10      Q. What did.r;Y~cuss when he knocked on your                10       Q. (By Mr. Rosenberg) Why not?
 11   door?         >:»                                              11       A. If you -- I did not consent to those pictures
 12     A. He         e, "Where are you? Are you ready?              12    being taken.
 13   We have      at this client." And I guess he had been          13       Q. How do you know? You don't remember them bein
 14   tryi~5      A. I feel like I don't have to answer this
 16   li1{e, ¥'ou're not ready."                                     16    question.
 17       And I was like, "Oh, my gosh, no, I'm not ready."          17      Q. I feel like you do.
 18   So I just like hopped out of bed and was still-- because       18     A. The photos were taken without my knowledge.
 19   I had slept for, you know, a good amount of time betwee         19   Whether I was drugged by Henri, I'm not sure. But I ca
 20   that, still Jdnd of like getting my whereabouts together.      20    tell you in my life, I've never taken pictures like .that.
 21   And I just quickly threw on my clotl1es and like ran           21    I can tell you I would never consent to taking pictures
 22   downstairs and hopped in the car with him.                     22    lilANDREA FARMER                                                                                                             7/11/2013
                                                                                               27     (Pages 105 to 108)
                                                               105                                                                     107
  1   boss that night?                                                1        A. No, because at that time, I still didn't really
  2      A. I don't know.                                             2     remember waldng up, because I had been back asleep, an
  3      Q. Okay. So you don't know if you consented to               3     because of like tl1e hustle and bustle of me waking up and
  4   one or not, because you don't know whether or not you h         4     just, you lmow, going to get ready with this client and
  5   one.                                                            5     trying to get ready and feeling so sick and nauseous and
  6      A. Nowi--                                                    6     just ve1·y disoriented. I didn't, wasn't thinking about
  7         MR TODD: Leading.                                         7     the picture or waking up.
  8         THE WITNESS: ··do.                                        8        Q. Is it fair to say that yo~ recall the
  9      Q. (By Mr. Rosenberg) How do you know?                       9     pictures or remember the pic~""1.mtii the FBI showed
 10      A. Based on the pictures. Don'tyou think a                  10     themtoyou?               p~f@"
 11   sexual relationship is up to and containing somebody           11         A. No.               V
 12   taking very explicit naked pictures of you? And don't          12         Q. When was tl         ·st time you remembered them?
 13   you think it is not consensual ifl was un --completely         13         A. I think           mbered it when we were in the
 14   unaware of those pictures being taken at the time?             14     Connecticut            once I bad kind of calmed down and w s
 15     Q. I understand and respect your testimony that              15     thinking~            it. But then I remembered-- I didn't
 16   you don't recall it. My question to you, and what   rm         16     questi~ on it, because I remembered looking througl
 17   examining you about is to detennine how you know, sine         17     his ~'Wnd not seeing it. So I thought maybe it
 18   you don't remember, what you consented to and what you         18     ~i@tappen, maybe I imagined it, or maybe it was
 19   didn't consent to.                                             19     ~bing else that I beard.
 20      A. There's no way of knowing.                               20   rfJj}j Q.   During a, during a visit wiU1 this client, was
 21      Q. The next day, you're-- do you remember how far ~ it business as usual?
 22   the drive was from the hotel in Newark to-- was it a        ~2    A. Uh-buh.
                                                                0
 23   client on the docks?                                 . . .~
                                                                . ~.d23 Q. Yes?
 24      A. Uh-huh.                                       ~          24 A. Yes.
 25        Q. So we're talking moybe 15 minutes, ifl'm   U           25         Q. 1 hate to keep doing that to you.

                                                      ~106                                                                             108
  1   recalling correctly?               ~                            1         A.     That's okay.
  2      A. Maybe a little bit, maybe lik~ mtcs.                      2         Q.     That night, did you go to dinner?
  3      Q. Okay. You had-- you had c~ tions with                     3         A.     Yes.
  4   Henri about what happened the ni~ ore.                          4         Q.     Where did you go to dinner?
  5    A. I, I talked about it,~ nig that it was      .               5         A.This like Italian place somewhere in
  6 wrong and inappropriate. ~ c -- and that I needed t               6     Connecticut.

  8
  9
                           a
  7 find a different job. . Q

                           w
           Q. You said that?
           A. Uh-huh.
                                                                      7
                                                                      8
                                                                      9
                                                                                Q.
                                                                                A.
                                                                                Q.
                                                                                       Oh, so you drove from the docks --
                                                                                       To Connecticut.
                                                                                       --into Connecticut?
 10        Q. And whaJ ~~ say?                                       10         A.     Uh-huh.
 11        A. He   said~, no, no." He was )il{e, "Don't              11         Q.     Do you remember where in Connecticut?
 12
 13
 14
      worry
      He
      in~
           wal  abo~ndrea.       It's not a big deal. No, no."
                        hat's inappropriate? It's not
                   ate. There's nothing inappropriate. It's
                                                                     12
                                                                     13
                                                                     14
                                                                                A.
                                                                                Q.
                                                                                A.
                                                                                       No, wherever the Davidson is.
                                                                                       I'm sony?
                                                                                       Wherever Davidson Foods-- _it's a com pan
 15   fi           me,"                                              15     It's a big --
 16        Q. Anything else between the time you got to--            16         Q. The client is named Davidson?
 17   was this a client or a prospect?                               17         A. Right.
 18        A. Client.                                                18         Q. And the city where they're in is the city you
 19        Q. Anything else between the time you got to tl1e         19     were in?
 20   client?                                                        20         A. Yes.
 21        A. Huh-uh.                                                21         Q. Okay. You had dinner at an Italian
 22      Q. At any p'o1nt did you just, did you come out and         22     restaurant --
 23   say to him, witl1 specifics, "You took pictures of me          23         A. Uh-huh.
 24   without my clothes on," or anything pinpointing the exact      24         Q. --in that area?
 25   conduct that you're describing?                                25         A. Uh-huh.

                                              U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                           CORPUS CHRISTI -                      (361) 883-1716
ANDREA FARMER                                                                                                     7/11/2013
                                                                                      28      (Pages 109 to 112)
                                                        109                                                                    111
  1      Q.  Anything unusual happen that night?               1 anything about the Davidson trip?
  2      A. No.                                                2    A. No.
  3      Q. Anything sexually offensive or inappropriate?      3    Q. Okay. Where did you stay that night?
  4      A. No.                                                4    A. That night~- well, we did have a conversation
  5      Q. Was there drinking?                                5 about what had happened on the way back.
  6      A. I think maybe we each had a glass of wine.         6    Q. On the way back from Davidson to the hotel?
  7      Q. Okay. Was there anything said about the prior      7    A. From Davidson to LaGuardia Hotel.
  8   night?                                                   8    Q. Oh, then you went ba~aGuardia Hotel?
                                                                    A. We were never~ rdia. We were at Newar
  9
 10
 11
         A. Not at that time. It was very like, much lil(e,
      not a lot of talking.
         Q. WeJI, you had a full dinner--
                                                               9
                                                              10 And then we ended
                                                              11    Q. You stayed on~ t?
                                                                                            ala
                                                                                              ;j/rdia.

 12      A. Uh-huh.                                           12    A. InNewark.~
 13      Q. --with some wine?                                 13    Q. Anotl1er~n Cmmecticut?
 14      A. Uh-huh.                                           14    A. Yes.~
 15      Q. And that's it?                                    15    Q. A~@ another night at LaGuardia?
 16      A. And that's it.                                    16
                                                                         A.~
 17      Q. Was this also a Marriott Hotel?                   17    ~o ou're driving from Davidson to LaGuardia?
 18      A. Yes.                                              18  0       h-buh.
 19      Q. With a concierge level?                           19        And at that point, you had a conversation about
 20      A. I don't think this one had a concierge.           ~~ mt happened the night in Newark?
 21      Q. Okay.                                                   A. Uh-buh.
 22      A. I can't remember. I don't think we went to i ~2         Q. Yes?
 23      Q. Okay. Did you have drinks before dinner? r::--..~  3    A. Yes.

                                                      you~
 24      A. No.                                               24    Q. What did y'all discuss?
 25      Q. All right. And you went to bed and                25    A. Well, Henri brought it up, and be said, you

                                                      ~·110                                                                    112
  1   no, no --no evidence of anything   inappropt~appening      1    ]mow, "I want to tall< to you about what happened between
  2   that night, no evidence of--          >:>   ~              2    us the other night. I don't want you to feel
  3       A. No.                           ~                      3   uncomfortable about thi.s, We didn't do anything wrong."
  4       Q. -- Henri coming to your ro~ nything like             4     He was like, "This is"-- he was like, "I don't know
  5   that?                                                       5   where the attraction came from, but there's dcf'mitely an


                              ~
  6       A. Huh-uh,                                              6   attraction tlJere. And I don't want you to feel-- I want
  7       Q. Correct?                                             7   you to feel comfortable in this position, like you can be
  8       A. Correct.        ~Q                                   8   here for a long time, and I don't want you to go and get
  9       Q. All right~ ppened tl1e next day?                     9   another job."
 10
 11
 12
      board r o o f . : ike this, at Davidson, and had
      meeting.
                                                        a
          A. The nextd tl e were in the room, we were in a

                          as -- I think that the CFO, his last
                                                                 10
                                                                 ll
                                                                 12
                                                                         And 1 said, 11 Well, Henri, it is wrong, and it is
                                                                      inappropriate, because you're my boss, and I'm not that
                                                                      type of girl that sleeps with her boss." And at tltis
 13   name was-::     1dson as wen, but he didn't, he didn't hav 13   point, I didn't know what happened, but you lmow, just
 14   any re~to Davidson. He was just the CFO at that            14   throwing that out there. And I said, "And you're
 15   ti~I was just coincidence.                                 15   married." And I was like, "So tliat's wrong."
 16       An he met us for breakfast, and then we went and       16     And I think at that time I remember talldng to him
 17   drove together, because I guess it's in this little town,  17   about this guy that I had seen, lil24       A. In the evening, uh-huh.                             24   boyfriend." And I was like, "That's not an aJlples"to-
 25       Q. Anything inappropriate, sexually offensive or       25   apples comparison. First of all, he's not my boyfriend.

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI- (361) 883-1716
ANDREA FARMER                                                                                                        7/11/2013
                                                                                            29 (Pages 113 to 116)
                                                                  113                                                            115
  1   Second of all, you have a wife." And I was like, ''And it           1      Q. Later, like when?
  2   is" -and I was like, "I don't know how often you do                2      A. It was lil{e in August or-- yeah, it was in
  3   this, but this is not the sort of thing that I do."                3    August that I started interviewing with ADP.
  4      And he was like, "I've never, ever, ever done                    4      Q. That was at the time your employment with
  5   anything like this before, ever." Like stressing. He               5    Edible was ending.
  6   was like, "This is the first one and, you know, I real1y            6      A. I was still worldng there.
  7   like you."                                                          7      Q. Close to the end, right?
  8      And I'm like, "No, this can never happen again, and              8      A. Close to the end. I ~tecl{ed out at tltat
  9   we can never talk about this again."                               9    point with tbem.  ~~
 10      And he's like, "Well, you know, my marriage has bee            10       Q. When you say  ked out-~
 11   over for a really long time, and we don't tall(, and we           11       A. Lilw I didn't        to go there. I didn't want
 12   have problems.''                                                  12    to be there. I did     ant to see Henri. I didn't want
 13       And I was like, you know, "It really just doesn't             13                        ithem at all,
 14   matter to me, any of that. It's wrong, and I don't want           14       Q. And          id you check out?
 15   it to happen again, and I don't want to tall{ about it            15       A.   A~~e New Orleans trip.
 16   ever again."                                                      16       Q.   ~ was ~~ remind me when it was.      11m sony.
 17       And he's like, "Well" ~~I was just lil,;:e, "I just           17       A_~~as the beginning of August.
 18   want to l,;:eep our relationship strictly professional."          18    .~When you went from Davidson to LaGuardia, and
 19       And he was Jike, "Well, but I'm lonely, and I'm an            19    ~:talking    about the Maniott ~~
 20   affectionate person. And if I want to give you a hug,             JAc.if!f;A.   Right
 21   then I still want to be able to give you a hug. 11                ~        Q. ~~in LaGuardia, what time of day did you
 22       I was like, "You know, I really just don't feel                 2   arrive there?
 23   comfortable with that. I really just want to }{eep our              3      A. It was late evening. I think it was like

                                                                  "~
 24   relationship professional."                                       24    probably around like 9:00, because the concierge loon c
 25       And so he said, "Okay, but I sti11, I'm still goi             25    was still open, and there was a basketball game playin

                                                                                                                                 116
  1   to give you a hug. 11
                                             ~                            1      Q. On the television?
  2      And I was like, "Probably not." ~«:JJ                            2      A. On the television. And there were a few people
  3      And so that was kind of that, lik~st --I                         3   up there watching the basketball game. And we had to
  4   expressed to him that I thought~ as wrong and                       4   cbaoge our flights, because the other customer that we
  5   inappropriate and that U co~ 6      A. In the concierge. And there's like these
 17   seeing through his facade o~like stuff.                            17   pillars and these big round tables. And I'm ldnd of like
 18      Q. At any point after that, did you start putting               18   watching the game and figuring this out, And Henri's
 19   feelers out looking for another job?                              19    like, 11 0h, do you want a glass of wine?" And like~.. or
 20      A. Yes.                                                        20    he's like, "Do you want something to drinl{?"
 21      Q. In what, in what manner?                                    21       I was like, "Sure, I'll have a Chardonnay."
 22      A. Well, I mean, I would look online, and I was                22       So he goes and gets me a Chardonnay, and I take a
 23   talldng to a friend at Mattress Firm, and also I was              23    sip of it, and it just tastes disgusting, like so strong,
 24   interviewing with ADP. It's another like sales company.           24    like alcohol, or medicine, or just very, very like
 25   But that was like later.                                          25    bitter, like alkaline bitter. And~~

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI- (361) 883-1716
ANDREA FARMER                                                                                                    7/11/2013
                                                                                         30 (Pages 117 to 120)
                                                          117                                                                119
  1      Q. Alkaline bitter?                                         1       Q. All right. So you're, you're, so you're--
  2      A. Yeah, Iil22      A. I feel like oxidized is almost like a sour              22        And so then we were going back up, because I guess
 23   taste.                                                        23    Henri told the Jady to Jike put a piece of dessert out
 24      Q. Right.                                                  24    for him in the concierge Jounge so he cou]d go get it
 25      A. But this is not that taste.                             25    when he finished.

                                             U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                         CORPUS CHRISTI -               (361) 883-1716
ANDREA FARMER                                                                                                   7/11/2013
                                                                                       31     (Pages 121 to 124)
                                                          121                                                                  123
  1       He was lil(e, "Oh, well, come up and have one mor        1    traveling over a weekend day, as I did on Sunday, that I
  2   drink. Have one more drink. 11                               2    could flex that time.
  3       And I'm lil{e, "I can't, Henri. I'm just so tired, 11       3     So you know, a travel day is a travel day. You
  4       And so I went upstairs and went to sleep. And the           4 don't necessarily have to go back into work. You can if
  5   we woke up really, really early the next day for our            5 you want to. That day we weren't due back into the
  6   flight.                                                         6 office, because we were supposed to come in late from on
  7       Q. And flew back to Houston?                                7 flight.
  8       A. And flew bacb: to Houston together.                      8     So I was like, you know, ~ing to go take a nap,
  9       Q. Do you remember what airline?                            9 and then I'll go back up, ~~e later. On my accord,
 10       A. Continental.                                            10 like deciding if I was ~~~o up there, it was
 11       Q. Did you sit first class?                                11 because I needed to~~ things, not that I bad to go
 12       A. No.                                                     12 back up.             fu
 13       Q. Did he?                                                 13     So I took a J~td I had a missed call from Henri,
 14       A. No.                                                     14 and he was a~'>)for the notes. And so I called back a
 15       Q. You sat together?                                       15 little bit hl~nd 1--
 16       A. Uh-lmh.                                                 16     Q. @hlii notes?
 17       Q. Was there drinking on the plane?                        17     A.~lift I bad been taking at Davidson. Sorry. I
 18       A. No.                                                     18 ~~didn't mention that. I took a bunch of notes at
 19       Q. Okay. Whenwas--thiswasinMay. Right?                     19 r~sou.
 20       A. Uh-huh.                                                ~rf!jjj Q For what purpose?
 21       Q. Around May what, would you think, would you            ~       A. I'm a note taker. And he wanted the notes. Or
 22   believe?                                                     ~2    a lot of times he's like, "Write this down." And so I
                                                                0
 23       A. The last week of May.                           c:::1 ~q3 write it down, because I'm already taking notes.
 24       Q. The last week of May?                      fr"~ 24             And so I guess he had called me or texted me and
 25       A. No.                                        W            25 said that he wanted the notes. And then-- I don't know

                                                      ~122                                                                     124
  1      Q. Memorial Day?                        (QI'))             1   ifl c-mailed him back that I wasn't planning on coming
  2      A. No, no, no. That was the Ch~~~P· This                   2   in, that I would bring him the notes tomorrow. And tl1en
  3   was probably the second, first or sR~ week of May.            3   he-- I can't remember exactly what happened, but somcb       W
  4   started the very beginning of th~h with them. So              4   I knew that he was mad that I wasn't bringing him the
  5   May 7th? I don't know. ~                                      5   notes that day.
  6     Q. Was there ever a time, that, within close                6      Q. Okay.
  7   proximity to it, but afte~l_t~'ttl t you learned that         7      A. Maybe it was based on the message that he left
  8   Henri didn't want to sp~rth you for one reason or             8   me,
  9
      another?        ~~~                                           9      Q. And what was that message?
 10      A. Will YO%~~     don that?                               10      A:. Very heated, like, "1-- this is urgent." Like
 11      Q.  Iwf~'llin' ,butijustwanttoseeifi                      11   "I need you to bring me those notes immediately. 11 And so
 12   can test yo        · ection. Do you remember any instance    12   I called the office, and Marlene, the front desk--
 13   after the tfR:   e trip, New York, New Jersey and            13      Q. Finkelstein?
 14   Conn~~); that you reca111earning that Henri did not          14       A:. Yes. She answered, and she was like, "I'm
 15   wiweak to you?                                               15   supposed to ten you that Henri doesn't wish to talk to
 16      A~es.                                                     16   you."
 17      Q. What was that?                                         17       And I was like-- I thought, I honestly thought she
 18      A. We had gotten back at like 10:00 a.m., and I           18   was joking. Like whatever, like okay, he just must be
 19   told Henri that I wanted to go home and take a nap,          19   busy or joking around or something.
 20   because I just felt so tired from the trip and               20       And so I was like, "Oh, ha ba. Okay. No, seriously
 21   everything.                                                  21   let nte talk to Henri."
 22      And he was like, "011, sure, sure, sure."                 22       She was like, "No, he doesn't want to tall{ to you."
 23      Well, it was my understanding at the time, and it         23       And I was like, "What for?"
 24   was similar to this at Mattress lfirm, and I had discussc    24       And she was like, "Because you didn't come back into
 25   this witlt tl1em upon hiring me, that if I was going to be   25   thcoffice."

                                             U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                       CORPUS CHRISTI -                 (361) 883-1716
ANDREA FARMER                                                                                                  7/11/2013
                                                                                       32 (Pages 125 to 128)
                                                           125                                                              127
  1      And I was like, "What?"                               1           A. Because of the flex time, right. And so I was
  2      And so I can't remember what-- I think I e-m ailed    2        just so taken back by his reaction to me not coming in
  3   Henri, and I was like, "I'm so sorry. I didn't know tha  3        that I sent him this e-mail to kind of try and lighten
  4   you expected me to come back in. I'll bring you the      4        the mood and atmosphere. So--
  5   notes tomonow." And that was Friday.                     5           Q. The last sentence, "I'm happy to drive to the
  6      And so that was that. And then the next day we wei t  6        office now, but I just wanted to run that by you."
  7   on this demo to Lone Star Coffee, and he was just bein   7           A. Uh-huh.
  8   very distant and rude and standoffish towards me. An     8           Q. Did you go back to tl~ce?
  9   then it ended up that it was because he was mad that I   9           A. No,               riJl~
 10   dido 't come back in,                                   10           Q. But you -- rF~'%!)
 11      Q. This might help.                                  11           A. I don't think~~
 12      (Exhibit 3 marked for identification.)               12           Q. You went t      t day and--
 13      Q. (By Mr. Rosenberg) Can you identity Exhibit 3     13           A. I went       t day.
 14   to your deposition?                                     14           Q. Did h~ r get his notes?
 15       A. Yes.                                             15           A.Y~
 16      Q. What is that?                                     16           Q.@.
 17      A. Au e-mail at 3:45 to Henri.                            17      A~~tally, I can'tremember if I typed up these
 18      Q. This is the e-mail you were talking--                  18   ~r if Marlene did.        I think Marlene did it for me,
 19      A. Uh-huh.                                                19   ~out desk person.
 20       Q. --you were discussing earlier? So you say,            Ail!j} Q.   Yeah. They wete handwntten notes at first,
 21   "Henri, 11 exclamation point, "I'm so sorry you don't wish   ~    and then they wete transcribed into typing.
 22   to speak to me." You learned that from Marlene                2      A. They were handwritten, and he just like never
 23   Finkelstein?                                                  3   even looked at tltem. So they weren't of consequence t
 24       A. Yeah. This was kind of like a sarcastic                    him after that.
 25   e-mail.                                                              Q. From that point-- what was the name of the

                                                                                                                             128
  1      Q. You were being sarcastic with you~ss?                   1   coffee company again 7
  2      A. Yes.                         r;,    Y                   2      A. Lone Star.
  3      Q. Okay. Why?                 ~                            3      Q. From the Lone Star Coffee visit, when was the
  4      A. It's just like my person~ guess.                        4   next visit from that point that you did on a road trip,
  5      Q. Okay.                                                   5   on an out-of-town trip?
  6      A.                           yful.                         6      A. Was the Chicago trip.
  7      Q. Y au were being p      with your boss?                  7      Q. We talked about the Chicago trip already.
  8      A. Like, like if I ~r     read this, I'd be like,          8      A. Right.
  9   "Henri, I'm so so~ at you didn't wish to speak wit            9      Q. Correct? After the Chicago -- and the Chicago
 10   me." Like, "OJI,~ osh, what did I do wrong?" Li              10   trip, I think you said, was the end of May.
 11   kind of like ov      ramatic, playful. Borderline            11       A. Uh-huh, the last weekend of May.
 12   sarcastic,          in a disrespectf1d way, but just like    12       Q. Okay. When was the next trip?
 13   in a "Is t~ r real?" Li]{e-                                  13       A. Was in July, when we went to tile Fancy Foo
 14       ~ at helps. I wanted you to --because the                14       Q. Which was Washington, D.C.?
 15   pri       rd is the printed word.                            15      A.    Correct.
 16             ght.                                               16      Q.    But that wasn't one where you were alone with
 17      Q.   And you just helped us.                              17   Henri?
 18      A.    And the context of this is, "Okay, like I           18      A.   No.
 19   didn't know that you wanted me to come in that badly         19      Q.   Do you have-- remind me if you have a
 20   I'll come in if you want me to."                             20   recollection of anything sexually inappropriate or
 21       I really didn't anticipate- I did anticipate going       21   sexually offensive happening on that trip.
 22   back into the office, but like I mentioned to Allen and      22      A. To me personally?
 23   Trevor after that, I didn't think thatl had to go back       23      Q. Yes.
 24   in.                                                          24      A. No. Oh, yes. Well, this is not-- I mean,
 25       Q. Because of the flex time?                             25   call it whatever you want it. I thought it was

                                              U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                       CORPUS CHRISTI- (361) 883-1716
ANDREA FARMER                                                                                              7/11/2013
                                                                                    33    (Pages 129 to 132)
                                                        129                                                            131
  1   inappropriate. He called me like really late at night,      1      Q. Oh, the phone just rang.
  2   and it was like 1:30. And this was in the D.C. trip.        2      A. Yeah.
  3   And that was the night~- and I don't think I mentioned      3      Q. So you don1t know whether it was a business~
  4   this. I mentioned it in my original statement, because      4   related thing that he might have forgotten or~-
  5   that was like kind of more on a time line.                  5      A. Right. I don't know. It could have been a
  6      I had seen-- we had all gone home and all gotten         6   pocket dial. All I know is that's not appropriate fo ·
  7   off on our floor, and I was on the highest floor. So        7   him to be calling me at 1:30 in the morning.
  8   Henri got off, Beth got off, Trevor got off, I got off.     8       Q. So you recognize i!ifzl\ulil have been a pocket
  9   And then I had to go back downstairs to get something       9   dial?                      ~-
 10   from the front desk. And--                                 10        A. Right.   ~I@
 11      Q. What did you have to get from the front desk?        11        Q. Okay.      U
 12      A. Tampons.                                            12         A. So, bu~t--like he didn't leave a voice
 13      Q. Oh, sony.                                           13    mail, or he d1 ,.._you know, typically if it's a
 14      A. And so I went down to get that thing from the       14    pocket di~~ i I go to voice mail, and then you 'II
 15   front desk, ami I saw Henri walking by. And I was like,   15    have lik€~cket dial voice mail.
 16   oh, God, I don't want to talk to him right now, And so I  16      Q. ~ss it just cuts out.
 17   kind of like stood behind the pillar.                     17      ~Yuess that could happen.
 18      Well, when I was walking to see wherehewas going,      18     o   @Okay.
 19   I saw him walk back inside with Beth, and he had like h s 19    -~
                                                                       MR. TODD: Form.
 20   arm around her, and they were ldnd of like walking       ~J@> Q. (By Mr. Rosenberg) Go on.
 21   towards the elevator together with his arm around her. ~      A. Given what I had just seen, I felt like that
 22      And at that moment I was kind of like that's-- I 0 ~ 2 wasn't a pocket dial.
 23   ldnd of like was suspicions, like "What are they doin*~c:23   So the next morning, I said, "Oh, Henri, did ym
         And so that was something, other than what I ?~ 2 4 call me?"
 24
 25   mentioned before on the trip, that I felt was
                                                      1
                                                      U'       25   And he was like, ''No, I didn't call you."

                                                   ~130                                                                132
  1   inappropriate. Maybe not sexually inapp~iate, but           1       And I'm like, "Oh, I had a missed call from you last
  2   definitely inap}Jropriate.         ~//s.~                   2   night."
  3      Q. Inappropriate that the boss w~..,. walking            3       If you pocket-dialed somebody, I feci like yon would
  4   with his ann arOlmd her?        cU                          4   be like, "Oh, I must have pocket-dialed you." He was
  5      A. Yeah. Why were they b clttownstairs? We all           5   like, "No, I don't know what you're talking about. I
  6   said we were going t~sleep.,rf!..~sly,
                                           I have a valid         6   didn't call yon at all." And--
  7   reason for being down he     t why are they down here       7       Q. Well, you're just guessing that little pati.
  8       And so I went hac up d was awake, and I was             8       A. I'm guessing, based on context of knowing Henri
  9   reading, and then ~]tone rang, and it was Henri. And        9   and him being very much of an accountant and wanting o
 10   it was like 1:30 !Jt~Vorning. And I was like, oh, my       10   like check, check and recheck. Like if I had said that
 11   God, like-~~                                               11   and he had accidentally called me, I'm just speculating,
 12     Q. Wh    aid your phone, it was your cell                12   but I can pretty much put my money ml the fact that he'
 13   phone~~()                                                  13   going to look at his phone to see if he was going to call
 14      A.   -     II phone.                                    14   me.
 15      !J~ r the one in the hotel?                             15       Q. But you are speculating?
 16      M y ceJI phone.                                         16       A. I am speculating. But that's how I feel.
 17      Q. Okay.                                                17       Q. I got it. I just want to make sure when you're
 18      A. And so then I was like, that's not right. Like       18   speculating, we know what it is you're speculating about.
 19   that's inappropriate. Maybe he's thinking that he can      19   I appreciate the fact you're speculating. I just want to
 20   like rekindle something from New York. Not going to        20   make SlJre I know that ~-
 21   happen, So I chose the next day to ask him about it in     21       A. Right. So, so be was just like, "No, I didn't
 22   front of everybody,                                        22   call you." And he walked away from the whole entire
 23      Q. What did you say to him when yml talked to him       23   group. So I just felt like that was inappropriate.
 24   that night when he called you?                             24   Obviously, I had proof that he had called me, and I
 25      A. I didn't answer.                                     25    didn't-~ I felt like he was~~ it made me feel really


                                            U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                     CORPUS CHRISTI -               (361) 883-1716
ANDREA FARMER                                                                                                       7/11/2013
                                                                                         34 (Pages 133 to 136)
                                                             133                                                                    135
  1   uncomfortable, because I feU like I saw him with Beth,        1       A. Well, yeah, because I was there and~-
  2   maybe she shot him down, and then he was like, 11 011, I'     2        Q. And prevented it?
  3   going to call Andrea and see what she's doing.'' LiJ(e no     3        A. Uh-huh.
  4   appropriate.                                                  4        Q. Okay. I didn't know any of that. I really
  5      Q. Again, you're just speculating that maybe~~             5    don't want to get into that because it's tangential to
  6      A. Right, but that's, that's why it made me feel           6    this, but there was a time~~ and I just want to make
  7   uncomfortable. So between the Chicago and New York            7    sure this is what it is, so I don't have to get into it.
  8   trips, other than that phone call, nothing-- or Chicago       8        A. Uh~buh.                  ~
  9   and D.C. trips, nothing inappropriate happened--              9        Q. -~ that you we~l'UIJ~~ate because you had
 10      Q. Okay.                                                  10    to help Amy's mom wit             stuff in the apartment.
 11      A. -- between Henri and I.                                11       A. (Nodding he ,J))
 12      Q. And up until this point, you never reported            12       Q. Was that re         to the suicide?
 13   anything that happened to anybody?                           13        A. (Noddi
 14       A. No.                                                   14        Q. Okay.       're not going to get anywhere near
 15      Q. TI1e next trip after the D.C. trip was New             15    that. Oth~~ that event gomg on, what else was
 16   Orleans. Correct?                                            16    going ~our life?
 17       A. Yes.                                                  17         A~Yean, I was just really depressed.
 18      Q. And there wasn't anything that happened in the         18     o   ~About what?
 19   interim?                                                     19    ~~       About my life, and about what bad happened
 20      A. Huh-uh, just a lot of~- no.                            ~~tween Henri, and that I felt so trapped, and I felt
 21      Q. Just a lot of~~ I mean~ anything in the office         ~     like a terrible person. And you lmow, this happened t
 22   that was going bad or anything like that?                     2    my roommate, and she is such a wonderful person. A
 23                                                                 3    like ldnd Of Struggling wit11 that, like-- just lil~e not
 24   would say that our relationship was not good. Li                   in a good place at all. Like everything was just going
 25   that point, after D.C. and Chicaeo, I pretty muc             25    wrong.

                                                                                                                                    136
  1   dealt with Trevor and just talked to Tr~ and rarel             1        Q. What was, what else was going wrong?
  2   would go into Henri's office and t~~~m about                  2       A. I think at that time like I was having a lot of
  3   anything, just because I couldn't ~tim or being               3    car trouble. I think my car would just randomly not
  4   around him.                    (U)                            4    start, and so 1 was like looking for another car, and
  5      Q. Couldn't stand being ~~ria=fJenri?                      5    that's very stressful, and trying to find another
  6      A. Uh-huh.             -~(~                                6    roommate, because~- and acclimating to that and~~
  7      Q. And this is a time o~ actively looking for              7       Q. Did Amy stop being your roommate?
  8   another job?         (( ))                                    8       A. She moved to New York to go to law school.
  9      A. I would sa 'n~k.'e June, July wasn't actively           9       Q. Okay.
 10   looking for anty ~ b. Starting in August, I was.             10       A. And so then my best friend was moving away.
 11      Q. sO des        e fact that you can't stand your         11       Q. Who was your best friend?
 12   boss, you        t looking for another job?                  12       A. It's a different Christina.
 13      A. Nifj)                                                  13       Q. Okay.
 14          Snot?                                                 14       A. No, but she bad been-~ let's see. Yes, I
 15         ~;d a lot going on at that time.                       15    think she was like in the point of moving away. So I was
 16      Q   hat was going on?                                     16    losing a close friend. And just, you know, it's life,
 17      A. Well, my roommate had tried to commit suicid           17    but it's a lot of really heavy stuff, on top of, olt, my
 18      Q. Your rommnate tried to commit suicide?                 18    God, like I'm a horrible person because I did this with
 19      A. Uh-huh.                                                19    my boss, this thing that I don't even want to thin],
 20      Q. Well, obviously that's a traumatic event.              20    about, And now he's being really rude to me and meant
 21     A. It's very traumatic and--                               21    me, and I can't get a handle on it. And I just felt like
 22     Q. I take it the roonunate ~-you told me her name          22    I was sinking.
 23   once before.                                                 23       Q. You're saying it's something you did with your
 24      A. Amy.                                                   24    boss?
 25      Q. That obviously wasn't successful.                      25       A. (Nodding head.) That's how I felt at that

                                              U.S, LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                        CORPUS CHRISTI- (361) 883-1716
ANDREA FARMER                                                                                                  7/11/2013
                                                                                      35 (Pages 137 to 140)
                                                           137                                                             139
  1   time.                                                        1   psychological care?
  2      Q. At any point, did you seek treatment fi:om a           2      A. Because I just wasn't ready to admit that it
  3   physician or a counselor?                                    3   had happened to myself or-- I certainly didn't want
  4      A. After Amy had committed suicide, I was having          4   anybody else to know about it. I was so ashamed. And t
  5   really hard time with it.                                    5   just felt like it was the worst thing that anybody could
  6      Q. Yes.                                                   6   ever do, ever. Regardless of the state I was in, I just
  7      A. And ldnd of trying to decide if it was right           7   had so much guilt and so, like I was so disgusted with
  8   that she wasn't successful, I guess. And so I started        8   myself, and I just wanted it~ away,
  9
 10
 11
      seeing a therapist at that time,
          Q. What therapist?
          A. Dr. July out of the Good Samaritans, like this
                                                                   9
                                                                  10
                                                                  11
                                                                       whathappened.
                                                                          A. Yes.
                                                                                             a
                                                                          Q. You were assignin~ ame to yourself for



 12   is like a counseling place.                                 12      Q. At what po~d you decide that the blame
 13       Q. Spell the physician or counselor's last name.        13   shouldn't be as~ . to you, it should be assigned to
 14       A. July, as in the month.                               14   Henri? Was~ r the FBI got to you?
 15       Q. Oh, okay. Male or female?                            15         ~D:       Fonn, leading.
 16       A. Male.                                                16            ITNESS: Can you replu'ase that question?
 17       Q. What profession? In other words, a medical           17    ~B Mr. Rosenberg) Yeah. At what point did you
 18   doctor or a clinical psychologist, if you lrnow.            18 . ~at the blame shouldn't be assigned to you, and
 19      A. A psychologist, I believe.                            19 t   should be assigned to Henri?
 20      Q. Okay. How many visits did you have with              ~~           MR. TODD: Fonn, leading.
 21   Dr. July?                                                               THE WITNESS: Can you repeat the question?
 22      A. Probably like eight.                                 ~2       Q. (By Mr. Rosenberg) At what point did you decide
 23      Q. Did you relate to Dr. July about any of the ·~~ " 3        that the blame shouldn't be assigned to you and should be
 24   events that happened while you were employed at{~ 24             assigned to Henri?
 25   Software?                                            J, 25          A. I would say after I starte.d going to

                                                   ~138                                                                    140
  1      A. No.                                -~                  1   counseling-- in May of2012, J started going to
  2      Q. You-- would this counselor~~ would you                 2   counseling, and then I didn't tell that counselor about
      like to refer to this person as? A c~or,
  3
  4
  5
      psychiatrist, psychologist?     Q
         A. Whatever you want. t :ifesn't matter to me.
                                                                   3
                                                                   4
                                                                   5
                                                                       it until probably June. And then after discussing it for
                                                                       Probably another two or three sessions, then that's when
                                                                       I was ldnd of starting to see that it might not have been
  6      Q. Well, you're thet#-sought this person's                6   my fault.
  7   services. I'm just trying        re out what's               7       But I just felt like there were so many
  8   appropriate.         (_J)                                    8   opportunities where I should have seen through what was
  9      A. Psychnlog~ -                                           9   happening, or that 1 should recognize it and said
 10      Q. Okay.~(:?                                             10   something. And then I started finding out about the
 11      A. I thin~ ·ad, I know he had his doctorate,             11   other women that she, that came forward. And I don't at
 12   so--      ~                                                 12   this point even know who came forward first.
 13   . Q.~\        .s~ing this psychologist for eight            13       And, and then I had a lot of guilt about her, and I
 14   Ill~ (VISitS.                                               14   should have said something, and then she wouldn't have
 15        •    -huh.                                             15   experienced this, and I didn't because I was scared or
 16      Q. And I take it this psychologist took a history        16   ashamed or felt, didn't want that to tarnish my
 17   from you. Correct?                                          17   reputation. And-- but I should have said something and
 18      A. Uh-huh.                                               18   I should have said something about Beth, so J had a Jot
 19      Q. Because you understand that the way they can          19   of guilt about that.
 20   diagnose and treat and render advice is to get a comple     20       And so 1 think that I don't bold myself solely
 21   and accurate history.                                       21   accountable for what happened, obviously, but J feel like
 22      A. Right.                                                22   given that I knew it was wrong and I knew the second tim
 23      Q. Why did you choose not to provide this                23   that it happened that it was really wrong, that something
 24   infbnnation you were going through about what you ha        24   really wrong had happened, that I was not okay with, at
 25   gone through with Mr. Morris when you were seeking          25   that time I should have said something to somebody.

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI -                                                 (361) 883-1716
ANDREA FARMER                                                                                                 7/11/2013
                                                                                       36 (Pages 141 to 144)
                                                          141                                                             143
  1      Q. So-- and I would not cut you off, because I              1   isn't relevant to anything in this civil proceeding, so
  2   wanted you to feel that you're able to say what you            2   really I would object. I'll object on the record that
  3   wanted to say. But if I understand what you just               3   you don't need to be asking that because it's not even
  4   testified to, you did not realize that this was Henri's        4   reasonably related to even reach permissible or
  5   fault until the summer of20 12. Right?                         5   admissible evidence. So don't answer the question.
  6       A. I didn't reconcile that with myself.                    6           THE WITNESS: Yeah, I don't want to answer it.
  7       Q. Fair enough. But I just want to make sure I             7           MR. ROSENBERG: So you, who are not
  8   got the date right.                                            8   representing her, told her nwswer the question.
  9       A. June- yeah.                                             9   Correct?            ~
 10       Q. 20127                                                  10         MR. TODD: Lt        mt she needs to make that
 11      A. 2012.                                            11          decision on her own,~ don't lmow how it's relevant
 12      Q.   Late spring, early summer.                     12          to anything since&sn't a complainant in this
 13      A. Yeah.                                             13         lawsuit.      <>~ /
 14      Q. And that's when you saw another psychologist. 14                 Q. (By ~osenberg) Are you going to answer th
 15      A. Uh-huh.                                           15 question?>~
 16      Q. Who was this psychologist?                        16
                                                                            A.~
 17      A. My current psychologist.                         17     ~ . ROSENBERG: Okay. CertifY that questim
 18
 19
         Q. And when was the first time you told your
      current psychologist about what happened?
                                                              18
                                                              19
                                                                         ~
                                                                      . (By Mr. Rosenberg) All right. That
 20      A. Late May of 2012.                                ~~ysician --I think you said psychologist. Right?
 21      Q. Okay. Who is that psychologist?                         A. Yes.
 22      A. I don't wish to answer that.                 <> ~2      Q. All right. You began seeing that psychologist
 23      Q. I'd hate to have you come back here ju;~~          3 in May of2012.
 24   a court order and answer that question. I'm not         24    A. Uh-huh.
 25   to get any records from this person or anything 'k      25    Q. Right? Yes?
                                                    ~142                                                                  144
  1   that. I just want --                       ®J                  1      A. Yes.
  2      A. I still don't want to answer tl~                         2      Q. And believe-- and have testified you're still
  3      Q. Let me tell you what's going~ en if you                  3   seeing this psychologist today.
  4   don't, and then it's your decision. ~o ng to ask the           4      A. Correct.
  5   Court to certify the question,~ I believe that                 5      Q. And I take it you're not going to answer any
  6
  7
  8
         A. It's medical.
         Q. I understand. I
                            'ijeJ
      that person has knowledge of

                               1
                                           nt facts.
                                           e medical facts.
                                      r tand your position. And
                                                                     6
                                                                     7
                                                                     8
                                                                         questions about the treatment of this psychologist?
                                                                            A. No.
                                                                            Q. Correct?
  9   I respect your pos~ "r just telling you what's                 9      A. Correct.
 10   going to happen!) '         ing to ask the Court to certify   10      Q. Okay.
 11   the question, a#e would come down and redepose you o          11      A. I mean, if you want to know is Henri the reaso 1
 12   that issue, ~ re going to ask the Court that it's at          12   I'm going to this psychologist? Yes. Is this situation
 13   your expe                                                     13   the reason I'm going to this psychologist? Yes. And
 14       A.          if this is not at my expense?                 14   that's about as far as I'll go.
 15               ur choice. Do you not want to answer the          15      Q. I think you just opened the door, and 1
 16   questt n?                                                     16   would-- oven he's nodding his head. I would revisit
 17          THE WITNESS: Do I have to answer that                  17   your, your decision not to answer the question.
 18   question?                                                     18      A. Okay, that's fine.
 19          MR. TODD: You can make up your own mind. I             19      Q. Since you just volunteered that. You just told
 20   mean, he, he did say that, but you're not a party to the      20   me--
 21   civil case. They1llnever get those records, and the           21      A. I just don't want-- I'm telling you I'm not
 22   Court won't compel you to do that, because--                  22   going to tell you who it is. I don't want to answer anJ
 23          MR. ROSENBERG: And I told her I'm not                  23   questions about it. If you have a Henri specific relate
 24   looking~-                                                     24   question about it, as in, "When did you realize that it
 25           MR. TODD: Your, your personal state of mind           25   might not be your fault? When I started seeing my

                                             U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800)                     881-0670                    CORPUS CHRISTI -               (361)      883-1716
ANDREA FARMER                                                                                                    7/11/2013
                                                                                         37 (Pages 145 to 148)
                                                                145                                                           147
  1   therapist," yes, I'll answer questions like that for you,       1   propensity to make things up, I have the right to know.
  2   if they pertain to the case. I'm not going to go into my        2           MR. TODD: Fonn, leading.
  3   personal treatment and my private life about my therap             3    Q. (By Mr. Rosenberg) Those are the things I'm
  4       Q. I heard what you said. I have questions I need              4 going to be looking at. If you are lying about this and
  5   to ask. I'm not going to be guided by a non~party                  5 ·admitted to your doctor that you're lying about it, or if
  6   witness to my lawsuit as to what rm going to ask. I                6 there's something in those records that could assist the
  7   have protection~~ I have a job to do. I've got to                  7 defense I have in my lawsuit, I'm entitled to know.
  8   represent ~~                                                       8    If, on the contrary, the ~agist is going to --
  9       A. I understand that.                                                               Jadai
                                                                         9 the records say this              10St truthful person in
 10       Q. ~~ a company and an individual in claims                  10 the world, and she ha           ical reason not to tell me
 11   brought against them in a civil suit. TI1at's my job.            11 what's going on, that ~ething I need to know as well
 12   And I've got to do it ethically and zealously. I've got          12     So I understan        r position. You're not
 13   no choice.                                                       13 represented, so ' ot --I can't do anything else but
                                                                        ~: telll~~u
                                                                                  1
 14       A. If you want to ask me the questions, I'll tell                         whe        going with this thing.
 15   you whether or not 1'11 answer tltem. I understand that
 16   you have to do a job. 1'm trying to be as cooperative as          16            .    DD: Fonn.
 17   possible. On this matter, I'm pretty firm. But if you             17    ~         Mr. Rosenberg) I just got a sticker for the
 18   ask me a question that I feel comfortable answering, I            18 ~
 19   will answer it.                                                   19 ~~· Well, I want to ta){e a break anyway.
 20       Q. You won't give me the physician's name?                   ~'1[j; Q. Okay.
 21       A. No,                                                      ~           THE VIDEOGRAPHER: Time is 1:52. We are ~
 22       Q. Okay. We11, that's one question that I'm                ~ 2 the record.
 23   asking that you're not going to give me.                -::::~ r-q3      (Recess from 1:52 p.m. to 2:03p.m.)
 24       A. Okay.                                          f'~ 24                THEVIDEOGRAPHER: Thetimeis2:03. We a e
 25       Q. All right                                      W           25 recording.

                                                        ~146                                                                   148
  1      A. Why docs it matte1· what her name~                        1       MR. ROSENBERG: Pass the witness.
  2      Q. Well, because I believe her reco~ 1t a                    2           EXAMINATION
  3   he•· m· him? I believe that the P'ych~ cords                    3   BY MR. COGDELL:
  4   are relevant~~ are reasonably calcu~ e lead to                  4     Q. Ms. Farmer, good afternoon. My name is Dan
  5   discovery of admissible evidenc~ re case I'm                    5   Cogdell. I am Mr. Monis'lawyer in the civil case.
  6   defending.                  ~                                   6   Okay?
  7
         ~No.                  ~Ql                                    7      A.    (Nodding head.)
  8      Q. Okay. Let's jus~                                                 Q.
                    itbefo~
                                     . Letmecerlify it.               8          Same rules as before. Just because a lawyer
  9   Let me bdng                burt.   You'll get notice of    9        asks you a question doesn't mean it's a perfect question.




         A.l
 10   the heating and rwv~ ppOttunity to be present in          10        If you don't understand it, please let me know and I'll
 11   Houston, and w~ ii·om there. Okay?                        11        rephrase it. And please make your responses like you di
 12                                                             12        earlier, audible and not just nodding your head. Okay?
 13      Q. Be J 'm not going to sit in here and play           13           A. Okay.
 14   games         u.                                          14           Q.    Did you review any documents prior to your
 15      ~~J not trying to play games with you.                 15        testimony today in anticipation or in preparation for
 16      Q. Yeah,youare.                                        16        your testimony today?
 17      A. No, I'm not. I'm telling you I do not feel          17           A. Yes. I read my original statement to the FBI.
 18   comfortable answering questions about my private person I 18           Q.    Anything else?
 19   therapy. You guys have asked me tons of private personal 19            A. No.
 20   questions all day, and I've answered them. And I've told  20           Q.    Did you make any notes?
 21   you things that I didn't want to tell you.                21           A. No.
 22      But on this, that is my private~- that's my            22           Q.    Did you bring any notes with you?
 23   therapy. That's my healing. And I don't want to answer    23           A. Here?
 24   those questions.                                          24           Q.    Yes. ma'am.
 25      Q. For example, if you're diagnosed with a             25           A.    I mean, the only notes that I took were--

                                                U.S.        LEGAL     SUPPORT
RIO GRANDE VALLEY -(800)                        881-0670                  CORPUS CHRISTI-                  (361) 883-1716
ANDREA FARMER                                                                                              7/11/2013
                                                                                    38 (Pages 149 to 152)
                                                          149                                                          151
  1   these right here.                                           1 sound right?
  2          MR. COGDELL: Can you hand that to me, Greg . 2              A. Yes,
  3          THE WITNESS: Just like more of like a personal       3      Q. Jolm is about 45 years old, white male, brown
  4   pep talk than anything.                                     4 hair, articulate, typically vety wen dressed,
  5          MR. COGDELL: Can you have this marked~- cru          5 responsive, personable, professional in his demeanor.
  6   you mark this as exhibit next, please.                      6 Same guy?
  7       (Exhibit 4 marked for identification.)                  7      A. I mean, those are matters of your opinion,
  8       Q. (By Mr. Cogdell) Ms. Farmer, this is on the          8 so -- sounds like tl1e same PWQ.!!.
  9   back of what appears to be --                               9      Q. wouidyoucteacrib,~~ifferently?
 10       A. My original statement to the FBI, the last         10       A. I briefly talked      ~"'over a web, video
 11   page.                                                     11 webinar. I really co ~see what he was wearing or~
 12       Q. Yes, ma'am. I'm just wondering-- can I see         12       Q. You cot~l      ·    him on a web video?
 13   your statement, your copy of the statement, your          13       A. I mean,       Jlct sec him, but I couldn't like
 14   statement? Because it appears to be different than my     14 tell the mate~ his clothing.
 15   copy of the statement.                                    15       Q. 0~
 16       A. It's probably because it's just printed in a       16       A. ~nds Jike the same guy. And if he's
 17   different-                                                17 She~~'s partner, then I would assume that it woul
 18       Q.    rmsorry?                                        18 ~®arne person.
 19       A. It's probably just because it was printed-~        19 .-~ Okay. And please m1derstand, Ms. Fanner,
 20   the way I printed it. That's what I took it-- the part   ~      ~1-- you appear to be catching a tone with me. I'm not
 21   labeled 4 right there, I took it from the back. You ha e~ here to attack you. I'm not here to denigrate you or
 22   it bacl{wards.                                          3d 2 anybody else in the process. I'm here to ask --
 23       Q. Give me just a minute.                         j~d23        A. No, this is my normal tone.
 24       Okay. At least the first page and the last page ? ~ 2 4        Q. Titis is your nonnal tone?
      look the same, so I'm going to ass11me that we'r~~
                                                         1
 25                                                             ? :'i    A. Uh-huh.

                                                    ~150                                                               152
  1
  2
  3
      off the, the same statement.
          You wrote at the end of what's
      Ms. Farmer, as Exhibit 4, "Thursd
                                         :J/!1  ~
                                                   ed,
                                                ain composed,
                                                                  1
                                                                  2
                                                                  3
                                                                         Q. Okay. The meeting, the video conference that
                                                                      you had with the two Assistant United States Attorneys
                                                                      yesterday, whose idea was that?
  4   stick to the facts, listen to questi~ntl answer that        4      A. Mine.
  5   question, don't have to answe~ more, think the whol         5      Q. And why did you want their counsel?
  6   time." Right?               ~                               6      A. Because I don't have a lawyer of my own, and I
  7        A. Right.      ~                                       7   didn't know what I was going to be doing, and I was ver
  B        Q. And when di~ ake those notes?                       8   nervous about it. So J caiJed Sherri and asked her if
  9      A. Yesterday~                                            9   she would give me some prep on it.
 10      Q. Did you,}~ hose notes, ma'am, when you wer           10      Q. So you initiated the call to Ms. Zack, as




       *
 11   having your c~ations with Ms. Zack and her                 11   opposed to the other way armmd, her calling you?
 12   assistant? ~                                               12      A. Yes.
 13                                                              13
                ~
                                                                         Q. And what time did the conference begin?
           A.
 14                   I know who you're referring to as her      14      A. 2:30.
 15   as                                                         15      Q. And what time did it end?
 16              ell, it's not her assistant. It's her           16      A. 4:30.
 17   partner.                                                   17      Q. That's two hours.
 18      Q. That's how you, that's what you called her.          18      A. Uh-huh.
 19      A. Oh, olmy. I certainly don'tmean her                  19      Q. Tell me the questions that you asked them and
 20   assistant. I meant her partner.                            20   the answers that they provided you, as best you can
 21      Q. Okay. You said !!assistant." Be that as it           21   recall.
 22   may, let's see if the guy I'm thinking about is probably   22      A. I asked if I had to answer all the questions.
 23   the same guy that you're referring to. Okay?               23      Q. And what were you told?
 24      A. All right.                                           24      A. They said, "Yes, try to answer an the
 25      Q. This fel1ow's name is John Jocher. Does that         25   questions. It's up to you. We're not going to give you

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI- (361) 883-1716
ANDREA FARMER                                                                                                    7/11/2013
                                                                                       39 (Pages 153 to 156)
                                                           153                                                                155
  1   counsel," and --                                              1   to remember, me telling this story to the FBI was only
  2      Q. Well, wait a minute. You said that they told            2   the second time that I had ever told the story to
  3   you that they weren't going to give you counsel when you      3   anybody.
  4   had this discussion with them yesterday.                      4       Q. Okay.
  5      A. They said, "We're not going to tell you what to         5       A. And the first time was right before I told the
  6   answer and what not to answer," I guess.                      6   story for the recorder. So I mean, I remembered as much
  7      Q. Okay.                                                   7   as I possibly could, but it was only the second time that
  8      A. I'm paraphrasing.                                       8   I had ever talked about it. S~·e are some parts in
  9      Q. Okay. What else did you ask them and--                  9   it that are a little bit confu,~~ 1\.nd ~-
 10      A. And I aslwd them ifl could have Christina in           10       Q. Take me to the )?Y~ur statement that
 11   the room,                                                    11   Mr. Jocher was asking~o clarify yesterday aftemoon.
 12      Q. And what were you told?                                12       A. He wanted            ow about when Beth was
 13       A. They said-- Sherri didn't think it was a good     13       inebriated, wa              Washington or in Chicago, becaus
 14   idea. She said that she would e-mail Jeff and ask Jeff   14       I'm talking a         t te Chicago trip, and thenlldnd of
 15   if that would be olmy. I said I was told and encourage   15       realize th~n D.C. when she seemed really drunk,
 16   to have some sort of support system with me by--         16     Q.~.
 17       Q. Who were you told--                               17     A_;.,~~st clarifying that. And then also in,
 18       A. --the witness coordinator or the witness          18 ~e were in ~-he wanted to know how Henri got to                      e
 19   person at the FBI.                                       19 ~bar that I was at.
 20       Q. Okay.                                            ~i/!j Q. Which hotel bar are you talking about?
 21       A. And I asked how long it's going to last, what    ~       A. In New Orleans.
 22   ldnd of tough questions that they're probably going tg ed2       Q. Okay.
 23   ask me.                                                ~q3      A. And then what, when I went to the restroom, if
 24       Q. And what were you told in tenns of the toug~      2 4 I took my drink with me, if I left it there.
 25   questions that they were probably going to ask yo        25      Q. Which incident are we talking about?

                                                                                                                              156
  1      A. They said they didn't know what~ were, that             1      A. Still at the same incident, in Louisiana.
  2   y'all were going to ask me. They sa~:i~'1iid probably         2       Q. Okay.
  3   be very invasive, and it's going to~          they're         3      A. At the bar with the rotating floor. And then!
  4   picking on you and bullying you~ 1ey're not, becaus           4   say that I was feeling okay in the bathroom, but then I
  5   they have a job to do, and that l~;e not bad people,          5   came back out and I couldn't find where Henri was, so I
  6   they're just in a situation wh       1ey have to ask you a    6   was feeling disoriented. And then I realized no, I'm not
  7   lot of uncomfortable que~fh        And basically that was     7   disoriented, the actual floor of the bar is actually
  8   just kind ofthe conv3       A. I 1       I'm paraphrasing.                           13       Q. Okay.
 14       Q. Jc~ erstand. But what consumed the rest of            14       A. And, and so he wasn't understanding that it was
 15   th~~urs?                                                     15   like a mechanically rotating floor. He tJJOnght that I,
 16      Mie asked some clarifying statements on my                16   the room actually was, the room was spinning in my hea
 17   original statement to tlte FBI, because --                   17       Q. Right.
 18      Q. Which clarifying questions did he ask?                 18       A. And so it took a good amount of time to clarify
 19      A. When -- I think it was on Page 145,                    19   that, that-- because he was like not understanding that
 20      Q. We're different, we're different pages, so             20   it wns a mechanical rotation, like a slow mechanical
 21   subject matter--                                             21   rotation, So that took a good amount of time to explain
 22      A. Okay. Well, basica11y when I start talking             22   between the three of us.
 23   about when Beth seemed very inebriated and when she          23       Q. What else did you clarify for him?
 24   seemed very out of it, I couldn't remember originally        24       A. I think that was it. I think it was just those
 25   when I gave this statement to the FBI-- because you hav      25   three questions, three things.

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI -                                                   (361) 883-1716
ANDREA FARMER                                                                                                        7/11/2013
                                                                                            40 (Pages 157 to 160)
                                                                  157                                                                159
  1        Q. And again, I'm not trying to, to pick at you.        1 Gregory.
  2    11m just trying to capture as much of what happened         2     A. Uh-huh.
  3    yesterday·as you can recall. Seems like there would hav     3     Q. Did he explain to you how he got your name?
  4    been other topics you would have discussed to               4     A. No.
  5    encompass--                                                 5     Q. Did you ask him how you got my name?
  6        A. They talked a long time telling me about             6     A. No.
  7    telling the truth, and my notes, because I'm a note         7     Q. Did you ask him why he was caliing you?
  8    taker, so I had a pen and pad to take notes. And the        8     A. He told me be wa~g me because I was
  9    said, "No, it's probably not a good idea that you take      9 past employee of Eda'-'bl §hl:'f>ware.
 10    notes here."                                              10      Q. Well, did your      · --did you wonder why he
 11        Q. Because then some lawyer like me will want to      11 was calling you? ~
 12    see the notes?                                            12      A. Yeah~bu     · en what I lmew --given my
 13        A. Will want to see the notes. And I'm fine,          13 personal expe · e, I just didn't feel the need to
 14    perfectly fine with you seeing those notes, you know.     14 question. I " t want to say anything. I hadn't
 15        Q. All right. Let's-- did you make any notes          15 decided ~I was going to say, so I said, "I think
 16    about this-- you just classified yourself as a note       16 could          Q
                                                                                 I could give you, offer you some
 17    taker.                                                    17 info~ifo~."
 18        A. Uh-huh.                                            18    o ~Okay.
 19        Q. Did you make any notes about the actions that       19 ~~· And that was it.
 20    you believe were sexually or socially improper--          ~riftj} Q. You say you didn't know at that time back in
 21        A. No.                                                ~ December of2011 what you were going to tell them?
 22        Q. Let me finish the question.                    0
                                                               -cd 2     A. Uh-huh.
 23        A. Okay.                                                ,A
                                                               ~"'23        MR. TODD: Is that a "yes"?
 24        Q. --the actions that you believe were sexualij~ 2 4             MR. COGDELL: I'm sorry?
 25     or socially improper by, on the part of Mr. Mon-~_J)      25        MR. TODD: Is that a 11 yes 11 ?

                                                         ~ 158                                                                       160
   1      A. No.                                     fW                  1        THE WITNESS: Yes.
   2      Q. Why not?                          e,"":r:J                  2      Q. (By Mr. Cogdell) Thank you. Why wouldn't it be
   3      A. I have just a really hard tim~~g about it                   3   clear to you what you were going to tell them?
   4   ot· thinking about it. And puttin~~~!'::Paper creates             4     A. Because I hadn't made the decision at that
   5                                vfillght take away from rr c.
       some sort of proof that someio                                    5   point if I wanted to open that door and go through all o
   6   And I didn't want that to be - tg around my bouse or              6   this.
   7   anywhere.                   nQ                                    7      Q. Okay. Were you certain in your mind in
   8     Q. Okay. Let's bacfil:»~s statement that you                    8   December of2011 when it happened? Were you clear in
   9   made to law enfot'C~~"'foa'ck in Februmy of2012, you say          9   your own mind?
 10    that that's the firs! t~t you ever -- that day is                10     A. I knew that it was wrong, and I felt lilANDREA FARMER                                                                                                                      7/11/2013
                                                                                                         41 (Pages 161 to 164)
                                                                 161                                                                            163
  1       Q. If you weren't clearin December of2011, at                         1            Q. By "Glenn/ you mean Special Agent Gregory?
  2    some point you became clear. So I'm asking you when that                 2            A. Yes.
  3    point was, in terms of time.                                             3            Q. Okay.
  4       A. I fecllil'e it's a work in progress, because I                     4          A. --and said that they had done a sting on
  5    lmow my story, and I lmow what he's been accused of                      5       Henri. He wanted to let me know, since I had already
  6    happening, and.! know the evidence that I've seen, And I                 6       made my statement, and they found enough evidence on h ~
  7    feellil'e it's a pretty strong amount of evidence proving                7       to al'rest him. And tllen I thin!{ -- this was after they
  8    that.                                                                    8       had already done the sweep of~le Software, so it was
  9       But even, you lrnow, up to last night, when I was                     9       in, a courtesy to me, as a wi~~~oming forward, to let
 10    reading through the, my statement, I was like, why didn't              10        me !mow what was     goiJ!~a4       A. I mean, it's just hard to pinpoint it, because                   14        station in   Ho~"1~mt had repm'ted on the South African
 15    I'm not like reconciled with it on my own. I know that                 15              ~~m of-- it said some sm·t of Ambien that
                                                                                        Ambien,
 16    what he did was wrong, and I Imow that some1hing happen            ~   16        had b~ught from the, that Henri had brought from
 17    to me that was out of my control, and I didn't consent to              17        Sou~Yca.
 18    it, and I didn't want it to happen to me.                              18         0   ~d so it's now your memory or position that
 19       But I just, it's always like a learning experience,                 19    r   ~~e discovety of the South Afl-ican Ambien came from
 20    the more and more information I find out, of just how                   2 0 ~oogle search on your patt and not fi_.om the lips of
 21    cnlculated it was.                                                     ~ Specml Agent Gregory?
 22       Q. Okay. Do youtecall the question I asked you?                 ~2                 A. Yes.
 23       A. What point in time--                                  ~~ ~q        3            Q Okay.
 24       Q. --did you become clear--                           !P~            24            A. Because I remember being mnd tllat he didn't
 25       A. -- did I become clear--                            U'             25       tell me that, that it was in the news and out for the

                                                           ~162                                                                                 164
  1       Q. --as to what happened? Answer tha~estion,                          1       public, but he didn't tell me that. And I was upset witl
  2    please, ma'am.                              » ~                          2       him for not calling me and telling me that tltis was a
  3       A. I guess in, when Glenn     Gre!l~~lled me and                      3       news story or tltat it was out in the public, because I
   4   told me tltat tltey had found tltc jJD~ llenri.                          4       didn't want any of this to be out in the public.
   5      Q. Okay. And when did~te:h\76u that?                                  5            Q. You didn'twant any of what to be out in the
   6      A. Was that in March? ,   't remember.                                6       public?
   7   Whenever-        ~                                                       7            A. Anything about Henri that can be linked back t
   8    Q. Well, you met 1 · in February of2012.                                8       me,
   9      A. 1 don't-- w~l-met with him in February, he                         9            Q. Okay. Is there anything in your statement
 10    didn't tell me. JI~dn 't gone to arrest Henri yet.                      10       that's inaccurate?
 11       Q.    Okay.~~                                                        11          A. I think there were a few typos.
 12       A. I r        ·        tat, what had happened when he                12          Q. Other than typos, is there anything in
 13    caJled~e ~~~id that they did a sting on Henri at the                    13       reviewing it-- I mean, I'm assuming, Ms. Farmer, you've
 14    nirpor               hat they found the Soutlt African, some for        14       reviewed it several times between the time you first got
 15    of A~       1   on him. That's when it clicked for me.                  15       it and the time today?
 16       ~o to be clear, Special Agent Gregory called                         16            A. I've read it twice.
 17    you and told you that they had fmmd a South African form                17            Q. Okay. Is there anything in there you wish to
 18    of Ambien on Henri when they did a, quote, sting on him,                18       change, from a factual standpoint or from an accuracy
 19    closed quote?                                                           19       standpoint?
 20       A. Actually, I don't think he told me tltat.                         20            A. No.
 21       Q. That's what you just said.                                        21            Q. At the very end of the interview-- it's my
 22       A. I'm trying to recall. I think he wns more                         22       Page 121. I don't know what your page is --
 23    vague than that. I think I found that out later.                        23            A. Uh-hub.
 24       Q. How did you fmd that out?                                         24            Q. --Ms. Farmer. It's four or five pages from
  25      A. I think Glenn called me and--                                     25       the end. And you say, "But up until coming and visiting

                                                    U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                                       CORPUS CHRISTI -                  (361)       883-1716
ANDREA FARMER                                                                                              7/11/2013
                                                                                    4 2 (Pages 165 to 168)
                                                        165                                                            167
  1   you guys, I felt that that was just a mistake that I had    1    Q. (By Mr. Cogdell) So they told you this --let
  2   made, not even knowing that, you know, that there were      2 me back up. Gregory calJs you in December. You meet
  3   other things that had gone on, and maybe this isn't         3 with him in Februaty. Right?
  4   something that has only happened with me. So up until       4    A. Right.
  5   today, I just internalized all that and thought it's my     5    Q. You meet with him, I'm assuming, at the FBI
  6   fault. 11 Right?                                            6 offices?
  7      A. (Nodding head.)                                       7    A. At tl1e FBI office here in Corpus.
  8      Q. Correct?                                              8     Q. In Corpus. So he tra~om Houston to
  9      A. Correct.                                              9 Corpus.                  !(})~
 10      Q. So before you met with the FBI, is it safe to        10    A. Yes.           tF'~"Y
 11   say, or is it accurate to say that you did not believe     11     Q. How many tin~ you talk to him, Ms. Fanner,
 12   that Mr. Morris had done anything criminal?                12 between the first c&d the first sit-down face-to-
 13      A. No, absolutely not.                                  13 face intervie:=l\..~"
 14      Q. Okay. Well, what did you mean by, "But up            14    A. I thin~t the first time be, it was like
 15   until coming and visitmg you guys, I felt that Jt was      15 right aro~~hristmas, obviously in December.
 16   just a mistake I had made"?                                16     Q. ~ma'am.
 17      A. I felt like it was an isolated instance.             17    A~~ I tltink be had to reschedule. So I guess I
 18      Q. Well, it bemg an Isolated instance is a              18 ta~R we bad scheduled a date maybe in January RR
 19   different kettle offish than it being a mistake that you   19 r~time between the two, and be had to reschedule
 20   made. So what dtd you mean when you said, "But up un tl ~~cause he had another engagement that he had to got ,
 21   coming and vtsitmg you guys, I felt that tt was just a     ~ and so he rescheduled for the February time.
 22   mistake that I had made"? What d1d you mean by that?0 ~2 /
                                                                        Q. Okay. So do you talk with hun on the phone
 23      A. I thought it had more to do with me persona           3 about what happened between the December phone call a
 24      Q. Meaning what?                                    ~ 2 4 the February meeting, or is it just scheduling?
 25      A. That it was just me that had been in th ~            25     A. Just scheduling.

                                                  g     166                                                            168
  1   blackout situations with Henri.            ~                1      Q. He's not providing you any information --
  2      Q. Okay. What mistake that y~· are you                   2      A. No,no.
      referring to? What did you mean ~"6 mistake that I
  3
  4
  5
      madc11 ? What mistake?         (n
         A. Not being more caref ~ myself. And I fel
                                                                  3
                                                                  4
                                                                  5
                                                                         Q. R- about his investigation during that period
                                                                      oftimc?
                                                                         A. Huh-uh.
  6                                     ike an outright, I        6      Q. So how long do you discuss with him what
  7   don't lruow what happc                                      7   happened before they turn on the tape recorder and this
  8      Q. All right. Sto .                                      8   statement is created?
  9   FBI, the first incid~waning, I'm assuming--                 9      A. This started at, what, 1:10?
 10      A. New YQJ'I i)                                         10      Q. l:lO,yeah. Yes, ma'am, 1:10.
 11      Q. --New            you were unclear in your own min    11      A. !think I got there at 11:00.
 12   what had          ed then.                                 12       Q. Okay. So you were with him a couple of hours
 13                                                              13      A. Couple of hours.
 14                                                              14      Q. And during this period of time, is he providing
 15                                                              15   you information?
 16                                                              16      A. No.
 17      Q. --in this first meeting?                             17      Q. Well, wait a minute. Ithoughtyoujustgot
 18          MR. TODD: Fonn.                                     18   through telling us that they told you that this had
 19          THE WITNESS: That this was not just an              19   happened with other women and it wasn'tjust you.
 20   isolated instance with only having to do with me twice,    20      A. He wasn't --
 21   where the same thing happened twice, where I don't         21          MR. TODD: Form.
 22   remember,! wake up and I don't remember and I'm nake       22          THE WITNESS: Okay, thank you. He wasn't
 23   and I feel nauseous and awful, that that doesn't have to   23   providing me with specific facts about anything. He
 24   do with just me, that there are other people that Henri    24   said, "We'd like to hear what you'd have to say about
 25   has done this to.                                          25   your relationship with Henri Morris and, in regards to

                                           U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                     CORPUS CHRISTI -               (361) 883-1716
ANDREA FARMER                                                                                                           7/11/2013
                                                                                             43 (Pages 169 to 172)
                                                             169                                                                     171
  1   traveling with him."                                              1       Q. It ended at 3:47.
  2          He said, "There have been some allegations that            2       A. Uh-hub,
  3   have come up against him, and we'd like to hear if you've         3       Q. Two-and-a-half hours, more or less.
  4   ever-- what your experiences have been traveling with             4       A. Uh-huh.
  5   Henri MotTis." Now--                                             5        Q. Correct?
  6      Q. (By Mr. Cogdell) Ms. Fanner, we spent about ten            6        A. Uh-huh,
  7   minutes hacking apart dtis sentence about, "But up until         7        Q. So if you got there around 11:00, you had about
  8   coming and visiting you guys." And during my question            8     two hours between the first ~au tell it and the
  9   and answers about that verbiage, you ce11ainly told us           9     second time you tell it. Ok£J
 10   that they had provided you infonnation about what had           10        A. Uh-bub.          tP..~f!?!!j"
 11   happened widt other women.                                      11        Q. Okay. What ~nation was told by law
 12       A. Right.                                                   12     enforcement to yo~fore you gave this statement, the
 13      Q. And it just wasn't an isolated instance with              13     one we see her~'-/
 14   you.                                                            14        A. Justji!~''Believe it or not, there are some
 15      A. Will you let me finish my answer, so that I can           15     similari~ you aren't the only one that's
 16   answer the question?                                            16     experQ this,"
 17      Q. Will you answer my question?                              17        ~)fay,       Did they tell you how many other women
 18      A. I'm trying to.                                            18     ~~erienced this?
 19     Q. Okay.                                                      19     ~·      No.
 20     A. So I gave my statement and told them what                 ~if!j} Q. Who all was in the room at the, the wannup
 21   happened between Henri and I on those two trips. Walke         ~       session, for lack of a better term?
 22   through the entire statement. And then they said,
                                                             0
                                                                   c;d2        A. Officer Gregory, Officer Patrowski, or how d
 23   "Andrea, believe it or not, this hasn't only happened t~     r:d:Z 3   you say his last name?
 24   you." This was after I gave my statement, after I ~o~           24        Q. Patrowski I think is right.
 25   them everything that happened.                      U           25        A. Patrowski. And then one other court person o t

                                                      ~170                                                                           172
  1      There are a lot of similarities in whgened. I                  1    the computer, like documenting, is this Henri, and circle
  2   kind of talked to him about bow I ne~ anybody an                  2    and sign, and--
  3   that J had a lot of guilt about it. A~ said that                  3       Q. Okay. At one point, you said that you had
  4   "We can't get into specifics righ~, ut there are                  4    spoken with Special Agent Gregory about fifty times--
  5   other women, and you're not tl~ y one that's                      5       A. Uh-lmh.
  6   experienced something like~                                       6       Q. -- in total, and then you changed that to --
  7
         Q. Okay.          ~                                            7       A. To twenty.
  8      A. Then after tha  t back and gave the exact                   8       Q. -- about twenty times. Give me your best
  9   same statement an~ythat I had given before.                       9    estimate as to the number of times you've spoken with
 10     Q. How do ~o~1?Ji it was the exact same                       10     him.
 11   statement? ~                                                     11       A. The reason I said originally fifty is because I
 12       A. I m~ wasn't the exact verbatim, but I                     12    was trying to gauge like, okay, this has been going on
 13   mean, J'~~       y --it was the same-- it was like               13    for two years, and I tall5       A. I got the information separately, J guess.

                                              U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                            CORPUS CHRISTI- (361) 883-1716
ANDREA FARMER                                                                                                7/11/2013
                                                                                      44     (Pages 173 to 176)
                                                             173                                                         175
  1     Q. Okay.                                                   1       A. Not officially.
  2     A. Over a couple of different phone calls.                 2       Q. Did you request it unofficially?
  3     Q.     All right.                                          3       A. No.
  4     A.     And~-                                               4       Q.  Okay. So they wouldn't have had any directive
  5      Q. Let me correct myself. If it wasn't the same           5    from you not to be included. Right?
  6   day, it was within a couple of days.                         6       A. Right.
  7      A. Right. So tbat would be an example of more             7       Q. So what is your understanding of why you
  8   times than one time in a montlt.                             8    weren't included?        ~
  9      Q.    Okay.                                               9       A. I don't have a n * tanding of why Iwasn'
 10     A. So the otlter times tllat he would call me is           10   included originally~
 11   when the trial would be rescheduled.                         11      Q. Now later, I e within the last 30, 45 days,
 12     Q. Okay. It's been rescheduled twice.                      12   they've amen~ indictment aod included the
 13      A. Okay.                                                  13allegation agai   " u. Right?
                                                                                     1
 14      Q. So that leaves about sixteen cails.                    14    A. Yes,~.
 15      A. And then if there was when he goes in and
                                      MM                           15    Q. m~ meet with them and go over again what
 16   does his arraignments I don't know. I feel like tlterc
                               M-                                  16happe~t 1 you between this meeting in February o
 17   have been a few different meetings and a few different      17 201~ 1e most recent time?
 18   schedules and reschedules. So cancellations,                18  o ~No.
 19   reschedules, him going in and accepting my indictmen        19    ,r~· Inthetime.thathewas,he--rmsorry. I.
 20   then calling and talking to me about what, that they're ~~a long, long mght for unrelated reasons last mght.
 21   going to put me as part of it.                                     Did you meet with law enforcement between your
 22      Q. Let's talk about that. Originally you            () ~2 original meeting with them in February of2012 and the
 23   understand, or you're aware, Ms. Fanner, that you wer~         time when his charges were enlarged to include your
                                                                "' 3
 24   named as a, as a victim or, or a person associated «:.:~ 24 allegations?
 25   the indictment. Right?                                 J'   25     A. You're asking me if I met with him--

                                                     ~174                                                                176
  1      A. Right.                            ~                     1       Q. Yes, ma'am.
  2      Q. Clearly,law enforcement w~ your                         2       A. --face to face   MM




  3
  4
  5
      claims about what happened when
      arrested and charged. Right?         9  ris was original

         A. I don't know any info~ On about that.
                                                                    3
                                                                    4
                                                                    5
                                                                            Q. Yes, ma'am.
                                                                            A. --at any other time?
                                                                            Q. Yes, ma'am.
  6      Q. Well,ofcourse~ umetwithtl1em                            6       A. Yes, I did.
  7   before he was arrested. Ri                                    7       Q. Okay. And when was that?
  8       A. Oh, law enfor~        meaning the FBI?                 8       A. Once in Houston.
  9       Q. Yes, ma'am~ "'                                         9       Q. When?
 10      A. Yes, Ye~ ~tf                                           10       A. In May.
 11      Q. So law ~ement was aware of your claims.                11       Q. Of?
 12   Right?       ~                                               12       A. 2012. May of 2012.
 13                                                                13       Q. So more than a year ago?
 14      A.
         Q.    ~-Y:ou understand that ihe original charges         14       A. Right. And that was two, and then once
 15   d i N lude the claims that you've made.                      15    again--
 16      A.    es.                                                 16       Q. Let me stop you there. Did you tell them
 17      Q. What's your understanding of why you weren't           17    anything in May of2012 that you hadn't already told then
 18   included?                                                    18    in February of2012, tell them anything new or different
 19      A. I, I didn't have an understanding. I just knew         19       A. WeJI, they found the pictures.
 20   that I wasn't, tltey didn't necessarily need me. I'm a       20       Q. Okay. Did you give them any new infonnation?
 21   very private person. I didn't want to be in this             21       A. I confirmed that the pictures were me.
 22   position where I was a witness.                              22       Q. Okay. That was more than a year ago. Right?
 23      Q. Did you request -- I'm sorry, I'm stepping on          23       A. Right.
 24   your answer. Did you request not to be included in the       24       Q. Did you meet with them again?
 25   charging document?                                           25       A. Yes.

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI - (361) 883-1716
ANDREA FARMER                                                                                                     7/11/2013
                                                                                         45 (Pages 177 to 180)
                                                         177                                                               179
  1     Q. When?                                                    1   the pictures.
  2      A. I really, I mean, I think tlmt you have access          2         Q. Being able to include the pictures?
  3   to when I affirmed the pictures. I really don't remembe       3     A. Part of my testimony having actual physical
  4   when it was. They came down here so that I could doth         4   media proof or something.
  5   same thing and affirm the pictures.                           5       Q. In other words, they needed you to be a victim



                                                                                                      *
  6      Q. ButthatwasinMayof2012?                                  6   in the case so they could introduce the pictures?
  7      A. No, tbey did it twice.                                  7         A. I don't lmow. I don't lrnow why they're
  8      Q. Okay.                                                   8   including me.
  9       A. Because there was one set of pictures they              9     Q. Okay. Did you       asls~. "Why didn't you do
 10   found from New York.                                          10 this before? Why is tl~~ening now?"
 11       Q. Okay.                                                  11      A. I pretty mucl~ them that I didn't, really
 12       A. And then they had to-- Henri had a locked              12 didn't want to go          ial and that I didn't want really
 13   flash drive that they had to get into somehow or get          13 to be included,           was too late, and--
                                                                                          1
 14   another-- I don't know. They had to do something with 14              Q. When          ou tell them you really didn't want
 15   this flash drive that they couldn't get into for a while.     15 to be inchl~ After they included you?
 16   So then once they got into that locked flash drive, then      16      A. 1       A. I don't think that you are.
  2      A. No, no.                         o \Qj                   2       Q. So please don't""
  3      Q. Okay. What, if anything, cha~etween the                 3       A. That was my hesitation. Those were the tltings
  4   time that you met with them six c1f@1~'l~~n~nths ago and      4   that I expressed to the FBI. I--
  5   when the indictment was super~~~ month or so ago wi           5       Q. When did you first express to them 1l1at you
  6 respect to you?       8       A. I never said that I didn't want to be a part of
  9    A. I don't kno~ _/                                           9   it.
 10    Q. Okay. 0 I)                                              10        Q. Okay. Then I'm confused.
 11      A. Notl~~t(~   I said or did or"-                        11        A. Yeah. I never said that I didn't want to be a
 12      Q.           were infonned that the charges were         12    part of it.
 13   going toi~ you-- I'm assuming someone told you              13        Q. What did you say?
 14
 15
           ~
      thai£.                                                      14        A. I said, "I will be a part of it, and I want to
          ,     -huh.                                             15    help, but I don't want anybody finding out about this.
 16      Q.    ho did?                                            16    don't want to go on trial. I don't want any of these
 17      A. Glenn.                                                17    pictures to get out or to be" -"
 18      Q. Okay. And, and what did he tell you? Just             18        Q. When did you tell-" I'm sony, my bad.
 19   that?                                                       19        A. The first time, February.
 20      A. Yeah, just exactly what-- I mean, not exactly,        20        Q. You told them in Februaty about-"
 21   but what you said.                                          21        A. Not about the pictures.
 22      Q. Okay. Anddidyouaskhimwhynow?                          22        Q. Hold on. Let me"" we've got to let each other
 23      A. I think so.                                           23    finish. Okay. You told them in February of2012 that
 24      Q. What did he say?                                      24    you didn't want io be a witness?
 25      A. I think it has to do with being able to include       25        A. No. That I didn't want to testify.

                                            U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                       CORPUS CHRISTI -                   (361) 883-1716
ANDREA FARMER                                                                                                      7/11/2013
                                                                                         46 (Pages 181 to 184)
                                                            181                                                                    183
  1     Q. Okay. Well, to me that's the same thing. That             1   civil case wasn't filed in Februaty of2012. The
  2   you dldn't want to testify in court.                           2   ctiminal case wasn't even filed in Febmary of2012.
  3      A. No, this is fine.                                        3      A. I didn't say that it was.
  4      Q. I'm sorry?                                               4      Q. No, ma'am, but I thought you told me earlier
  5      A. Like a written statement. They told me that              5   that you told the FBI early on you did not wish to be a
  6   this would be admissible in court, that my statement           6   witness in trial, in a courtroom.
  7   would be--                                                     7      A. Right.
  8     Q. T11ey told you that your statement would be               8      Q. When did you tell themJhat?
  9   admissible in court?                                           9      A. In February.        r&~
 10      A. You're confusing me.                                    10      Q. Of2012?        F~~
 11      Q. I'm not tlying to. I'm just trying to, I'm               11     A. Yes.              U;
 12   just trying to understand what you're saying.                  12     Q. Okay. The~case wasn't even filed then.
 13       A. They said that I probably wouldn't have to              13 Do you lmderst~~~f?
 14   testify.                                                       14     A. I und~d.
 15       Q. Okay. Andyoutoldthem--Ithinkyouwere                     15     Q. 0~
 16   going to tell me that you told them, 11 Good, I don't want     16     A. ~s why I was upset when the civil case,
 17   to testify in court. 11                                        17 that~Weceive the subpoena, the first subpoena,
 18       A. Yes.                                                    18 ~~number one, I thought 1 might have to testify nov
 19       Q. Okay. So when was-- and again, it sounds like           19   1   this bas been drug out for so long, that it's
 20   I'm enjoying this. I'm just not. I'm fiustrated with          ~~ tingto a point where yes, now I'm a witness. Yes,
 21   myself. When did you tell them for the first time that        ~ you might have to, it might go to trial.
 22   you did not want to be a witness in court? In February '> c;d2        And you know, all of these things are happening to
 23   of2012?                                                    ~ ~~3 where it's getting closer, and I probably am going to
 24       A. No. I think it was in a moment offrustra?~~ 2 4 have to go to the witness stand. Like I said, I told the
 25   a few weeks ago, when I got subpoenaed and the~~n              2 5 FBI, I told everybody, I am 100 percent, I will testify

                                                         ~182                                                                      184
  1   out that it was you guys that were   subpo~g        me. I w    1   in the criminal case.
  2   very angry about that, because I don::,t: ~'no help this       2       Q. Okay.
  3   case at all.                          ff/fjf                   3       A. But the civil case-
  4      Q. Do you want to hurt this c~                              4       Q. Let's stay on the criminal case, and we'll get
  5      A. That's not what I sa~id.                                 5   to the civil case.
  6      Q. No, ma'am. You said. ~ on't want to help.                6       A. Okay.
  7   So what, what do you wanfO        with respect to the case?    7       Q. If I'm underslanding you right, in February of
  8      A. Nothing.     (( ~                                        8   2012, you tell the FBI, "I don't want to testify in the
  9      Q. So you don·~'t=fu be involved in tl1e case?              9   criminal case, in the courtroom." Right?
 10      A. No.       '> (!!:j                                      10       A. In the courtroom.
 11      Q. You~o1sh to testify in the case?                        11       Q. Okay. When did you change your mind? Because
 12      A. In            case?                                     12   now you're telling us that you told the FBI, "I'll do
 13      Q. InM vtl case or the cnnunal CdSe.                       13   whatever you need me to do in the criminal case." When
 14            ~criminal case, I will testify.                      14   did you change your mind?
 15               y.                                                15       A. I guess probably lil(e eight months ago, and I
 16               and this is exactly the conversation that         16   just--
 17   I had with the FBI. "I will testify. I'll do whatever         17       Q. What changed your mind?
 18   you guys want in a criminal case." And I've been very         18       A. When the case just continued to move along and
 19   clear about that. I want to help with the criminal case.      19   it was getting closer and -
 20      Q. Okay. I'm--                                             20       Q. T11e criminal case?
 21      A. The civil case-- now, let me finish-- is                21       A. The criminal case.
 22   totally different. I asked if I could get out of the          22       Q. Okay.
 23   subpoena. They checked if I could get out of the              23       A. Was moving along, and it was rescheduled, and
 24   subpoena, and I was-- we were told no, that I couldn't.       24   then more information and evidence was found, and I w
 25      Q. Okay. I ;nn confused. Let me hack up. The               25   told that it's really now becoming a strong possibility

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI - (361) 883-1716
ANDREA FARMER                                                                                                      7/11/2013
                                                                                            47    (Pages 185 to 188)
                                                               185                                                            187
  1   that it is going to trial. And if it does go to trial,          1   started at --
  2   then I will probably have to testify.                           2       A. Yes.
  3      Q. Was it previously suggested to you that the               3       Q. Let me finish answering (sic) my question
  4   case wasn't going to go to trial?                               4   before you say 11yes. 11 You-- look, this is a long day
  5        A. That was the hope.                                      5   for everybody. It's the longest day probably for you.
  6        Q. The hope of who?                                        6   You want to break for five minutes?
  7        A. Everyone involved.                                      7       A. No. I just want to get this done.
  8        Q. Meaning the FBI?                                        8       Q. Okay. That's fine. ~ep going.
  9        A. Yeah.                                                   9       A. Okay.                 ;g;;
 10        Q. Meaning the U.S. Attorney's Office?                    10       Q. You had worlre~~t'e a couple of weeks. Right?
 11        A. I don't know. I just started talking to the            11       A. Uh-huh.        (}""
 12   U.S. Attorney's Office--                                     12         Q. And ~·t  w ~as it the first night of that
 13      Q. Okay. When you say, "The hope of all was that          13     trip that you cl ·   1e pictures were taken of you?
 14   the case wouldn't go to trial"--                             14         A. The         d night.
 15      A. I'm sorry, that was a generalized statement.           15         Q. Se~night.
 16      Q. Okay. Who are you referring to?                        16    A. ~ewark.
 17      A. I'm referring to mostly Officer Glenn Gregory          17    ~Ycl that was in Newark, New Jersey?
 18   and Cheryl Shaffer.                                          18 .~Monday night, uh-huh.
 19      Q. Whydidtheyexpress,orhowdidtheyexpress                  19 ~~· Okay.
 20   the fact that they didn't want the case to go to trial?     ~if(jj    MR. COGDELL: The picture, Gregg, that you
 21   What did they say that led you to believe that?             ~ showed her of--
 22      A. They said hopefully it doesn't go to trial,           ~2     Q. (By Mr. Cogdell) Now, okay, Exhibit I -- and
                                                                0
 23   hopefully that there is a plea, and that thataway no~~ ~~ 3 rm just-- just for clarity--
 24   the witnesses will have to testify in court.         . ,?~ 2 4     A. I have it.
 25      Q. Okay. And if you had your druthers, waul~"             25    Q. Okay. Exhibit I, and--

                                                       ~186                                                                   188
  1   rather testifY in court, or rm assuming yo~ather not            1      A. That's Exhibit 2.
  2   testify in court, in the criminal case?~i.fJ                    2        MR. ROSENBERG: You're right. rm sorry. Thi
  3        A. Selfishly, I would prefer n~                            3   is 1.
  4     Q. That's fair. !understand~ nd I think                       4           MR. COGDELL: Dammit.
  5   what you're going to tell me is~ 'e would want to ha            5           MR. ROSENBERG: Sorry.
  6   to go into an open co~ be identified and say,                   6      Q.    (By Mr. Cogdell) If! understood your
      11
  7    Those are my pictures. 11     erstand. rm not                  7   testimony, you left the hotel with Mr. Morris the second
  8   quarreling with that. JU     ant to make sure that I            8   night, y'all came into the city, to Newark. Right?
  9   understand what y~         .                                    9       A. Uh-huh.
 10      A. As for jy~ 1 guess, and retribution,                     10          MR. TODD: Form.
 11   whatever you~ to call it.                                      11          TilE WITNESS: Yes.
 12        Q. Ju~        what was the second phrase?                 12      Q. (By Mr. Cogdell) And you met this person that
 13       A. R       ution. I don't know if that's the right         13   was a Jewish comedian. Right?
 14   word ~~e'll just go with justice, for doing the                14       A. Yes.
 15   ri~ g, I've realized that 1 probably-- it's-- I'm              15      Q. You don't remember his name?
 16   now Willing to testify, because I realize the importanc        16      A. No.
 17   of my testimony.                                               17      Q.    I'm going to tell you, this guy's name J know
 18       Q. Okay. Let's get into a few details of the               18   is, just a matter of being an old dude-- me, not him.
 19   trips. And if these are redWldant, I don't mean to be.         19      A. Okay.
 20   I just want to make sure I understand as closely as I, or      20      Q.    -~his   name is Jackie Mason.
 21   as well as I can. The frrst trip, the May trip, right?         21      A. Okay.
 22        A. Uh-huh.                                                22      Q.    Does that name sound familiar?
 23        Q. That was May 6fu, 7th, 8th, somewhere in there?        23      A. Yeah,
 24        A. Yes.                                                   24      Q.    Okay. You had never heard --
 25        Q. And that was about two weeks after you had             25      A. Yes,

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI -                                                       (361) 883-1716
ANDREA FARMER                                                                                                  7/11/2013
                                                                                        48    (Pages 189 to 192)
                                                              189                                                          191
  1       Q. --of Jackie Mason?                                      1   where it starts to like pocket in my memories.
  2       A. I'm tllinldng.                                          2      Q. Okay. Let's back up then. What time did y'all
  3       Q. You're not going to insult him. He'll never             3 leave the hotel to go into New Jersey?
  4   know one way or another.                                       4     A. Probably like 7:00.
  5      A. No, I didn't have a clue and--                           5     Q. Newark.
  6      Q. Okay.                                                    6     A. Manhattan.
  7      A. --who he was.' Now, I think I've seen him on,            7     Q. Okay. I'm sony.
  8   like a, one of, like some, one of the late night shows         8     A. I understood the qu*.
  9   since then.                                                    9     Q. Good, I didn't~.        ~
 10      Q. Right.                                                  10     A. I left to go in tO--e (:; attan at or-- I think it
 11      A. When I saw him on the late night show, I still          11 was, it was probabl iJJl7:00 o'clocl{·ish.
 12   didn't mal{e the recollection, but now you say "Jacki 12             Q. Okay. An&fum you had anything to drink before
 13   Mason," I'm like, "Okay, maybe I know who that is.' 13 you left the has~"'
 14      Q. But kind of a Rodney Dangerfield era comedian           14     A. Do y~t want me to answer these questions
 15   an older comedian that's been around for a long time.         15 again?     o:f!fJ;
 16   That's at least now your understanding of the man.            16     Q. ~rdo.
 17   Right?                                                        17     A:~Olfay. Yes, I had had one glass of red wine.
 18      A. No.                                                     18 ,~Okay,
 19      Q. Okay. He was a stranger to you that night?              19 r~"d. And tlten Henri Morris fixed me a coffee mug o
 20      A. Yes.                                                   ~«@'l'Hstic --or paper travel to-go cup of a vodka soda.
 21      Q. Okay. And this is one of the last                     ~        Q. Okay. So two drinks?
 22   recollecttons that you have before your memory goes &?2              A. Two drinks.
                                                              0
 23   blank?                                               r:c-~ ~d23      Q. And then how many drinks do you have before yo
 24      A. Uh-huh.                                     !?~ 24 meet this fellow?
 25          MR. TODD: Is that a "yes"?                VJ           25     A. None.

                                                        ~190                                                               192
  1         TilE WITNESS: Yes.                 .   (f.?!>            1     Q, So total oftwo drinks?
  2       Q. (By Mr. Cogdell) Look closel!4     A. It's really hard to see mx~ face.                         4   Mr. Mason, approximately?
  5     Q. Well, from what you~a      s'de--6fyour face, do          5     A. How long does it take to get from Newark to
  6   you-- does it, do you appeac       intoxicated?                6   Manhattan?
  7       A. ldon'tlmow.    ,£_Q                                     7      Q. I'Ilhavetoaskhim.
  8       Q. Okay. Obviouau were with Mr. Morris that                8          MR. ROSENBERG: Could be anywhere from fifie n
  9   night. Right?   ~                                              9   minutes to tlu·ee hours.
 10       A. Uh-huh~    {!jj                                        10          THEWI1NESS: Idon'thave--
 11       Q. Mr. Mo;~ in the picture witl1 the same                 11      Q. (By Mr. Cogdell) What's your memory how long
 12   fellow t~at~"!erring to as Jackie Mason. Right? In            12   the drive was?
 13   this Defe ~s Exhibit 2?                                       13      A. J feel like it was probably 45 minutes to an
 14
 15   C
       'o~ ~~'ve got a fullHon clear shot of Mr. Morris.            14
                                                                    15
                                                                         hour.
                                                                             Q. Now, you are literate in the social media and
 16                                                                 16   Facebook and Linkedln and all that?
 17       A. Uh-huh, yes.                                           17       A. Uh-hnh.
 18       Q. Does he appear to be intoxicated?                      18      Q. Do you recall posting any pictures that night?
 19       A. I rcaJly can't say that based on a picture.            19      A. I think I did post a picture of us going into
 20       Q. Okay. How long after meeting Jackie Mason is           20   the tunnel. I was thinldng about that, and I almost we t
 21   it that your memory goes, goes blank?                         21   bacl' and looked last night, but I ended up not. I thinl{
 22       A. I don't have a clear recollection, like                22   I posted some pictures of us going into the tunnel.
 23   tltat's --1 think I mentioned earlier that I don't really     23      Q. And were you-- you were ce11ainly sober enough
 24   remember what restaurant we were at. I don't really           24   to post something on, on Facebook, right?
 25   remember where we were sitting. I have vague-- that'          25       A. I mean, I don't think tlmt sobriety has

                                             U.S. LEGAL SUPPORT
RIO GRANDE VALLEY - (800)                    881-0670      CORPUS CHRISTI -                             (361)     883·-·1716
ANDREA FARMER                                                                                                     7/11/2013
                                                                                         49 (Pages 193 to 196)
                                                             193                                                              195
  1   anything to do with posting on Facebook.                      1 it~~ based on this and my~~ I don't know. It's just
  2       Q. Okay. What's this exhibit?                             2 kind of like a stupid post. I'm like, "Wow, I was ldnd
  3           MR. ROSENBERG: 5.                                     3 of tipsy at that point."
  4       Q. (By Mr. Cogdell) I want to show you -- she's           4     Q. With all due respect to the Facebook posters,
  5   got to mark it first.                                         5 probably 99 percent ofFacebook postings are pretty
  6       (Exhibit 5 marked for identification.)                    6 stupid.
  7       Q. (By Mr. Cogdell) Show you Exhibit 5. It                7     A. Right. But I don't know, it's just lil{e a
  8   appears to be posted at 7:39p.m. in New York by you,          8 stupid picture, and I was li~~ --
  9   "Dinner in NYC," exclamation point, "at Manhattan, Ne         9     Q. Look, pull back Ev~~n to New York City
                                                                                             P~({ljjj"
 10
 11
 12
      York." Isthatyou?
          A. Yes.
          Q. Did you post that?
                                                                   10 before?
                                                                   11
                                                                   12
                                                                          A. No.               u)
                                                                          Q. Would yo~e with me it's an exciting first
 13       A. I did.                                                13 time experienc&:       u?
 14       Q. Okay. So if we've got you going into the city,        14     A. Yeal~~t tat's not really like my
 15   I'm assuming this is captured real time at 7:39 or           15 personali~uess.
 16   shortly thereafter--                                         16     Q. ~nobody pulled a gun on you to post--
 17       A. Uh-huh.                                               17     A~~ow. That's why I'm saying, I feel like I
 18       Q. --how long after this is posted approximately         18 ,~sy at that point, because I'm-- I don't know,
 19   is it before you meet Mr. Mason?                             19 ~~lt just seems like a tipsy thing that I would post.
 20       A. Urn--                                                   Ai/!jj
                                                                          Q. Okay.
 21           MR. ROSENBERG: Mark this as 6.                      ~       A. I'm not saying I've never posted anything tipsy
 22           THE WITNESS: I don't know, like--              <> c;d2   on Facebook, because I've had Facebook since before t1
 23       (Exhibit 6 marked for identification.)          ,;;:;~ ~d23 rest of the world had Facebook, but--
 24           THE WITNESS: Not that long. Like it w~~              24     Q. What does that mean?
 25   probably maybe 30 to 45 minutes, I would say.        U'      25     A. Like Faceboo]{ started when I was in college and

                                                       ~194                                                                       196
  1     Q. (By Mr. Cogdell) Okay. Look at ~~xt,                       1   when only college people could have it, and there were n
  2   Exhibit 6. And again, your, you app~~ posting--                 2   pictures, and there were no -- it was just posts.
  3     A. Yeah.                                                      3      Q. Okay.
  4     Q. -- a few minutes later at 8~1 .                            4      A. So I mean, it's not really relevant to
  5
         A. Right                ~                                    5   anytlrlng. I'm just saying I've had a Facebook for, since
  6      Q. You write, "Lincoln T- ,Berni askedmeifi                  6   I was 19.
  7   was claustrophobic,   11
                                 cxcl~ ·   npoint. "Answer, no, an    7      Q. Okuy. Regardless, you made the decision to
  8   we're off."                «~                                   8   post dris on Facebook.
  9      A. No, I   think~~~se pictures arc, these                    9      A. Right.
 10   times arc wrong,;.__~                                          10      Q. Certainly Mr. Manis didn't encourage you to do
 11      ~· How w~ese times be wrong if you're                       11   that.
 12   postmg th~                                                     12      A. No.
 13      A. M~'e:maybe it took a while to post, because              13       Q. And would you agree with me that at the time
 14   we we~he tunnel and in traffic and it wasn't                   14   you're posting this on Facebook, there's certainly,
 15   po~·                                                           15   you're not feeling awkward about Mr. Morris --
 16      Q~ell, this looks like before you were going--              16       A. No.
 17       A. Because this is before when we were going to            17      Q. -- or under any pressure or threats or anything
 18   Manhattan.                                                     18   and so forth. Right?
 19      Q. Right.                                                   19       A. No.
 20       A. So that doesn't make sense. So maybe I posted           20       Q. Generally speaking, and we've got a few minutes
 21   this from the restaurant, or maybe I reposted it becaus        21   left, how often do you post on Facebook? How many time
 22   it wouldn't go through.                                        22   a week?
 23      Q. Okay.                                                    23       A. Depends on what I'm doing.
 24       A. Because I remember taldng this picture, and I           24       Q. Approximately. What's the low-- what's dte
 25   was talking about this picture and saying, you know,           25   sort of the low and the high?

                                                 U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                         CORPUS CHRISTI -                 (361) 883-1716
ANDREA FARMER                                                                                                        7/11/2013
                                                                                            50 (Pages 197 to 200)
                                                            197                                                                 199
  1      A. Low is zero. High is seven.                               1   terms of when the pictures of you were taken?
  2      Q. Okay. Aboutonceaday? Moreorless?                          2      A. Yes. I can't recall. I think they said it was
  3      A. No.                                                       3   like a long period of time.
  4      Q. Seven times in a week isn't once a day?                   4      Q. Well, I mean--
  5    A. That's the high.                                            5     A. A few hours.
  6      Q.
          Okay. You go and you're at this restaurant,                 6     Q. Let me be clear. To-- that's poorly worded on
  7 you meet Mr. --what's his nari1e?                                 7   my part. Do we need a break?
  B      MR. MORRIS: Jaclde Mason.                                    8          THE VIDEOGRAP~wo minutes.
  9      Q. (By Mr. Cogdell) -·Mr. Mason, and then                    9      Q. (By Mr.    Cogde~l) 0   Really two parts to
 10   everything goes dark. Right?                                   10   that question, Did tl1e -   with you how long it took
 11      A. Right.                                                   11   to take the pictures? U
 12      Q.  What is your best recollection of when you got         12        A. Yes.         ~
 13   back to the hotel?                                            13        Q. Okay. ~tJhat did they say?
 14      A. No idea.                                                14        A. I don~ember.
 15      Q. What is your best recollection of when it was           15     Q. Y~~ "a fairly long time," I think you
 16   that you claim these pictures were being taken of you?        16 said.       Q
 17      A. I think it was around 4:00 in the morning.              17     A~'Yairly long time. Like I remember being
 18      Q. And you base that, I think I heard your answer          18 s~ed, because to my knowledge, there was only on
 19   to Gregg, but you base that on what, the 4:00 in the          19 .--~~~e taken. And like I think that they had told me
 20   moming?                                                       ~l?@jiat there were pictures starting from like-- I don't
 21      A. And now forgive me, because I was very grogg ~ even remember. It's been so long ago, and I was so
 22   at this ti~e.                                   0
                                                        c:;d2 traumatized by seeing tl1e pictures, that tl~ere's not a
 23     Q. Fmr enough.                                           j~c:23   whole lot else I remember from that meeting.
 24                                                                          Q. Okay. But according to your memory, the FBI
        A. I thin}{ I recaJI looking at the bedside
                                                          1
                                                        ta ~"        24
 25   and seeing the time on the alarm clock.             VJ-        25   suggested to you that the picture taking lasted some

                                                       ~198                                                                     200
  1      Q. And the time on the alarm clock wa~alatm                  1   period of time?
  2   clock that was provided by the hotcl?Ace;~U                     2      A. It was more than one second, which is what I
  3
  4
  5
  6
  7
      time of it was accurate?
         A. I don't know. I had
         Q. You assume that it
                                  t
         A. The hotel, like a digital,    ~
         Q. And you believe that 1l1e a~ock was, 1l1e

                                            een --
                                               ·
                                                                      3
                                                                      4
                                                                      5
                                                                      6
                                                                      7
                                                                          thought that it was.
                                                                             Q. Okay.
                                                                             A. So I want to say a couple of hours. I don't
                                                                          really recall.
                                                                             Q. But the beginning, the first picture would have
  8      A. At that time I ~ti;        that it was.                   8   been taken, and 1l1en two hours later ti1e last one was
  9      Q. Now,    when~"F'BJ came and showed you the                9   taken?
 10   pictures that wet~ ~that evening--                             10      A. I don't know.
 11      A. Uh-huh ~                                                 11      Q. Okay. Did they share with you when in terms of
 12      Q. -- d'        share with you-- do you know what           12   tl1e hours of the day those pictures were taken?
 13   ~:~~~tadata
               ~ au probably do. Do you know whatmeiada a ~~                 A. Maybe, but like I said, at that time it was my
 14                                                                       understanding that there was one picture, and I'm sittin
 15          .    mtisit?                                            15   here seeing that there arc multiple pictures, and I just,
 16      Q       ell, are you familiar with the term                 16   that's all I remember from that meeting. I know that
 17   "metadata"?                                                    17   they told me a lot of information, but--
 18      A. No.                                                      18      Q. Okay. We're out of time, so I'll come back
 19      Q. Okay. Are you aware that, for example, when              19      A. Okay.
 20   pictures are taken, or entries are made into a computer,       20          THE VIDEOGRAPHER: The time is 3:03. We're o
 21   there's a record --                                            21   the record.
 22      A. Correct, yes.                                            22      (Recess :fium 3:03 p.m. to 3:11 p.m.)
 23      Q. --of it time-wise that can be captured?                  23         THEVIDEOGRAPHER: Thetimeis3:11. Weare
 24      A. Yes.                                                     24   recording.
 25      Q. And did the FBI share with you the mctadata in           25      Q. (By Mr. Cogdell) Okay. Ms. Fanner, I'm going

                                                U.S. LEGAL SUPPORT
RIO GRANDE VALLEY - (800)                       881-0670                  CORPUS CHRISTI -                  (361)      883-·1716
ANDREA FARMER                                                                                                    7/11/2013
                                                                                        51 (Pages 201 to 204)
                                                           201                                                               203
  1   to tty to be as time efficient as possible for all our        1       Q. --after that, something like that? Now,
  2   sakes. Okay? Is it accurate to say that after you woke        2    refresh my memmy, ma'am, as to who was at the Jolm
  3   up in your hotel room on the, in the early, what you          3    Hancock Tower.
  4   believe to be the early morning hours of-- what would         4      A. Henri Morris, Trevor Morris, and Beth Jac){SOI
  5   that be, May 7th? Is that the date? I'm sony. May,            5    and myself.
  6   either the late evening hours of May 9th--                    6       Q. Okay. And tl1e next morning when you
  7      A. May lOth.                                               7    intentionally outed the fact that Mr. Morris had called
  8      Q. --May 1Oth. Right. When you woke up in the              8    you, that was in
  9   early morning hours of May !Otl1, foggy as it was, you        9        A. I believe it was in~~"'           ofTrevor and
 10   certainly had the belief that Mr. Morris had taken           10    Beth. But I don't   ,7'?:
                                                                                                l'ey were paying attention.
 11   pictures of you without your consent. Right?                 11      Q. Okay. You          ~ mauvu. Morris said,
 12      A. Yes.                                                   12    "What are you tai~bout?" He, he denied, in essence,
 13      Q. Okay. You were at least that clear. Right?             13    that he had call~~·
 14      A. Yes.                                                   14       A. RighO::~said,"Ididn'tcallyou." Andl
 15     Q. And would you agree with me that that certainly     15        said, "~Ndi:~ I have a missed call from you." And
 16   would have negatively impacted your view of Mr. Morri ·? 16        was tr 1g. o be vague.
 17     A. Yes.                                                17           ~ y were you trying to be vague?
 18      Q. And likewise, your view of your, of your job.          18    .~Because I felt uncomfortable about outing him.
 19   Right?                                                       19    ~: · Why did you do it?
 20      A. Yes.                                                  ~rf(/jj A. But I wanted to set a boundary, that that was
 21      Q. Okay. Chicago, let's jump there. You talked           ~      inappropriate, like passive aggressively, I guess. And
 22   about earlier that the late night phone call at 1:30       8;t2    that was my way of setting the boundary and letting hi
 23   a.m --                                                 j   ~62 3   know I'm not going to like have any secrets or allow yo 1
 24      A. Uh-hnh.                               . t?~            24    to call me at 1:30 in the morning. So tlmt was my way f
 25      Q. --or something like that in Chicago. Wh~~              25    setting a boundary as ldnd of letting him )mow that if

                                                      ~ 202                                                                  204
  1   your phone number at the time?         ~                      1    you call me at 1:30 in the morning, I will say somethin
  2      A. The same as it is now, 361~               3.            2    about it in front of your son and Beth.
  3      Q. Okay. And who was your              er?                 3       Q. Okay. You used the term "I was passive
  4
  5
         A. T-Mobile.                 Q
         Q. Was it that evening t~ 1 went to the John
                                                                    4
                                                                     5
                                                                         aggressive,'' or ttkind of passive aggressive.''
                                                                            A. Uh-huh,
  6   Hancock Building?          ~                                   6      Q. Would you characterize yourself as passive
  7      A. I think so. ~                                            7   aggressive?
  8      Q. Okay. Didy /':p a picture from the John                  8      A. No, not consistently.
      Hancock Building~ -



           i
  9                                                                 9       Q. Inconsistently passive aggressive?
 10      A. Yes, I 10       A. I think everybody's passive aggressive at some
 11      Q. Let ~(ou iliat, Ms. Farmer.                            11    point, maybe even ifthey don't realize that they're
 12                    ELL: Do you have it?                        12    doing it.
 13                  ~ENBERG:  No.                                 13       Q. Okay. Have you looked back at your phone
 14                WITNESS: That's it, that's it. Oh, no,          14    records for that evening --
 15   ili~       Miami.                                            15       A. No.
 16      Q. (By Mr. Cogdell) In any event, you believe iliat       16       Q. --that morning? Have you seen Mr. Monis'
 17   Mr. Monis would have made this late night call after th      17    phone records for that morning?
 18   John Hancock Tower get together?                             18       A. No.
 19      A. I think so, yeah.                                      19       Q. Okay. New Orleans, the next trip, was that the
 20      Q. What time were ia11 there, that is, at the             20    next (rip, or was there D.C. in there?
 21   John Hancock Tower?                                          21       A. D.C. was in there.
 22      A. It was probably around like 10:00 p.m.                 22       Q. Nothing of a sexual nature happened in D.C.?
 23      Q. Okay. So this phone call would have been               23       A. (Shaking head.)
 24   three, three-and-a-halfhours --                              24      Q. Okay. Let me just skip over, skip over that.
 25      A. ID1-huh.                                               25    The Aunt Sally's dinner, who was pres·ent there at the

                                            U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                        CORPUS CHRISTI -                  (361) 883-1716
ANDREA FARMER                                                                                                  7/11/2013
                                                                                       52 (Pages 205 to 208)
                                                        205                                                                207
  1   dinner?                                                       1    comptroller and Henri, no. But that was kind of
  2      A. Tom, I think it's Tom Langford, but I'm not             2uncomfortable.
  3   sure. Tom, who is the CFO of Aunt Sally's; the                3    Q. All right. I'll go there for just a minute.
  4   comptroller, whom I can't remember her name.                  4The bickering Catholic/Jewish thing.
  5      Q. All right. You've called Cheryl-- I think               5   A. Right.
  6   you've used the name Cheryl?                                  6    Q. Mr. Morris is Jewish?
  7      A. I used the name Cheryl throughout my statemen           7   A. Jewish.
  8      Q. And I'm not trying to play gotcha. Let me               8    Q. And the comptrolle*
  9   throw another name out and see if it might be consistent      9    A. Catholic.        ~.(0>~
 10   with your mem01y. Joan White?                               10     Q. --is Catholic.~arted the--
 11      A. Yes.                                                  11     A. I think. that   ~arted      it. I believe her
 12      Q. Now, after I outed, if you will, Ms.~-                12 name was Joan.~
 13      A. I don't lmow what her name was. I mean                13     Q. Okay. 0~'
 14   honestly, I thought it was Jackie for like two months       14     A. I me~don't know her name.
 15   because I Googled it on my own, and I saw Jaclde. And       15     Q. ~animated did that~~
 16   was like, "Oh, Jackie, that's right." And then I think I    16     A. ~ards the end of the dinner, it got to where
 17   said her name the other day, and then I was like, "Oh, I    17 it w~"it, okay, like~- at first it was kind of funny,
 18   don't know if that's right.'' So I don't know what her      18 ~~nit got to where it was like bordering on like,
 19   name was.                                                   19 ~'maybe don't say it so loud, and lil{e --it was
 20      Q. And who is Larry Stanton?                            ~~st, got really uncomfortable.
 21      A. Oh, Larry. That's the CFO. I'm sorry, I'm            ~       Like she kept being lil{C, "You hate me because I'
 22   like sometimes I create names for people that are not <>   ~2  Catholic." And like, "Oh, you're just Jewish," and it
 23   correct.                                     L~·-v 3               Idnd of got like borderline racist, I guess, and I felt
 24      Q. Okay. So who were you with that rught? Le 1 24               uncomfortable with it. And I just wanted them to jus
 25   do it t11flt way.                                 25               Jike stop talldng nbout it

                                                  ~206                                                                     208
  1     A. Larry Stanton.                      @J:l                 1       Q. Of the two of them, who was being more
  2     Q. Okay.                          dl i\Jj                   2    inapproptiate?
  3     A. Let me just give you titles.~urrent,                      3      A. The comptroller for sure.
  4   during that time, August of 20 ~~t .Sally's curren             4      Q. Okay. And so she was yards above, in tenns of
  5   CFO and comptroller.       ~                                   5   her--
  6      Q. Okay. lfi told~ou       suggested to you                 6      A. I think Henri was just ignoring her.
  7   that the identity of those  s would be Larry Stantor           7      Q. Okay. Is she in her cups at that point? Is
  8   and Joan White, wou y agree with me?                           8   she becoming intoxicated at that point?
  9      A. Sounds r~~~                                              9      A. Yes.
 10      Q. Sounds Lt~ng offamilianty?                             10       Q. A little or a lot?
 11      A.     Yeah~~                                             11       A. Kind of, she was becoming increasingly, having
 12      Q. So         mking back on it, your memory havmg 12            more volume to her voice. So it appeared to me that she
 13   been refr?(     y an agmg lawyer, you think that the cFp 13        was becoming increasingly more intoxicated at dinner.
 14   •:~d ~Z~ rdent, or the other way around, the President       14       Q. What about Henri?
 15   an     ~were Stanton and Joan White. Right?                  15       A. You can't tell with Henri.
 16       A. President?                                            16       Q. Okay. So at least from a visual observation,
 17       Q. What is, what is Larry's title?                       17    he didn't appear to be --
 18       A. At that time it was CFO.                              18       A. He's- are you familiar with TABC
 19       Q. Okay, CFO. Fair enough. The dinner, where wa          19    certification?
 20   it?                                                          20       Q. I've tded about 150 DWis in my earlier days.
 21       A. Some restaurant, steak and seafood restauran          21       A. Right.
 22   on Bourbon Street.                                           22       Q. So yes, ma'am.
 23       Q. Anything unusual about the dinner?                    23       A. So he's like an experienced drinker. Like be
 24       A. Other than some odd Catholic/Jew bicl{ering,          24    doesn't, to me, otlter than tlte time that he seemed very,
 25   back, Jewish bickering back and forth between the            25    very drunk when we went to the Hancock Center in Chicag ,

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI -                                                 (361) 883-1716
ANDREA FARMER                                                                                                 7/11/2013
                                                                                     53 (Pages 209 to 212)
                                                           209                                                            211
  1 I really could never tell.                                     1      Q. Well, then let's get my definition of a lie out
  2     Q. All right. So except those two occasions, he            2   there. Okay? A lie is an intentional and false
  3 never appeared, at least visually or outwardly to you, to      3   statement, a knowingly false statement or representatio
  4 be intoxicated.                                                4 Okay?
  5     A. Uh-huh.                                                 5      A. Uh-huh.
  6     Q. Whether he was in fact or not, you don't !mow,          6      Q. Giving that definition of a lie, did you lie to
  7 but you're saying--                                            7   any customers while you were at Edible's, working for
  8     A. No. I mean, based on the--                              8   Edible?                  ~
  9     Q. --he carried his liquor well?                           9      A. I mean, tlte e~te t;~'fhe lie would be, "Oh,
 10     A. Based on the number of drinks that he had, h           10   let me go. I have an        ppointment," when I jus
 11 had to have been intoxicated.                                 11   really wanted to ge      customer off the phone.
 12      Q. Okay. Are you TABC certified?                         12       Q. Okay~Litbite lies?
 13      A. I have been in my past. Not currently.                13       A. White       '
 14      Q. When were you TABC certified, and under wha           14       Q. Oka      · you ever lie to your employers whil
 15    circumstances?                                          15      you wer~~ible?
 16       A. I guess I've been TABC certified from the tim 16              A. ~an, I'm sure that I made up white lies to
 17    I was 19, and then my certification just expired in     17 the~o.
 18    April.                                                  18  o ®White lies in terms of what?
 19       Q. I'll give up. Why did you become TABC             19      r~·
                                                                        In terms of probably-- hmm, 1 can't think of
 20    certtfred? I tluttk I know the answer.                  ~~ything specific, like right now.
 21       A. Oh, because I worked in food and beverage.        ~     Q. Okay.
 22       Q. Okay, and did you work as a, as a hostess, a
                                                           0
                                                             f;d2    A. I'm sure that in tlte three months ofworldng
 23    waitress, or an alcohol server?                    ~~~~3 there, in my emotional state-- I'm not a liar. I don'
 24        A. Everything.                          . JC~ 2 4 intentionally tell lies all the time. I'm not a
 ?5       Q. Okay. Do you consider yourself a tru~ty_·         25 compulsive liar. But I'm sure that being in the state

                                                     ~ 210                                                                 212
  1    person?                                ~                    1   that I was in during the time I worked at Edible Softwar
  2       A. Yes.                          o ~                     2   and all the personal things going on, that I probably
          Q. What sort of things motivate ~ie?


                                 #
  3                                                                3   told them something that wasn't wholly true, to get out
   4      A. Hmm, avoiding hurting se~y's feelings.                4   of having to give a personal fact.
  5      Q. Okay. What else?                                       5      Q. Okay. Do you recall any specific examples?
  6      A. Ifl don't want to nece     :OY talk about              6      A. I don't.

  8
  9
   7
       by omission.          a
       something, I wlll omit inti    1011.So it's like lying

          Q. Did you eve~'o-customers while you were at
                                                                   7
                                                                   8
                                                                   9
                                                                          Q. You say that you were three hours short of
                                                                       graduating from the university?
                                                                          A. One class short, so --
 10    Edible?       0
                         !J!j}                                    10      Q. How many hours short?
 11       A. ltriedt~                                             11      A. I'm not sure. I think that the, it fulfilled a
 12      Q.   Di~~~                                               12   few different credits, so like I needed one more history
 13      A.   If~~; I did, because I found out, as I              13   credit and an upper division credit, and maybe one othe
 14    work~~~e     M-  and this was another issue that I had     14   but this one class tlmt I was actually signed up for,
 15    with~ le Software-- that the software didn't perform       15   upon the time that I walked the stage, it was an online
 16    in t~ay that it was, we were led to believe that it        16   class, was going to fulfill all of those.
 17    could, without a lot of extra money being put into it.     17      Q. So you were three classes short or three hours
 18    And that was just my observation in learning what it       18   short?
 19    could and couldn't do, and watching other customers po     19       A. One class-- I was, ifl could take one class
 20    more and more billable hours into their customizations.    20   and fulfill my requirements fOr graduating, because this
 21       Q. AU right. Let me stop you so that I                  21   one class fulfilled the upper credit, credit that I
 22    understand you. At least at today's date, you're teiiing   22   needed, and --
 23    us that you believe you intcntionaiiy exaggerated the      23      Q. What upper credit were you lacking?
 24    capability of the--                                        24       A. I needed three more hours of upper credit
 25       A. No, no, not intentionally.                           25   classes.

                                              U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800)                      881-0670                 CORPUS CHRISTI -                 (361)     883-1716
ANDREA FARMER                                                                                                     7/11/2013
                                                                                          54 (Pages 213 to 216)
                                                         213                                                                215
  1       Q. In anything?                                            1        A. I started working in 2009.
  2      A. In anything.                                             2         Q. And you were let go when?
  3       Q. Okay. So you lacked three hours and only three          3         A. 20Jl.
  4    hours to graduate from the University of Texas?               4         Q. So you worked there two years?
  5      A. And I needed a history credit.                           5         A. Uh-huh.
  6      Q. Well, that's more than one class.                        6         Q. And you were terminated for tardiness?
  7      A. Okay. Do you understand what I'm saying?                 7   A. That was the terms in which I was terminate
  8       Q. No, I really don't.                                     8 but obviously I was rehir~d it was just an
                                                                                                                                   '
  9       A. Okay, So I could take right now Women's                 9 unamicable relations~ my supervisor.
 10    Studies in Japanese Culture, in upper division. It woul      10    Q. Witl1 who? ~
 11    be an upper division level class, and that would suffice  11      A. Her name is ·· tin Gullo.
 12    three hours for my upper division crediL It would         12       Q. And whata~e nature of that dispute over
 13    suffice a history credit, and it would suffice a cultures 13 tlmt relatio;j: 1 Ms. Gullo tl1at was poor?
 14    credit.                                                   14      A. I wa        --like it was just-- I don't know.
 15       Q. So you could accomplish all of this by the          15 She just~ care for me, and I didn't care for her
 16    taking of one three-hour course.                          16 and it~ust a personality clash.
 17       A. One class, yes.                                     17      ~ttl you quit, or were you terminated?
 18       Q. I give up. Why didn't you take the one threeM       18 ~W!j I was terminated.
 19    hour class so you could get your sheepskin from ihe       19         . Bywho?
 20    University of Texas?                                         Jtr:p
                                                                    rf{& A. Kristin.
 21       A. I just got busy with life and was working at                 Q. Okay. And the stated reason was?
 22    the Hyatt at the time, and my sister was getting marrie ~2        A. Tardiness.
 23    And tlten right after that, J started worldng at Mat~ f> 3         Q. And you disagree with that?
 24    Firm, and--                                          ~ 24          A. Urn--
 ?.5      Q. How many years ago was this?               U        25       Q. Were you tardy?

                                                       &214                                                                  216
  1       A. Four.                              (@                    1        A. Yeah, but everybody was tardy.
  2       Q. And you say you could, yo~ccomplish                      2        Q. Okay. Were you tardy?
  3    obtaining a degree from the Unive         Texas by takin ~     3        A. I was tardy.
  4    an online class?                Q                              4        Q. Repeatedly?
  5      A. Uh-huh.            ~                                      5        A. On occasion.
  6       Q. Why haven't you do~ tin the past four                    6        Q. Okay. Were you warned?
  7    years?.                     g                                  7        A. It was like a separate type thing.
  8      A. I just haven't~                                           8        Q. What does that mean?
  9      Q. Okay. T h J ess Firm, when did you--                      9         A. There had been like a training class that I
 10      A. I mean,Jt    $500 to do it also, so I've                 10     had, was running late to because the breakfast, the me I
 11    never had lik~xtra $500 to give to the class.                 11     that I had to pick up wasn't ready. And it was -- I
 12       Q.   Ne~       ght a dress that cost $500?                 12     mean, it's not really relevant, but it was just a stupid
 13       A. Nl('Ji                                                  13     type thing where one of' her friends-- Mattress Firm is
 14      ~Y· .Ever gone on a trip that cost $500?                    14     very incestuous, and one of her friends called her and
 15                since college.                                    15     was like, "Yeah, Andrea seemed kind of disoriented at~
 16       Q. Okay.                                                   16     she was late to this training." Well, I wasn't really
 17       A. I have a lot of student loans.                          17     late. I just wasn't early. So I was there well before
 18       Q. Okay. And so it's the $500 that's the                   18     tltis training class started, butl wasn'tthere when the
 19    impediment?                                                   19     rest of the District Managers had gotten there.
 20       A. I mean, it's that, it's the time, it's a lot of         20         Q. So let me be clear. So you think that your
 21    different things. And the fact that for the jobs that         21     termination or the justification for your termination of
 22    I've had, those haven't, it hasn't been like, "You need       22     being tardy was a contrived --
 23    to have this, or else you will not get this job."             23         A. Yes.
 24       Q. Okay. When did you first work for the Mattress          24        Q. Okay.
 25    Firm?                                                         25        A. I mean, they proved it, and that's why

                                              U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                           CORPUS CHRISTI -               (361) 883-1716
ANDREA FARMER                                                                                                  7/11/2013
                                                                                        55 (Pages 217 to 220)
                                                          217                                                                219
  1   ultimately-- but I, walldng in--                               1      A. In terms of what?
  2      Q. Well, if they proved it, how could it be                 2      Q. How long did -- did she attempt suicide one
  3   contrived?                                                     3   time?
  4      A. Walking into the office at that point, I was             4      A. How long did she attempt suicide?
  5   going to quit if they didn't fire me. Does that make           5     Q. No, no. I'm sorry. How many times did she
  6   sense?                                                         6   commit, or attempt suicide?
  7      Q. I suppose, at some level.                                7      A. Once, around me.
  8      A. I-- yeah. It was just not a good                         8      Q. Okay. Were there o~~.=QPcasions where she
  9   relationship. I --                                             9   attempted to do it, as far   ar~~ aware?
 10      Q. Sowhydidyougoback?                                      10A. Yes.           tF~'\::!y)
 11      A. To Mattl'ess Firm?                                      11Q. Okay. And ~:W have the situation that you
 12      Q. Yes.                                                12 discussedabo~tyoeliefsconcerning:Mr.Moms. Wh t
 13      A. It's a huge company. It was a totally               13 else was gomg         our ltfe that was d1fficult or
 14   different area. I never saw that lady. I, I stiJI have    14 emotional fo      m 2011?
 15   close friendships with a lot of people that I worked with 15    A. ls~ot enough?
 16   at Mattress Firm. And you know, I, I believe in the       16    Q. ~ot ttying to be clever. I'm ttying to
 17   company. I think it's a good company. It feels            17 find~~at was going on.
 18   comfortable to me. I'm good at it.                        18  o ~Right. Nothing.
 19      And I was offered a Training Director position in      19 ~~ Okay. You were seeing a psychiatrist, a
 20   Corpus, which is what I wanted to do anyways. And so, A~· William July?
 21   mean, I had several people tell me after this all         ~     A. Uh-huh.
 22   happened that they were upset. Because normaJly you l~2         Q. He's known primarily as a relationship
 23   wouldn't get fired, you would get demoted out of that ~~d23 counselor, is he not?
 24   position,                                           !?~ 24      A. Uh-huh.
 25      And they-- and then, youlmow, then. were s w "         25    Q. Were you seeing him for relationship problems?

                                                   ~218                                                                      220
  1   District Managers, they were like,    "Wh~ppened?         I    1      A. No. I was seeing him because I didn't-- my
  2   would have totally taken you on m~e@                           2   insurance with Edible Soflware hadn't ldcked in yet at
  3      Q. Wait a minute. You told me h   ninutes ago               3   the time that this happened, because it happened in-
  4   that you were going to quit if yo~ get fired.                  4      Q. What happened?
  5      A. Yeah.                  ,..__~                            5      A. When Amy attempted suicide.
  6
         Q. Okay.         ~                                          6      Q. Okay.
  7     A. I'm not saying I           ave accepted that              7      A. And so I was looking for something in Houston
  8   position. I needed a /.: c • I needed something                8   that didn't, like you didn't need insurance to have a lo
  9   different lneede~l away from that. Butl'mjust                  9   rate. And he was the one that I found, and I talked to
 10   saying like tl1e ~~t Mattress Firm worl{s, it's ave           10   him, and I really liked him.
 11   large compan~cisions are made independently per               11      Q. Okay. Did you connect with him?
 12   departme~~rc's, you ]mow, several hundred                     12      A. Uh-huh.
 13   districts, (f)~ach one of those, the district manager         13      Q. Feel like he did you some good?
 14   makesJ(It~iring decisions. So I wasn't-- l mean, I            14      A. Yes.
 15   feeL.fiin~ell that I could go and get a job at Mattress       15      Q. By discussing your problems and what was on
 16   Fir~day if I wanted to,                                       16   your mind?
 17      Q. Okay. You, you stated several times that you            17      A. Yes.
 18   had a lot going on psychologically. It was a difficult        18      Q. Why didn't you tell him about what was going on
 19   time for you--                                                19   with Mr. Morris?
 20      A. Uh-lmh.                                                 20      A. I wasn't ready to,
 21      Q. ~" in 2011. I know one of the things that's             21      Q. And when did you first out that to a care
 22   out there, Ms. Fanner, is the reality that your roommate      22   provider?
 23   apparently attempted suicide. Was that an ongoing thing?      23      A. June of2012.
 24   Was that a one-instance situation? How sort of long tenn      24      Q. More than a year after it happened?
 25   was that problem?                                             25      A. Uh-huh. Yes.

                                             U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                        CORPUS CHRISTI- (361) 883-1716
ANDREA FARMER                                                                                                        7/11/2013
                                                                                            56 (Pages 221 to 224)
                                                               221                                                              223
  1      Q. Do you feel like Dr., Dr. July wouldn't have                1     Q. Before Edible Software?
  2   been sympathetic or wouldn't have provided you some               2   A. Before Edible Software.
  3   assistance?                                                       3    Q. Okay. So that couldn't have anything to do
  4    A. I'm sure he would have, but it wasn't his                    4 with this case?
  5 issue. It's my issue.                                              5     A. I'm just lil{e, you're pulling out all these
  6     Q. Okay. Are you lefi:Mhanded or right-handed?                 6 Facebook things, and I'm like, oh, God.
  7    A. Right-handed.                                                7     Q. Well, to my knowledge there's nothing in 2010
  8     Q. Strong and predominant right-handed? Or some                8 in these Facebooks. But le~and you Exhibit, Exhib t
  9 people are kind of ambidextrous.                                   9 Number 8 and ask you if~~ identify that.
 10    A. I can do things with my left hand.                          10     A. Okay.          rF'~
 11     Q. But you write with your right hand?                        11     Q. All right. Th~bviously a Facebookpost
 12    A. Yes.                                                        12    thatyouputupo~9th,2011,6:32viamobile.
 13     Q. Throw a baseball or golf right-handed or                   13       A. Uh-1t~~~~
 14   whatever?                                                        14      Q. Now~t's a 11yes." Right?
 15
 16
         A. Yeah.
         Q. Tennis right hand?
                                                                       15
                                                                       16
                                                                               A.
                                                                               Q.
                                                                                    i!e~
                                                                                     o . ose of us who are not Facebook literate,
 17      A. Yeah.                                                      17   that~I eans you posted from your device.
 18     Q. Okay.                                            18   oJ@Right.
 19        MR COGDELL: Do you want to go with-- do y u 19 ~· _All nght. May 9th was the first day you got
 20   want me to pass her? I may have a couple of follow-up           A
                                                               ~re. R1ght?
 21   questions.                                                      ~        A. Um --
 22         MR. ROSENBERG: Yeah.                                     f"d2      Q. Or second day?
 23           MR. COGDELL: Probablynot.                         =--~~d-23      A. No. ldon'tlmow.
 24           MRROSENBERG: Okay. Pass?                         ;?~     24      Q    Okay.   11
                                                                                                 EversincelgottoJersey,myhairis
 25           MR. COGDELL: Pass the witness.                   U-      25   strai~ht as a board,    There's no big Texas bounce. I may

                                                        ~222                                                                    224
  1              RE-EXAMINATION                      ~                  1   as well trade in my b.lush for bronzer. No offense, Amy. '
  2   BY MR. ROSENBERG:                   ~-0                           2   The Amy you're talking to is your roommate. Right?
  3       Q. Ms. Fanner, I just have some,    exhibits to               3      A. Yes, she's from New Jersey.
  4   go over with you. Some of them ~ book generated.                  4      Q. Okay. That's Amy Marie?
  5   I just want you to identify them ~~~ me the sequence              5     A. Yes, but her last name is Horican. But she pu
  6   and what they are, and we'l~M-~gh it. So each one                 6   AmyMarie.
  7   is going to have to be marlze (1 identified.                      7     Q. That's her, her post?
  8       (Exhibit 7 through l(fh)_r· cd for identification.)           8      A. Yes, uh-huh.
  9          THE WITNE§t_~st remembered of a trjp I                     9      Q. Her screen name, I guess that is?
 10   took. Is that goig~~e a difference? Because I                    10      A. Uh-buh.
 11   said I didn't tak~p, but then I remembered one that              11      Q. Right? Yes?
 12               1~
      I did take ..                                                    12      A. Yes.
 13      Q.   _(B~~osenberg)Okay.           We'llgettoitina            13      Q. Okay. Do you know if this was before or after
 14   secon~~         1take care of it. I tell you what, why           14   you had the, the dinner where you met the comedian?
 15   daRt~~ ddress that now. When was--                               15      A. I think it was after. This post, this original
 16     ~h, no, I think it was before I worked for                     16   post--
 17   Edible Software. It was. Does it matter'?              17                Q. Right.
 18       Q. Well, you're thinking about a trip. Tell me     18                A. --was before. My response is after.
 19   what -- you volunteered, so Jim going to ask you about 19                Q. Okay. Well, you're checking in also later on,
 20   it.                                                    20             on May 9th, 2011, at the Lincoln Tunnel Heliport.
 21       A. No, I, I was thinldng about --looking at those  21                A. Right.
 22   Facebookpicturcs, I remember-- yon said, "You haven' , 22                Q. Now, you weren't at the heliport. That's just
 23   since you've graduated, you haven't ta]{en a trip that 23             where the phone picked up and reconciled with?
 24   cost $500?" Yes, I took a trip to Vegas for a          24                A. Right.
 25   bachelorette party in August of 2010.                  25                Q. You didn't go in a helicopter.

                                                 U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                           CORPUS CHRISTI -                   (361)     883-1716
ANDREA FARMER                                                                                                        7/11/2013
                                                                                          57 (Pages 225 to 228)
                                                               225                                                            227
  1     A. No.                                                       1    something that, an inside joke kind of?
  2     Q. It's above the tunnel?                                    2      A. Yes.
  3     A. Yes.                                                      3       Q. All right.
  4     Q. Okay.                                                     4      A. And the original post that I posted was before
  5     A. Can I clarify this post?                                  5    any of this happened.
  6     Q. Sure.                                                     6       Q. The upper sentence.
  7     A. Because it sounds rea11y bad.                             7      A. Yes.
  8     Q. No, go ahead. Clarify it, sure.                           8       Q. Because you're-- th~es sense, because the
  9      A. So Amy is from New Jersey, and she's like a,             9    next post, you're going ~n~&,~ tunnel.
 10   quote-unquote, Jersey girl with like the straight hair,   10     A. This postwa~;P~{;:n~ later, and I didn't mean
 11   and she wears a lot ofbronzer on her face, and lil{e gym  11 to-- I think I menti~1 that I was-- that I was kind
 12   tan, laundry. I mean, that's just like a social standard  12 offeeling tipsy. ~k I accidentally checked in to
 13   right now from like Jersey Shore.                         13 Lincoln Tunn~~~n't thin}{ I did that on purpose.
 14       Q. Okay.                                              14     Q. Oka~t=f:'sExhibitNumber9. That's May 11.
 15       A. I obviously am not like that. 1 don't wear         15 Now,c~dentifythis? Two different posts.
 16   bronzer. I don't wear my hair straight. And I don't       16     A.        '@.j
                                                                                uh.
 17   lil{e guys that are from New Jersey, So this post is--    17     ~ y 11, 2009, 9:39,9:37 p.m.
 18   when I said, "I don't know about that. I've already met 18    <> ~Uh-lmh.
 19   two guys since I've been here who are just your type,     19        ~~·
                                                                           Which day was May 11? That was the second d y
 20   I'll send you contact info," I did not mean at aU for     ~"@£the trip, or tlre third day?
 21   me, or that I had met guys that I was flirting with or    ~      A. This was the, that day, the night before we
 22   interested in.                                             2 went home.
                                                              0
 23       The two guys that I was talking about were, one, tl    3     Q. That was the Connecticut day?
 24   Billy, the person at Paris Produce, who we went t ~              A. Right
 ?5   second day that we were there. And he was vcr i((         25     Q. Why were you, why wus it the longest day ever?

                                                                                                                              228
  1   spikey hair, he liked to tan a lot, the ver~                    1   What made you so tired?
  2   stereotypical of what you see on tel~~ of the Jersey            2      A. Because we had gotten up, done, spent, you
  3   Shore. Just Amy's type.              ~                          3   know, six to eight hours in a room with Davidson,
  4      The second person that I me~li.t the other                   4   answered questions, ldnd of brain storming, and then ha
  5   client's that we went to that h Oite~. clients of Edible        5   to drive back from Connecticut to LaGuardia. I had tha
  6                                    , nd he was sitting            6   conversation with Henri in the car, and also-- do you
  7                                                                   7   have a boss'!
  8                                                                   8      Q. I think I have four.
  9      And so he and    ~l     Jboth sitting in this like area      9      A. Okay. I don't know--
 10   and I'm taldngJ!IWjtes, and he was kind of, I guess,           10      Q. My wife and-- well, actually seven. My wife
 11   hitting on me,~ will, and he gave me his card and              11   and seven kids, but other than that, no.
 12   asked for~~. But again, not my type, not                       12       A. Well, I mean, that's a little bit different,
 13   intereste~1se arc just two tltings that I thought              13   But I mean, think back at a time that you had a boss tha
 14   were fi       and were very New Jersey.                        14   was several levels above you. And if you ever had to
 15              11 regardless, you, whatever the state of           15   take a car ride with your boss, it's a little stressful,
 16                                                                  16   You have to think of things to say the whole time, and
 17   is just a check-in, but the bronze stuff is, is a post         17   that's straining, and plus all of this other stuffthat
 18   you made where, were you, where you were actually in th        18   was going-- it was just a long day. And I was really
 19   state of mind to joke and be jovial and have nonnal            19   tired. And I had-- yon know, we bad eaten dinner, and
 20   conversation with a fhend of yours?                            20   was just getting back in, I guess. I don't know.
 21       A. I think that no matter what I have going on in          21       Q. Okay. But you-- you posted Umt you loved New
 22   my life, I'm able to joke and be jovial to get through         22   York City, but can't wait to be home again.
 23   it.                                                            23     A. Do you think that everybody is completely
 24       Q. Okay. But all, all Number 8 is, is you                  24   honest on their Facebook posts about what's going on?
 25   communicating with your friend on a friendly basis about       25     Q. If you're going to tell me my kids aren't

                                                U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                         CORPUS CHRISTI -                   (361) 883-1716
ANDREA FARMER                                                                                                   7/11/2013
                                                                                        58    (Pages 229 to 232)
                                                             229                                                             231
  1   honest, we can have a ten-hour deposition going forward       1       A. Wait-- because that's a famous thing to eat in
  2     A. Right. So I don't know why I posted this.                2    New Orleans.
  3      Q. But you, you wouldn't post anything to                  3       Q. Is it?
  4   intentionally lie, right?                                     4       A. And I Jil5     A. I mean--                                                 5       Q. Okay.
  6     Q. You say, "I love New York City.'' I'm aNew               6       A. I thin]{ that actually tltat Larry had told me
  7   Yorker. I can understand that.                                7    that we were probably going to go to Mr. B's, like we ha
  8         A. Right.                                               8    talked about that before an~ed about bananas foste
  9         Q. That's probably the most truthful statement         9     maybe.                       ~
 10   anyone's ever said. And 11Butcan'twaittobehome             10         Q. Okay.          (r~rf!!/J
 11   again. 11 There's nothing wrong wifu that. Right?          11         A. I don't rea11y ~mber.
 12       A. I just feel like tltis is like trying to allude     12         Q. Actually, th     a better one. I'm going to
 13   to the fact tlmt I was really having a great time. And     13      show you Exhi         1ber II.
 14   thin}{ that sometimes we're a little less, we're a little  14         A. Oh, r
 15   maybe more ~-I'm a little bit more positive on my          15         Q. Tl~ etter version of that. Right?
 16   updates. So I think that my kind of complaining, I         16         A. ~'I couldn't see what it said.
 17   needed to balance it with something positive.              17         ~ilft an-ived at NOLA, and I like it already.
 18       Like rather than what if I had said, "Longest day      18      ~~rough, but channing. Nonetheless, I'm excited
 19   ever. So tired. Can't wait to be home again." Well,        19     ~~'tmanas foster tonight at Marriott."
 20   and then Trevor sees that, or somebody else in the        ~«?fjj A. Uh~huh.
 21   company sees that.                                        ~       Q So ail II is ""I should have pulled this out
 22       Q. So you fnended people when you worked thereJ c;d2 befote, and I apologize"" is a cleaned up version of 10.
 23       A. Yeah, because I controlled the Edible Softw~~q 3           A. Right.
 24   Facebook page.                                       J?~ 2 4      Q All right Now, you mentioned to us tl1at you
 25       Q. There's Exhibit Number 10. Ma'am. Ma~'              2 5 did the Facebook social media page for Edible Software?

                                                    ~ 230                                                                    232
  1   Exhibit Number 10.                   ~                        1       A. Uh-huh.
  2     A. What is this other one? Is !~~otl1ing?                   2       Q. What was your, what were your duties and
  3     Q. Let me sec.               ~                              3    responsibilities wifh regard to that?
  4     A. The UT article.              U                           4       A. I would just post on it, post articles, try and
  5     Q. Oh, Tdon't know. I'~~~f-gding to ask about               5    get otl1er people to "lil10        A. It just increases your search engine
 11         Q. Exhibit~ er 10, obviously you're stating            11    optimization for your company.
 12   you're~oie and checking into LaGuardia.                      12        Q. All right. Here is Exhibit Number 12.
 13         A. U        .                                          13        A. And if you have a certain number of "likes,"
 14       Q.        f1e next one, now I realize there have been    14    tl1en you get to be lil{e an official page on Edible
 15   Fa~ sin between all of this, but July 27th, and then         15    Software.
 16   there s something blocking it. Obviously you weren't in      16        Q. Okay. So there's a, a business development
 17   the Marriott Hotel in Santiago, Chile. That's a Facebook     17    purpose ""
 18   glitch.                                                      18        A. Right.
 19       A. Right                                                 19        Q. ""of accumulating "likes"?
 20       Q. You're at Marriott in New Orleans, right? And         20        A. Uh-Jtub.
 21   you said you enjoyed-- you just arrived obviously in Ne N    21        Q. Which is, which explains ""I don't want to
 22   Orleans, you're excited for bananas foster night at the      22    answer your question for you "-which explains why you'r
 23   Marriott. Did Henri tell you that's what you were going      23    telling your friends --
 24   to eat, or what was happening with, why you would put        24        A. Yeah, so --
 25   that on tl1e Facebook?                                       25        Q. --that everybody should "like" tl1eir, your

                         U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670      CORPUS CHRISTI -                                                   (361) 883-1716
ANDREA FARMER                                                                                                   7/11/2013
                                                                                        59 (Pages 233 to 236)
                                                          233                                                              235
  1   Facebook page.                                                 1       A. I'm telling you that like, I was like, man, I
  2      A. Right. So in this page, I needed lil\e 50                2   wish I was anywhere but here.
  3   maybe, and I only had 43, I think. Some number. Mayb           3       Q. Which is why you say, "I love my new job. 11
  4   it was like 48. I can't remember. I needed some number         4       A. Right
  5   to be able to be like a real page and to write my own          5       Q. Okay.
  6   posts on it.                                                   6       A. It's-- I don't know. I feel like a lot of
  7       Q. Okay. Now, you remember when we started these           7   people, when they're down and out, wiJI post sometltin
  8   things, I was looking for Exhibit Number 7 and didn't          8   like, "Oh, this is so great. ~ving such a great
  9   find it. I just did. I'm going to show you Exhibit             9   time," but maybe not ha(~~ great time.
 10   Number 7 and identify it-- ask you to identify that.          10       At that time I wa~~t~ remain positive. I did
 11       A. Okay.                                                  11   lil{e the work that~ ~loing, and I've always
 12       Q. This is, you're in, you're into the trip, in           12   maintained that. txu.d like the work that I did at
 13   New York. Right?                                              13   Edible   Sof~a!~'-'
 14      A. Ub-hub.                                                 14      Didilov~boss?      No. Didllovemyjob? Yes, I
 15     Q. And you're saying on May lOth, 2011, "I love my          15   did Ji){e Jd~ a lot. And I liked being in control of
 16   new job, but not as much as I miss this sweet boy.''          16   the Fa&Ji~'bfpage, and I liked writing marketing
 17     A. Right.                                                   17   ma~;fnd I liked meeting with clients. Did I like
 18      Q. Who is the boy?                                   18 . ~.......__~s? No. And that's probably why I stick around
 19      A. That is my little friend, Jacob Dudley, who is    19 ~~- We could read into the explanation any way you
 20   the son of the person sittlng outside.                  ~~nt. And I, I heard it, and I respect it. But I just
 21      Q. Got it, who you're close to.                     ~ want to talk about what the facts are.
 22      A. Vet·y close to.                                        l%2 A. Right.
 23      Q. All right. But you say, "I love my new job, 11 ~~q3        Q. The night before was the night you found out
 24
 25
      that being Edible Software. Correct?
         A. Ult-huh.                                    a  ~ 2 4 that your boss had been in your room, with hearing
                                                              25 clicking noise, which you allege to be a, a device

                                                    ~234                                                                    236
  1      Q. Was this-- where was this, May 1O~n                      1   camera~-

  2   relation to everything going on?   ~ ~                         2      A. Right.
         A. I guess it was the day after.~
  3
  4
  5
         Q. Okay. The day afier the,
      things of that nature?        ~
                                      e  e pictures and
                                                                     3
                                                                     4
                                                                     5
                                                                            Q. -- when you had no clothes on.
                                                                            A. Right.
                                                                            Q. The next day, you post saying, "I love my new
  6      A. I guess so.     ~                                        6   job, but not as much as I miss this sweet boy."
  7      Q. Okay. So you had.   1 that those nude                    7      A. Right.
  8   pictures were taken o~ e day you posted the "I Jove            8      Q. Okay. Just two more. Exhibit Number 13. Wa
  9   my new job"?       ~ /                                         9   there a trip to Miami?
 10      A. No.  @j}  0
                                                                    10      A. Y cab, with Trevor.
 11
 12
         Q.We~
         A. I d' ow that the pictures were tal{en of
                                                                    11
                                                                    12
                                                                            Q. Okay. So it had nothing to do with, and
                   >5                                                    nothing untoward happened there.
 13   me untilll;i. tltem at the FBI.                               13      A. No.
 14      ~ y. Fair enough. You had known that your                  14      Q. So that's what we1re looking at on the bottom,
 15   bo         een you without any clothes on, with a blanket     15   the August 8th, 2011 ··
 16   wr pp      round your anldes at the time you posted tllat.    16      A. Right.
 17       A. Yes.                                                   17      Q. -- sweet-~
 18       Q. Okay.                                                  18      A.    And that would be Trevor's driving.
 19       A. I want to expand on that.                              19      Q.    He1S a bad driver?
 20       Q. Go ahead.                                              20      A.    (Nodding head.)
 21       A. I think that Facebook is a great outlet. LH{e          21      Q.    Okay.
 22   I said, I think that I always try and remain positive on      22      A.    Yes, on the record.
 23   Faccbook. So maybe in posting this-- you can specula          23      Q.    So you think~- that's fine, and you are under
 24   it any way you want to.                                       24   oath.
 25       Q. Well, you 1re speculating. rm not.                     25      A. I know. He is.

                                             U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                        CORPUS CHRISTI -                (361) 883-1716
ANDREA FARMER                                                                                                           7/11/2013
                                                                                           60 (Pages 237 to 240)
                                                             237                                                                   239
  1       Q. But that's what U1is is about. It has nothing             1         CHANGES AND SIGNATURE OF WITNESS
  2    to do, Exhibit 13, that Facebook post has nothing to do         2
  3    with Henri or anything like that?                               3   WITNESS NAME: ANDREA FARMER
  4       A. No. I was just trying to be able to do stuff              4   DATE OF DEPOSITION: .TULY 11,2013
  5    on my, on the Facebook page.                                    5   PAGE/LINE CHANGE                        REASON FOR CHANGE

  6       Q. Okay.                                                     6

  7       A. On the Edible Software Facebook page. And the             7
  8    on the bad driving, that would be Trevor.                       8                                   "'I\_
                                                                       9                               ~(.(">-
  9       Q. Okay. Last one, look at Exhibit 14.
 10       A. Right. Okay. This also, I-- see, that's the              10                           ~""--~
                                                                      11                         ((   ~~
 11    problem with Facebook. Now I'm never going to write
 12    anything on Facebook again. You can read into this for         12                      ~
       trial like this as much as you want. But I went down a         13                   o~U~
 13
 14    wrong door trying to get to the pool area and locked           14                ~~"'
                                                                      15             0~~
 15    myself in this liJ'e maid's --like a lot of times at
 16    hotels-- well, I'm familiar with hotels. I worked in           16         iF'~."'
 17    them for a lot of years.                                       17
                                                                                ""~
 18        They have like bac]{ ways and underground, but you         18    (i»fi'
                                                                            0

 19    have to have a key fob to get in and out of the                19   '~
 20    underground areas. And I didn't have a key fob. So I           zo:fl~
 21    was kind of like lost in an underground maze. I was by        ~=
                                                                     ~:3
 22    myself. Nothing bad happened to me.                      <>
 23       Trevor was with his family somewhere else, in       ~
 24    Florida. This is taken out of context maybe.         ..;,~     24

 25        Q. Well, my question to you is going to be the (( 5)'      25


                                                       ~238                                                                        240
  1    easiest one I've asked you all day.         @                   1      I, ANDREA FARMER, have read the foregoing depositi01
   2      A. Uh-huh.                     ~I{J                          2   and hereby affiX my signature that same is blle and
   3      Q. Nothing in Exhibit 14 has an · to do with                 3   com~ct, except as noted above.

   4   any complaints you have about      --Q                          4
                                                                       5
   5
          A. No.                ~                                                          ANDREA FARMER
   6      Q. --Henri Morris or Edi. oilware?
                                                                       6
   7
          A.No.            ~                                           7   THE STATE OF TEXAS
   B      Q. Okay. I know.,-;~ a day that you would
                                                                       8   COUNTY OF                    :
   9   rather have not go~mgh. I hope you understand that
                                                                       9      Before me,                                        , on this
 10    Mr. Cogdell an~     a job to do.
                                                                      10   day personally appeared ANDREA FARMER, known to me               r
 11       A. I do ~~        ~and tltat.
                                                                      11   proved to me under oath or through                     )
 12       Q.~~ hat we were doing. I want to thank                     12   (description of identity card or other document) to be
 13    you on th - rd, because you were extremely comteous
                                                                      13   the person whose name is subscdbed to the foregoing
 14    and ve       p:ful to us.                                      14   instrument and aclmowledged to me that they executed the
 15       ~ROSENBERG:         I pass the witness.                     15   same for the purposes and consideration therein
 16               WITNESS: Thank you.                                 16   expressed.
 17           MR. COGDELL: You want anything? I'm donewi              17       Given under my hand and seal of office this _ _
  18   her.                                                           18   day of                         2013.
  19         MR. TODD: No, we'll reserve.                 19
  20         MR. COGDELL: Okay.                           20
  21         MR. ROSENBERG: That means we're done.        21
  22         THE VIDEOGRAPHER: Time is 3:56. We'reofftl e 22                             NOTARY PUBLIC IN AND FOR - - - -
  23   record.                                            23                             TI{ESTATEOF
  24      (Deposition concluded at 3:56p.m.)              24
  25                                                                  25

                                                U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                          CORPUS CHRISTI -                        (361) 883-1716
ANDREA FARMER                                                                                                             7/11/2013
                                                                                                 61 (Pages 241 to 243)
                                                                  241                                                                 243
  1                CAUSE NO. 2012-65503                                    1              FURTHER CERTIFJCATION UNDER RULE 20
  2                                                                        2
      KERI HILL and             IN THE DISTRICT COURT                      3          The original deposition was/was not returned to the
  3   MICHELLE BARNEIT            §
           Plaintiffs     §                                                4    deposition officer on ~---;-:;;;c--:--~-;;c--,-----+
                       §
                                                                           5       If returned, the attached Changes and Signature page
      VS.                § 55TH JUDICIAL DISTRICT                          6    contains any changes and the reasons therefor; if
  5                    §                                                   7    returned, the original deposition was delivered to
      HENRI MORRIS and SOLID                                               8    MR. GREGG M. ROSENBERG, Custodial Attomey;
  6   SOFTWARE SOLUTIONS, INC., §                                          9         That$              is the~sition officer's charges
      d/b/a EDIBLE SOFTWARE        §                                      10     to the Defendant(s) for pre~'tig the original deposition
  7        Defe11dants      § HARRIS COUNTY, TEXAS                        11     transcript and any copi!Dhibits;
  8                                                                       12         That the depositio~      elivered in accordance with
          REPORTER'S CERTIFICATE/FILING CERTIFICATE
                                                                          13     Rule 203.3, and thl&ffco y of this certificate was
  9     ORAL AND VIDEOTAPED DEPOSITION OF ANDREA FARM R 14                       served on all part'  , own herein and filed with the
               JULY 11,2013                                                                          t~
 10                                                                       15     Clerk.        ~Js.~~
 11
 12
         I, MOLLY CARTER, Certified Shorthand Reporter in and
      for The State of Texas, hereby certifY to the following:
                                                                          16
                                                                          17     2013.
                                                                                      Certified ~me this
                                                                                            oif!j           -- day of _ _ _ _ _+
 13
 14
         That the witness, ANDREA FARMER, was duly sworn by
      the officer and that the transcript ofthe oral                      i~              Q
 15   deposition is a trne record of the testimony given by the
                                                                          20      0   ~
                                                                                 if!!'
 16   witness;                                                                                      MOLLY CARTER, CSR, RPR, CRR
 17       That the deposition transcript was submitted on
                                                                          21                        CSRNO. 2613, Expires 12-31-13
 18
 19
      --,----;---c-to the witness or to the attorney for the
                                                                          22   ;Jjjj                U.S. LEGAL SUPPORT

                                                                        ~
      witness for examination, signature and return to U.S.
                                                                                                    Firm No. 342
 20   Legal Support by -c;.,----;-;---;-
 21      That the amount of time used by each party at the                                          802 North Carancahua, Suite 2280
 22   deposition is as follows:                                                                     Corpus Christi, Texas 78401
 23         MR.JEFFREYN.TODD: (00:00)                                     24                        Telephone·. (361) 883-1716
 24         MR. GREGG M. ROSENBERG: (03:15)                                                         Fax:    (361) 888-6550
 25         MR.DANCOGDELL: (01:26)                                        25

                                                            ~242
  1      That pursuant to information given to the j~sition
  2   officer at the time said testimony was ta e~
  3   following includes all parties of recor · ~            .
  4         MR. JEFFREY N. TODD, Atto                · Plaintif!{s)
  5         MR. GREGG M. ROSENBE                  1omey for Defendants)
  6                                         ey for Defcndant(s)
  7       I fm1her certify that I am n
  8   related to, nor employed by         'the parties or
  9   attomeys in the action ~fW~~ this proceedings was
 10   taken, and further that I~ot financially or otherwise
 11   interested in the outc~e of the action.
 12      Further certifi~'ft~uircments pursuant to Rule
 13   203 of TR~P      i~ certified to afier they have
 14   OCCWTed.        ~
 15      Certifi        y me this 22nd day of July 2013.
 16
             ~                                         .·
         ~
 17
 18                                         .··.
 19
                                           CSR,RPR,CRR
 20                    CSR NO. 2613, Expires 12-31-13
 21                    U.S. LEGAL SUPPORT
                       Firm No. 342
 22                    802 North Carancabua, Suite 2280
                       Cotpus Christi, Texas 78401
 23                    Telephone: (361) 883-1716
                       Fax:    (361) 888-6550
 24
 25

                                                 U.S. LEGAL SUPPORT
RIO GRANDE VALLEY -(800) 881-0670                                               CORPUS CHRISTI- (361) 883-1716
       case 4:12-cr-00255 Oooument 129 Filed in tXSD on 12/03/14 Pag!')1 of16




                                UNlTED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

UNITED STATES OF AMERICA

          v.
                                                       §
                                                       :
                                                       §
                                                              CRIMJNALNO.l2·2~
                                                                          !QJ"
                                                                                           *
HENRI DESOlA MORRIS,                                   §                            ~
                  Defendant.                           J:!                      o"'-(\J;
                                                       "                   ts;•
                                          PLEAAGREEMENT                   Q~
          The United States of America, by and through Kenn~f~gidsou, United States Attorney
                                                                      ~
foi   the So1.tthem Di&trict of Te.xa.J;l, and Shetri £,,    Zacl~ ~nz!ll;lne Eh!lilady, Assl;,tant United
States Attorneys, and the defendant, Henri Morris            fi;;,~ndant"), and Defendani!s C01lllSel, Dan
Cogdell, pursuant to Itule U(c)(l).{A) of the F~ Rules of Criminal I'rocedme, state that they

have enteredinto an agreement; the terms a~onditions .of which.are as follows:

                                          lle~ant's Agre~ment
                                         ~·           . . .

          l. I)efeudant agrees top~ ~Icy to Count Five of the Snpersedl:ng Indietlllent. Cooot

Five charges D.efendant. with~portation, in violatron ofTitle 18, United States Code, Section

242L Defendant. by ~ti;il.g this plea, agrees that he is waiving any.light tu have the facts that

the law mJJ,kes i l s # the ptlllislnnent either charged in tl1e irulictnient, or proved to ajmy or

proven beyond. ~enable doubt.
               ~~                           Punishment Range

          2. Tile statntnrvmaxitrJ.w:n penalty fot each violation of Title 18, United States Code,

Section Z4:Zl' is hnpriSolll!lent of not :more than 10 Y     case 4:12-cr..00255 Document 129 Filed in TXSD on 12/03/14 Page 2 of 16




acknow1edges and understands that if be shoUld violate the ca1]ditious ofa11y pel:tod of supeJ:Vl:Qed

release which rtmy be i!l'lposed as part ofllis sentence, then Defendant may be impriso11ed for the

entire term of supervised release; without :credit for time alrGac!Y served on the term: of supervised

release prior to such violation. See Title 18, United Stated eode, sections 355~anc! 3583(e)
                                                                             Otl~of the sentence
and (k:). Oef\;11clant undwstand~ that h~;: cannot have the im:position or exeCJ''"

suspended, ru:rris he eligible for parole.                                     o   /f!JF
              ..                                                             ~~-
        3.         The defendant understands that under the Scg~ender Registration and

Notification Act, thedefenc!ant must register and keep
                    .                                       .
                                                                suchinf~on current il1 the jurisdictions
                                                                     0~

v,d\ere the· defendant resides,. is employed, and js a 'Stud~"he defendant further U11derstands

thlrt the reqUirement tu k.1:ep the rej?;isttatioll C1ltreut inMs informing suchjl.!risdictions.not later
                             •         •                0     f@
than three (3) bush1ess days after any cheuge ~~~ef\;udl\nt's rmm:e, residence, employment ut

student s!aius, 'The defendant understands     ~~ilure to COlDJllY with thes!l obligations subjects
                                              ©!
the defendant to. pr.osecutloil. for failure t~gister under fec!era! law, specif!cally, Title 18, United
                            ......     t~
Stste~;. Code, Sootio!l. 2250, as we~plicablll state statutes.




        4.
                           dt.'·-·-~--··
             PursuantJ"~!li:<
                      ~@'' . )8, United
                                  .     States
                                         . . Code;
                                               .   section 30i3(a)(2){A),. iluutediately after

sentencing,   De~         will pay to the Clerk nf' the, United States District Comi. a special
                   g
assessJ!leu~4W! amonutof oneJtwdred dollars ($1 00,00). per count of convictiO>I. The payment

will be by cashier's check or money ord~, payable to the Clerk of the UniM Sta;t~s District Court,
cflil Distth;,t Clerk's Office, P.0. Box '61 010, Houston, Teli..as 77208, Attention: Finance.




                                                    2
     Case 4:12-cr-00255 Document 129 Flied in TXSD on 12/03/14 Pqge ,1 t:lf 16




                                              lmmigration Conse~uences
              5, Defendant recognizes that pleading g;Ulty mll)l have co:n,sequepces with respect to his

inuuigration status. if he is not a citizen ofthe Urtifed States. Defendant understands t11at if he i$

not a citizen of the United States, by pleading g;Ulty he/she may be remove4 ~ tbe United

States,       den~ed citizenship, and denied adnlission to the tJnlted Stl\tes in tb~.        Defendant's

attorney has advised Defendant of the potential 1mmigr(l.tion con"e,~·'C\::S tesulting frmn
 ..       .                                         ..           ~                       .
DefendMt's plea of guilty.                                                  o   1!!}
                           .
                                       Waiver.of Appeal and Collateral
                                                                      0@!
                                                                         R.e~~
                                       .             .·           ~~ode, sectior.t 12111, and Title 18,
                                                                  .
              6. Defendan-t is aware th\it Tille 28, United S!a'lll~·

Umted States Code, section 3742, afford a defend~e .right tq appe\il the conviction and
                               .                              . 0@@
sentence imposed. D,efundant is also aware that~· United States Code, secdon2255, allb:rds

the right to em1test or "collaterally             attac~onviction or sentence after the judgment of
                                            ~
conviction and BeJJtellCe has bee.ome :ffnru@efendMt knowingly and vol!l11tarilywa1vesthetight

to appeal or "collaterally attack"            ~vietion Md sentence, ex~t that DefendMt does ~ot
Waive the dght to raise a cliiinui:f ineffective assistance of.counsel on dlrect appeiil, if otherwise
                                           ·nJ~                                        .
peJ:J:n.ltted, or on    co!latet~~ in a motion Md~r Title 28, United States Code, sec,tlon 2255.
In the eve!'lt Defend¥~ a notice of appeal following the imposillon ofthe seniellOe or later

ooilatet!lllY      atta~q:,Ollvictil:)n or sentence; the United" States vvil! asse1t its ri(lhts under this
               "       ~           .                      '
agreement ~ek specific performance ofthese waivers.
              7; In agreeing to these waivers, Defendant is aware that a sentenc~ has not Yt:t been

detetlnined by thl! Court. Defendant. is also aware that any esthnate of the possible sentencing

range !l11der the sentenclng guidelines that he may have received fru1n hl$ co1msel, ilie United


                                                              3
    case4:12-CF·OQ255 Document.12.Q Hied In TXSD on :);2103/14 Page 4 of .16




Stat~s or the Probation Office, is a prediction     ru1d not a promise, didnnt induce hls guilty plea, and

is not binding on the United Sta,tes, the Prehatton Office Dr the Court. 'The United States does not

make any J?rmnise or representation cohcerning what sentel'lee the defendant will receive,

Defe11dant further understands and agree11 that the Ullifed States SentMcin~delines are

"effec:t1vely advisory'; to the Courl See United State$ v: Boaker, 5d-S. 220 {2005).

AccordinglY, D~endant u:nderstands Umt, although the CCJurt mu§thsult the Sentencing
                                                     .           ~'
Guidelines and must tllke them into account whM sentencing Dl:lfen~ the Court is not bound to
                                                                   .




fqllow the Sentencing Gnidelinesnor sentm1ce
                         .
                                                        DefendantWitl'fil;t~ calculated guideline range.
                                                                       0·~

        8, .Del:l:ndant      understand~ and !\grees that ea~;~1d all waivers contained in the
                                                                  (!jj
Agreement are nJAde in e)l:ehange for the eoncession    Case 4.:12-cr-00255 Documant 129 Fifed 1n TXSD on 12103/14 Pag.e 5 of 16




States wil! bring this plea agreement and the full cxtentofDefendaot's cooperation to the attention

of other prosecntiJlg offiees, if requested.

                                    United States' NM" Waiver of Appear

        11. The Uni$1 States reserves the right~ carry out its          responsibilities~ guidelines

sentencing. Specifically, the United States reserves the right;                  a.(@
       (a)     to bring its version of the facta of this case, im::Luqln:g lm~ence file and
       miY investigative        me;s,
                                to the attention of the Probation Offi~i'onooction With
       1hat office's preparation of a preseiJi:encereport;            "{!?
        (b)     te set forth ot dispute sentencing. factors or
                                                               .
                                                                   fact~rlal
                                                                    0~
                                                                             to sentencing;

        (c)    to seek resolution !lf such factors or facts}~nfereuce with Defendant's
        counsel nnd the Prob.ation Office;.            !(JWV
        {d) ..·· to ill.e apleadlngrelating.to these" is,~ in seco..rd..nncewith.· section 6AL2.
        of the UJJited States SentenCing Guid~ ·nnd Title 18. Utlited Stf!CJ;iort 3553(a).   Defendnnt nonetheless
                                Case 4:12•cr,Q0265 Document 129 Flied 1n TXSD an12/Q:3/14 Page£ of Hl




impose any se!)cl!;lnce up tQ the maxhnum established: by stature~ or should the Court order any or all

oftbe sentences imposed to nm consecutively, Defendant cannot, forthat reason alone, withdraw a

guilty plea, artd wi11 remain bnlllid to fulfill all of the obligations uoder this plea agreement.

                                                Rights 11.t Trial                               ~

        13. D&fendant vnderstiltlds that by enterlng lntn this agreement,                 ~ders certain

tncludethetbUowtng:

        (a)     lfDe(eudant persisted ln a plea ofnot               gullty~e
                                                                               o,
rigl).ts as provided jtJ, this plea agreement. Defendant underst.amis thil& '~ights of a defendiltlt
                                                                                     ~·

                                                                       charges, defendant
        w.onld have thedgh.tto. a speedyjury trial with the.· ass~ce of counsel. The tda.. 1
        may he con\lucted by a judge sitting without ajuty ~fendant, the United States.
        and the court, all aj;tee,                             case 4:12•cr-OOI!M Document 12-9 Rled in TXSD on :12.103/14 Page 7 of 16




violating Titlel8, United Stares Code., Section242 L In ihe process of attempting to coruroit the

sexwl assault against this woman, MORRIS viola!t":d the law of New Jersey. Specifica:Jly, as to

Count Five, MORRIS violated New J~rsey Statutes Annotated 2.C;14-9(b), Invasion ofPrivacy.

         Based on their Investigation, the FBI obtained a search warraJJ,t for MO~d his

bel6ngin1?,!3 to be executed at tAHon February 27, 2012 when he was sched~ travel for

bu.slness..                                                                    ~
                                                                             ~
        JJuting the ex~cution ofthewarrant, several itenl.sofeviden~~alue were fatmd. Three

(?) fifty   (5~) milliliter Jack Daniel's. bottles contamlng a clear 1~'9,wh!cli lt!b tested negative for
controlled substances, were loc~ted In MORR!S' C!Uzy on~'1se. MORRIS, having heard a
                                                               ~v

cpnvcrsatio11 be(Ween two agents about the fact '!hat Jagtuiie!s is not a clear liquid, stated
                                                         0~
som()fhiug to the effect q:f''..,, th~1-e could he a ~ly teasD!lab[e explanation forthat.''

MORRIS used the unknown liquid to          dilute~
                                               Qj
                                                  ~gs br; adr!rinistered to A.F. by adding it to the
alcoholic dririks he sup.pHed to her.         l@o
                                          z;0'Y
         Th(l search also ll!lCovered~ package.s containing pills. One package contaJned,

within 'four (4) individual b1is~1ue diamond shaped tablets marked "VGR 50" or "VCR 5,i)"

imprinted Q1H:ine side..      1~lJJ.s appear to be the erectile. dy~functiou. drug sold co=erclally
as Viagra. A four sii;~~blisttrpaek w1ili une mi.aslng tablet was found \>,rhich contained
                        0"'                    .          .                          .
T:adalaflt This~hysician's $ll11lple qfilie drug coruroercially known as Cialf&, another

erectile dy~on drug.
            In art unmarked prelictiption bottle, located In MORRIS' belonging,; put not contained In

the coroJ;Xlitroentailzedpill. box he also po~sessed, were 5 pills. These pills were analyzed by the

Di:ug Enforcemci1t Administration. Two ofthe pills wete derermined tQ be Zoipidem which is

                                                     7
     Case 4;12.-cr-002.55 Document 129 Flied in TXSc\ qn l2/03/14 Page 8 of 16




commercii1lly known as An1bien. One of the pills Wit'~ determined to be Oz1!Zepam, a

benzodiazepine. 1:lw rernaioing two piUs were determined to be diphenhydramine; this drug is

comtnercially known as BenadryL l?BL S\lpervlsory Forensic Chemist/Forensic Toxi.cologist

Mate Lebeau, an ('>xpert in drug facilitated sexual assault, reviewed the facts of ~e and the

to>._'icology res\llts and deterrriined the symptoms describefForensiC Toltico1ogists compiled a Jist of drug!>, in
                                       t:J;%5
                                   IV~
·addition to ethanol, as known to hQ ~
                                                                      .
                                           associated witbDPSA. The drugs           . ..
                                                                          found on MORIUS

at fAH ate on Jbat list         ·~                         .
        A,F; was employ~ble SoftwatefroiJ1 May 2lllllbrotlgh August 2:01 1.

Approzlmately one ~~ter heginnil1g lrir~Jd andpursU     case 4:12·cr-002!55 Document 129 Filed Jh TX$ D on 12/03114 Page. :9 of 16




Airlines flight l676 from Houston Intercontinental Airport, Housto11, Texas to 'Philadelphia

International Airport, Philade\ph1a, Pennsylvania.

       Upon arrival.in .Philadelphia, .MORRtS llJ1d A,J1, xnet up !llld checked into a Marriott hotel

                                                                                    ~
                                                                             8
in close proximity to the airpott.
        The fo!lqwipgd;l.y MORRIS !llld A.F, met with two different olieuts~:Philadelphia

metropolitan a:rcabefute traveling hi a rental ca:rta Newark, New Jerse~&on a:rrivalin

Newar)c, MORRIS !llld A.F. checked hit() a Marl'iOtt hotel, in New~ew Jersey. MORRIS

                                           .         ..
instructed A.F. to meet him inthetonclerge lounge attbe       M•rt    case 4:1:2·cr.00255 Document 129 Filed ln TXSP Oi112/0S/14 Page 10 of 16




.arol.!!ldA.F. '~ankles. A.F. heard a''click'' sound acdobservedMORRlS standing over her

holding his oelhllartele])bone. MORRIS bad been taking pictures of her with bis cellular

tetepb.one, AF. never gave MORR1Spermfssion to photograph her nor did ~he c.onsent to the

photographs being taken. These phot.os. were recovered.on a tbui11l;1 drive folll\~~Ol\RIS'

possession duting ihe e=t~tion of the search atiAH. The dateltlme stam~ained in ihe

EXIF data embedded in the .photographs oorresponds to the date of traW:~ the ti:n:ie A.F.
believes the images were taken between approxiniate)y iam and      4~
        A.F. r!'lcalled feeling very ''disoriented," "grog~;~y" and,~~ tir~d":     A.F. stated she
                                                                <>~                   '
was very familiar with,. operating and navigating througlli~n a .Blackberry phone but was so

disoriented and groggy s~ was 1mab)e to prqpetl;< in~ihe phone,

        The following morning A.F: observed ~~1.wks on each ofber hips. AF. described
the scratches as being :from the :front to the   b~qorizontal, as viewed in a standing position].
                                                 g
A.F. further recalled having some bJ:ui~~n the back of her upper left arm.

        After meeting with clients   ~ark, MORRJS and AF'. drove to n1eet with a client in
Col.!!leoticut. At the qon:olusio~fthe meeting, MORRIS and A.F. dtoveto the Marriott hotel a!
                                 ·15)§                                      .
LaGnardiaAirPort.        Wb~n:g to LaGuardiaM01UUS told A.F. that he did nritwant her to
feel awkward all.oitt~~ad occurred in the hotel room in Newark, that he di~ not want her to feel

li.la) she should   1~r anOther job, that he wanted lwr to be part of (hey company for a long tinm,
                    g
m~d that sh~one a greatjob working wilh the client in Conneeticul                MORRIS told A.F.

that lie wanted A.P. to fuel comfortable ta travel with him agafu. MOR.R.IS told A.F. that be had

never "do-ne anything.1ike this before:» MORRlS tald A.F. thm heWdl! ''lo!lely'' lind that .




                                                     10
    Case 4:12-cr-{1025!5 Document 129 Fned                in TXSD on 12/03/14 Page 11.pf 16




        After the search warrant was e1tecuted In )?ebruaey of 2012, th\lnib drives found in the

Dc;fendanf's helongin1;1s \Vere searche.d.. This search revealed photograJlhS of A$. . taken in New

Jersi!y.. The photQgraphs taken in New Jersey dep(ct A. F. on a bed. Then'} at~ body nude
images with her face completely covered by a pillow. There are images o.f A~eastsas we[[ as

cloll!! up images of her vagina. Based on A.F. id~fying the im~es +;parisG:ns on distinct

                                                                T~hotographsare date llud
.markings .o:nA.F. it wasllroven that the images are in fact o.f A.F.

tim.e stamped corresponding to the New 1\lrsey incident c!lar:e~
                                                              qe snperseding indictm~nt.
        Records show that MORRIS and/or his company, ~e Software purchased or ~eemed

miles to pay for the tra'\!elin interstate conllllerce lnc!uWairfate and rental cat fees,lt is clear
                                                          0~
based on .the information provided by the victitn;~atks found on A..F. , the drugafound duriu~

the. searc;h, the photos formd during the   searc~\Jthe bebavio:f ofMORRIS, that MORRlS
                                                ©!
transported A. F.ln interstate c01nmerce ,~ the intent to enga)5!l wlth him in a sexuaL activity for ·

which he could be    charg~d with a~~.offense, specifically he took photographs of her
expoll!!d intimate parts witho.u~onsent for which he did no\ have a license!privi.Iege to do so in

violation ol'New Jersey 1~©
                         ~
                     )tft~
                  ~                     Breaclt of Plea Agreement            ·
                 Q                  .                                    .
        15. ~fendant should fail in llt!y way to fulfill completely all of.the obligations under

this plea ?greement, the United Snttes will be released from 1t.s obligations :under the plea

.agreement, and Defendant's plea an.d sentence will stand. !f at any time Defendant retains,

conceals, or disposes of assets in 'l!io)atiOil of this plea ll!)t®ntent, o1· 1f IXefendant knoWingly


                                                     11
    c~se 4:12-cr-00255 Document 129 Filed 1n TXSD on 12/03114 Page 12 of 16




withllolds eVidence or is otherwise not GOrnpletely rruthful with the United .Stiii(\s, then thdJnited

States 1nay move the Court to set aside fl:re guilty plea and reinstate proseeution. Alw infonnation

a.ttd doeum,mts that have been disclQ!>ed by Defendant, whether prior to or subsequent to this plea

s,greement,and ell leads derived therefrom, will be used agai!lst defendant in an~eeution.

                              Rutltution, Forfeiture, and Fines ~Generally         a@ .
         16. This Plea Agreerne!lt is being entered Into by the           Urti~tes on the basis of
                                                                            ~.
Defendant's ellptess representation !bat he will make a full end ~·e disclosure of all assets

over which lie exerciseS direct o.- indirect Pllltrdl, or in      wl~~e
                                                                      has any financial interest.
                           .                                 o@
Deflmdant agrees ndt to dispose of arQ' assets Cit take llll~Oll tllat would e:f:fuct a lrausfer of

property· in whteh he bas en interest, unless Defendan~alns the prior writtenpennisskm of the
                                                          ~~
UtJ.lted States.                                     ,~
         17. Defendant agrees to make         co~ .financial disclosure by ti:uthfully executing a
                                                 g
swom financial statement (Fonn         OBD-~      or similar fonn) within 14 dayS of signing this plea
                         .                 dJ
agreement. Defi;.ndant!tgrees to ~~e the release of ali financial informationtequested by the
Uaited States, includii):g, qut n~tJ.lted to, exeeuting authorization .furms petrn!!ting the United

Stutes to tlbtain tax        inf~n, ·bank ii.coowit records, credit histcril;ls, snd social security
tnfor;matioJJ:.    Defen~·ees to discuss.and sn~wer eny questioJJS by the United States relating
to Defendant'$ * e financial discloSl!Ie.
                    Qi·
         ill. ~~dent agrees to take all steps necessary to pass deill' title to forfeitable assets to

the United States end to as&ist full)' .in the coUeetinu ofrestlmtiou and fhtes, including, but not

limited to, snrrendering title, executing a wan:enty deed, signing .a. consent decree,. stipulating to

fii,cts .regardiJ1g the transfer oftitle and the biil$is tor the forfuiture, and sigttlng1llly<5thetdocuments


                                                     12
     Ca.se4:12·cr-00255 Document 129 Filed ln TX.St:J on t2/03114 Page ~3 of l6




necessary to effectuate such tr:msfer. Pefeudant alSo agree& to direct any hanks which have

custody of his assets to de!lver all funds :md records of such assets to the United States.

        19. Defend:mt undetst:mds thai fDrfeiture,restitutiou,. :md fines .are separate components

.ofsenteucing llr)d lire separate obligations.                                      ~

                               .                 R0$1itution                   a@
        ;w.    Defendant·agrees tQ pay full restitution to the victim(s) te~ ofthe eount{s) of

couvktioll., Defeud:mt understands and agrees that the Court. w_~etermine the Mloilnt of

                                                     Def~udllr)t agr~~t
restitution to. fully cqmpensate the victiro(s).



payment Subje.ct to, the pt()Vi$ltmlt above,
•
                                             ·,                ,  o@
                                                                        restitution in1posed by the

Court will be due and payable immediately and that Defen, .~~will not .attempt to avoid or delay

                                                    befen~ai'\res the right to
                                                        ¢~
                                                                                    challenge In any

manner, including by direct appeal or in a coll~t~beeeilii~g, the restitution order imposed by

the Court,                                        ~a
                                           g
                                        0/~ Fine$
                                   e, !£»'&
        21.    Pefend:mt Ul)(ierstan~nderthe Sentencing Guidelines the Court:l$ pem.lltted to

order Defendant to pay a fine tl$ is .sufficient to relmhw:se the govel11t)jeot for the costs of llr)Y
                        .          ~.

impris()mnent or term. of #sed ;release, if       Cas€!.4:1z,cr-00255 Pocurnent129 Filed in TXSD on 12103/14 Pag€! 14 ofl6



Defendant, and Defendant's counsel. No pti1miseif or representations have been n:tade by the .

United States except as set for!)l in writing in this plea agreement. Defendant acknowledges that

no threats have heenn:tade 1\gain&thlm and that he is pleading guilty freely and. voluntarily because

lu::is guilty,                                                                     ~

         23. Any modification of thls plea agreement rnust be   mwriting an~d by !Ill parties.
                                                                           ~
                      J                                      ~cv
        Filed at.   f/0!1-Csh ,Texas;. on J:::k~.--e...-~ cJF3                      ,2()14.
                                                                                      l




                                                                                     >   2014.




By:




                                                14
     Case 4:1iN::r•D0255 Document :!.:?:9 Filed in TXSD on :!.2/03/14 Page 15 of16




                              'IJli!ITED STATES DISTRICT COURT
                                SOUTIIERN DlSTRICT OF Tll;XAS
                                       H.OUSTONDIVISION
                                                                                  *
                                                                                 iff
UNITED STATES OF AMERICA                          §
                                                  §
                                                                             a
                                                                           lJF
         v.                                       §-    CRIMINALN~55SS
H.E:NRIDESOLA MORRIS,
           J)efendant,
                                                  :
                                                  §              ~
                                                                   ~~
                                                               oifP
                                                           rr;
                                                         !(J
                                                       ~
                              PLE:AAG~-AJlDENDUM
                               Defendant~er rights with respect to the pending indictment. I
        lhave fully explained tv

have reviewed the provisions of the~~~ States SentencingCom:m!ssiotl's Guidelines Manual

and Policy Statements and f hav~ly and carefully explained to Defendant the provisions of

those Guidelines Which      t1111b~ in. this cas   I have alsQ explained to Defendant that the

Sentencing    GuideHnes~nly          advisory and the eoort may sentence Defendant LIP to the

11lm;imum. allowed     ~Me _per count ofeonvict.ion.       Further, I have carefully reviewed every

p\lrt of this piea   ~~         Casl'l 4:12-ct-00255 Document 129 Filed in TXSD on 12/03/14 Page 16 oJ 16




                                                                               ;iv~
                                                                              (J
            r have consulted with my attomey and fully nnderstand all mx~"
                                                     .
                                                                        ~s with respect to the

     indictment pending against me, My attomey has ful)y    explafuJan. 5. 2015 !1:24AM                                                              No.0419    P. 2/4



                                          No. 2013-74668

    ANDREA FARMER                                 §             IN THE DISTRICT COURT OF
                                                  §
    v                                             §                 HARRIS COUNTY, TEXAS
                                                  §
    HENRI MORRIS and                              §
    SOLID SOFTWARE SOLUTIONS, INC.                §
    d/b/a EDIBLE SOFTWARE                         §                  2151"   JUDI~ DISTRICT

                           PLAINTIFF'S OBJECTIONS, ANSWERS ~
                                                                             u~(!Jjj
                       TO DEFENDANTS' REQUESTS FOR ADMI~S

    TO:    Defendants, Henri Morris and Solid Software Solutio&J~~c. d/b/a Edible Software,
           by and through their attorney of record, Gregg M. R~'nberg, 3555 Timmons Lane,
           Suite 610, Houston, Texas 77027                  o~

            COMES NOW, Plaintiff ANDREA FARMER        in~~ve      styled and numbered cause of
    action, by and through her attorney of record and stat~a! pursuant to the Texas Rules of Civil
    Answers to Request Admissions are filed in this ca~

                                                ~ctfully submitted,
                                              ~E LA         IRM OF ALTON C. TODD
                                           @;
                                      ~QJ                               ~·
                                    U           By: """'=---1--1++------

                                ~
                                                                  odd
                                                      Slate a      . · 0092000
                            (»©5                      312 S. Friendswood Drive
                                                      Friendswood, Texas 77546
                          ~
                        0~                            (281) 992-8633
                   ~y                                 (281) 648-8633 Facsimile No.
                                                      ATTORNEYS FOR PLAINTIFF
               §:::©5
              ~
Jan. 5. 2015 11:24AM                                                        No. 0419   P. 3/4




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was forwarded to the
   counsel listed below, via the method(s) indicated, on this the 51" day of January, 2015:

                                   Gregg M. Rosenberg
                               3555 Timmons Lane, Suite 610
                                   Houston, Texas 77027
                                Via Facsimile 713.621.6670
                                      Efile or CM/ R




                                              2
Jan. 5. 2015 11:24AM                                                                No. 0419    P. 4/4




                         ANSWERS TO REQUEST FOR ADMISSlONS


  REOUESTFORADMISSIONNO.l:

  That any reference to "AF" in Count 5 on the Superseding Indictment relating to United States of
   America v. Henri be Sola Morris, In the United States Disuict Cou1t forthe Southtljjl_District of
   Texas, Houston Division, Criminal Action H-12-255SS, attached as Exhibit "A't,~reference to
   the Plaintiff, Andrea Farmer.                                               a{/g)
  RESPONSE:
                                                                        {!;:rt;j~
  ADMIT                                                                o~

  REOUESTFORADMISSlONN0.2:                                        ;;?
                                                                o/!J
  That any reference to "AF" in Pleas Agreement relating to~~ States of America v. Henri De
   Sola Morris, In the United States District Court for the@ fJi·n District of Texas, Houston
   Division, Criminal Action H-l2-255SS, attached as ~~bii "B", is a reference to the Plaintiff,
   Andrea Farmer.                                        ~

  Rli'.SFONSE:
                                                   (f
  A))MIT
                                               ~
                                             @'»

  REQUEST FOR ADMISSION            NO~U
  That evety statement made by Pla~'iff Andrea Famler to Special Agent Glenn Gregory of the
   Federal Bureau ofinvestigatio@ 'flebruary 2, 2012 was tme and correct to the best of her
   knowledge.               (j)                                           .
                            ~
  RESPONSE:              o~
                        u
  CANNOT ADMI              DENY
                  ~
               ~




                                                   3
TABF
                                                                                                           11161201511:32:02 AM
                                                                                                           Chris Daniel - District Clerk
                                                                                                           Harris County
                                                                                                           Envelope No: 3796052
                                                                                                           By:SPENCER,JEANETTA

                                                         CAUSE NO. 2013-74668                                                   fmfsftl
          ANDREA FARMER                                                §            IN THE DISTRICT COURT OF                               I
              Plaintiff,                                               §
                                                                       §
          v.                                                           §                    ~SCOUNTY,TEXAS
                                                                       §
          HENRI MORRIS and SOLID SOFTWARE                              §
          SOLUTIONS, INC. d/b/a EDIBLE
          SOFTWARE
               Defendant.
                                                                       §
                                                                       §
                                                                                        .              .~
                                                                                                             *
                                                                                            215m JUDI~ulSTRICT

                                                                                                       ~

                                                                 ORDER                        c
                                                                                                  ~
                                                                                                  §@
                                                                                  A~
                      On this        Zi1J.day of r;t"j     , 2015, the Court hear~~ndants' Motion to Dismiss or
                                                                                   oe©
          alternatively, Traditional Motion for Summary                    Judgi,~             After considering Defendants'
                                                                           l!>.,«?ij}
          Motion, and Plaintiffs response thereto, if any, thrs~ourt is of the opinion that Defendants'
                 ;~ PEJill~J:).                           0~
          motion l!as ffierit mid should in 11H tllings~TED. It is tlttlf6furg, ORrnlRED,

          AIJJUDGED, and DECRBED that:           ~U
                      DefemlaHts' m9tiga is GRAN~q is futtlrer

                     -fiRDERJ;~O, AI>JUDGED~IlCREBD tl1at Plail!tiff, ta!Ee aetlling by way of h